Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 1 of
                                      272




                    EXHIBIT 3
              To Motion for Partial Summary Judgment
               (Prior Draft of The Complete Penny Stock
                      Course, by Jamil Ben Alluch)
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 2 of
                                             272




               The Complete Penny Stocking Course




                                                                          by Jamil Ben Alluch
                                                                   ©2015-AII Rights Reserved




Confidential                                                                                    TS0007568
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 3 of
                                             272
          The Complete Penny Stocking Course                       Table of Contents


                                                      Table of Contents
           Table of Contents ................................................................................................... 2
               Introduction ......................................................................................................... 12
                 Chapter 1.1 - Preface ......................................................................................... 13
                 Chapter 1.2 - Acknowledgements ...................................................................... 14
                 Chapter 1.3 - Who am I and why should you read this stuff? ............................. 15
                 Chapter 1.4 - Legal Disclaimer ............................................................................ 17
           Section I - Getting Started with Penny Stocks ...................................................... 18
                 Chapter 1.1 - Reasons for writing this course .................................................... 19
                      So why did you write this course? ................................................................ 19
                      What can be expected from the course ....................................................... 20
                     This course will not ....................................................................................... 21
                 Chapter 1.2 - Suggested course schedule .......................................................... 23
                 Chapter 1.3 - STOP NOW! .................................................................................. 24
                 Chapter 1.4 - Personal and financial requirements ............................................ 26
                      Personal requirements ................................................................................. 26
                      Financial requirements ................................................................................ 28
                 Chapter 1.5 - The psychology of the penny stock trader .................................... 30
                      Overview ...................................................................................................... 30
                      Goals ............................................................................................................ 30
                      Understanding the psychology of the penny stock trader ............................ 30
                      Summary ...................................................................................................... 36
                      Homework ................................................................................................... 37
                 Chapter 1.6 - Keeping a journal .......................................................................... 38
                      Overview ...................................................................................................... 38
                      Goals ............................................................................................................ 38


                2                                                      Preface




Confidential                                                                                                                                  TS0007569
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 4 of
                                             272
          The Complete Penny Stocking Course                       Table of Contents


                   Learning how to keep a trading journal ........................................................ 38
                   Summary ...................................................................................................... 45
                   Questions ..................................................................................................... 46
                   Homework ................................................................................................... 46
               Chapter I. 7 - Brokers and fees ........................................................................... 48
                   Overview ...................................................................................................... 48
                   Goals ............................................................................................................ 48
                   Brokers and Fees .......................................................................................... 48
                   Data Subscriptions ....................................................................................... 54
                   Summary ...................................................................................................... 54
               Chapter 1.8 - The tools of the trade ................................................................... 56
                   Overview ...................................................................................................... 56
                   Goals ............................................................................................................ 56
                   Web Applications ......................................................................................... 56
                   Software ...................................................................................................... 60
                   Summary ...................................................................................................... 62
               Chapter 1.9 - The collective will of the market ................................................... 63
                   Overview ...................................................................................................... 63
                   Goals ............................................................................................................ 63
                   Understanding the collective will of the market ........................................... 63
           Section II - Trading Penny Stocks .......................................................................... 66
               Chapter 11.1- Definitions ................................................................................... 67
                   Overview ...................................................................................................... 67
                   Goals ............................................................................................................ 67
                   Penny Stock Trading Definitions ................................................................... 67
               Chapter 11.2 - Listed stocks, the Markets ........................................................... 75
                   Overview ...................................................................................................... 75
                                                                    Preface                                                          3




Confidential                                                                                                                               TS0007570
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 5 of
                                             272
          The Complete Penny Stocking Course                       Table of Contents


                   Goals ............................................................................................................ 75
                   NASDAQ ....................................................................................................... 75
                   NYSE & AMEX ............................................................................................... 76
                   OTC BB ......................................................................................................... 76
                   Summary ...................................................................................................... 77
               Chapter 11.3 - Stock information, placing orders and making trades .................. 78
                   Overview ...................................................................................................... 78
                   Goals ............................................................................................................ 78
                   The Requirements for ideal penny stock plays ............................................. 78
                   Obtaining and understanding Stock information .......................................... 79
                   Reading the Chart ........................................................................................ 81
                   Types of orders ............................................................................................ 83
                   Placing an order ........................................................................................... 86
                   Profit and Loss .............................................................................................. 87
                   Summary ...................................................................................................... 88
                   Questions ..................................................................................................... 88
                   Homework ................................................................................................... 88
               Chapter 11.4 - Risk management strategies ........................................................ 89
                   Overview ...................................................................................................... 89
                   Goals ............................................................................................................ 89
                   Choosing a risk management strategy ......................................................... 89
                   What is the purpose of a risk management strategy? .................................. 89
                   Simple risk and reward ratio - The R3 RMS .................................................. 90
                   Managing risk like a Turtle - The Ninja Turtle (NT) RMS .............................. 92
                   Summary ...................................................................................................... 98
                   Questions ..................................................................................................... 98
                   Exercises ...................................................................................................... 98
               4                                                    Preface




Confidential                                                                                                                               TS0007571
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 6 of
                                             272
          The Complete Penny Stocking Course                       Table of Contents


                  Homework ................................................................................................... 98
               Chapter 11.5 - Technical analysis and price action .............................................. 99
                  Overview ...................................................................................................... 99
                  Goals ............................................................................................................ 99
                  What is technical analysis? ........................................................................... 99
                  Volatility and liquidity .................................................................................. 99
                  Trend lines ................................................................................................. 100
                  Momentum ................................................................................................ 104
                  Sideways price action ................................................................................. 106
                  Reversal ..................................................................................................... 107
                  Summary .................................................................................................... 110
                  Questions ................................................................................................... 110
                  Exercises .................................................................................................... 111
                  Homework ................................................................................................. 111
               Chapter 11.6 - Learning the chart patterns ....................................................... 112
                  Overview .................................................................................................... 112
                  Goals .......................................................................................................... 112
                  What is a chart pattern? ............................................................................ 112
                  The penny stocking chart patterns ............................................................. 112
                  Summary .................................................................................................... 117
                  Questions ................................................................................................... 117
                  Exercises .................................................................................................... 117
                  Homework ................................................................................................. 117
               Chapter II. 7 - Understanding catalysts ............................................................ 119
                  Overview .................................................................................................... 119
                  Goals .......................................................................................................... 119
                  What is a Catalyst? ..................................................................................... 119
                                                                   Preface                                                         5




Confidential                                                                                                                              TS0007572
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 7 of
                                             272
          The Complete Penny Stocking Course                       Table of Contents


                   Earnings Winner ......................................................................................... 119

                   Contract Winner ......................................................................................... 120

                   The News ................................................................................................... 121
                   Hype, Speculation and Anticipation ........................................................... 122

                   Biotechs ..................................................................................................... 123

                   Summary .................................................................................................... 123
                   Questions ................................................................................................... 124

                   Homework ................................................................................................. 124

               Chapter 11.8 - Understanding Pump and Dumps .............................................. 125
                   Overview .................................................................................................... 125

                   Goals .......................................................................................................... 125

                   What is a Pump and Dump? ....................................................................... 125
                   Promoters .................................................................................................. 127

                   Mailing lists ............................................................................................... 131

                   Price action, volume and patterns .............................................................. 131
                   How to profit from a Pump & Dump? ........................................................ 132

                   Beware ....................................................................................................... 133

                   Summary .................................................................................................... 134
                   Questions ................................................................................................... 135

                   Exercises .................................................................................................... 135

                   Homework ................................................................................................. 135

               Chapter 11.9 - Building a watchlist and doing research .................................... 136
                   Overview .................................................................................................... 136

                   Goals .......................................................................................................... 136

                   Getting Started ........................................................................................... 136
                   Finding Stocks ............................................................................................ 137

                   Doing in-depth research ............................................................................. 145

               6                                                    Preface




Confidential                                                                                                                              TS0007573
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 8 of
                                             272
          The Complete Penny Stocking Course                       Table of Contents


                   Rating and categorizing your picks ............................................................. 147
                   Documenting your choices ......................................................................... 147
                   Creating a daily watchlist ........................................................................... 148
                   Summary .................................................................................................... 150
                   Questions ................................................................................................... 150
                   Exercises .................................................................................................... 151
                   Homework ................................................................................................. 151
               Chapter 11.10 - Entries and Exits ...................................................................... 152
                   Overview .................................................................................................... 152
                   Goals .......................................................................................................... 152
                   Introduction ............................................................................................... 152
                   Preparing your orders before trading ......................................................... 153
                   Entry strategies .......................................................................................... 154
                   Exiting strategies ........................................................................................ 158
                   Conclusion ................................................................................................. 161
                   Summary .................................................................................................... 161
                   Questions ................................................................................................... 162
                   Exercises .................................................................................................... 162
                   Homework ................................................................................................. 162
           Section Ill - Advanced Concepts ......................................................................... 163
               Chapter 111.1 - Short Selling ............................................................................. 165
                   Overview .................................................................................................... 165
                   Goals .......................................................................................................... 165
                   What is short selling? ................................................................................. 165
                  The continual hunt for shares to short ....................................................... 171
                   Entering a position: short selling ................................................................ 172
                   Exiting a position: buying to cover ............................................................. 173
                                                                    Preface                                                        7




Confidential                                                                                                                              TS0007574
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 9 of
                                             272
          The Complete Penny Stocking Course                       Table of Contents

                   The dangers of short selling ....................................................................... 173
                   What is a short sell restriction? .................................................................. 176
                   The $2.5 rule .............................................................................................. 177
                   The cost of short selling ............................................................................. 178
                   Summary .................................................................................................... 178
                   Questions ................................................................................................... 179
                   Homework ................................................................................................. 179
               Chapter 111.2 - Understanding Level 2 .............................................................. 180
                   Overview .................................................................................................... 180
                   Goals .......................................................................................................... 180
                   What is Level2? .......................................................................................... 180
                   Definitions .................................................................................................. 182
                   Level 2 Indicators ....................................................................................... 183
                   Conclusion ................................................................................................. 190
                   Summary .................................................................................................... 190
                   Questions ................................................................................................... 191
                   Homework ................................................................................................. 191
               Chapter 111.3 - Over-The-Counter (OTC) ........................................................... 192
                   Overview .................................................................................................... 192
                   Goals .......................................................................................................... 192
                   What is OTC? .............................................................................................. 192
                   The behavior of OTC Stocks ........................................................................ 194
                   Trading OTC Stocks .................................................................................... 197
                   The dangers of trading OTC ........................................................................ 199
                   Summary .................................................................................................... 200
                   Questions ................................................................................................... 200
                   Homework ................................................................................................. 201
               8                                                    Preface




Confidential                                                                                                                              TS0007575
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 10 of
                                              272
           The Complete Penny Stocking Course                       Table of Contents


               Chapter 111.4 - SEC Filings ................................................................................. 202
                   Overview .................................................................................................... 202
                   Goals .......................................................................................................... 202
                   Introduction ............................................................................................... 202
                   What is an SEC Filing? ................................................................................ 202
                   Where to find SEC Filings? .......................................................................... 203
                   The various types SEC Filings ...................................................................... 203
                   Combing through the data ......................................................................... 206
                   Using the data to make trade decisions ..................................................... 212
                   Summary .................................................................................................... 214
                   Questions ................................................................................................... 214
                   Homework ................................................................................................. 214
               Chapter 111.5 - Position Boxing ......................................................................... 215
                   Overview .................................................................................................... 215
                   Goals .......................................................................................................... 215
                   Short Selling and the hunt for shares ......................................................... 215
                   A tale of two brokers .................................................................................. 215
                   Boxing the position .................................................................................... 216
                   The dangers of position boxing .................................................................. 219
                   Summary .................................................................................................... 219
                   Questions ................................................................................................... 220
                   Homework ................................................................................................. 220
               Chapter 111.6 - Pyramiding Positions ................................................................ 221
                   Overview .................................................................................................... 221
                   Goals .......................................................................................................... 221
                   Introduction ............................................................................................... 221
                   Warning ..................................................................................................... 221
                                                                    Preface                                                        9




Confidential                                                                                                                              TS0007576
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 11 of
                                              272
           The Complete Penny Stocking Course                       Table of Contents

                    The Numbers ............................................................................................. 222
                    Pyramid Limits ........................................................................................... 222
                    Adding to your position .............................................................................. 223
                    Fictional Case Study ................................................................................... 224
                    Summary .................................................................................................... 228
                    Questions ................................................................................................... 228
                    Homework ................................................................................................. 228
               Chapter 111.7 - Trading the spread ................................................................... 229
                    Overview .................................................................................................... 229
                    Goals .......................................................................................................... 229
                    Introduction ............................................................................................... 229
                    Understanding the spread .......................................................................... 230
                    Finding interesting stocks ........................................................................... 231
                    Trading the spread ..................................................................................... 232
                    Dangers of trading the spread .................................................................... 234
                    Summary .................................................................................................... 234
                    Questions ................................................................................................... 235
                    Homework ................................................................................................. 235
               Chapter 111.8 - Finding a niche and developing your strategy .......................... 236
                    Overview .................................................................................................... 236
                    Introduction ............................................................................................... 236
                    Where to start? .......................................................................................... 236
                    Never stop learning .................................................................................... 237
                    Find your niche .......................................................................................... 237
                    Experiment & track your results ................................................................. 237
                    Develop your trading strategy .................................................................... 238
                    Conclusion ................................................................................................. 239
               10                                                    Preface




Confidential                                                                                                                               TS0007577
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 12 of
                                              272
           The Complete Penny Stocking Course                       Table of Contents


                      Summary .................................................................................................... 239
                      Questions ................................................................................................... 240
                      Homework ................................................................................................. 240
           Section IV - Sample Penny Stocking Strategies ................................................... 241
                 Chapter IV.1 - Buy Earnings & Contracts winners ............................................ 243
                 Chapter IV.2 - Buy Dips ................................................................................... 252
                 Chapter IV.3 - Short overextended stocks ....................................................... 255
                 Chapter IV.4 - Short Bounces .......................................................................... 258
                 Chapter IV.5 - Buy Pump & Dumps ................................................................. 260
                 Chapter IV.6 - Short Pump & Dumps ............................................................... 267
                 Chapter IV. 7 - Timothy Sykes' Penny Stocking Framework ............................. 269
           Appendix          1••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••   270
               Bibliography ....................................................................................................... 271




                                                                        Preface                                                            11




Confidential                                                                                                                                     TS0007578
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 13 of
                                              272
           The Complete Penny Stocking Course                            Introduction




                                      Introduction




               12                           Preface




Confidential                                                                         TS0007579
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 14 of
                                              272
           The Complete Penny Stocking Course                            Introduction


               Chapter 1.1 - Preface
                      Over the last months I have had the chance to dive deep into the ocean of
               knowledge that is the realm of Penny Stocks. I stands out as an outcast in the field
               of finance and the stock market.

           Penny stocking is often regarded as the black sheep of Wall Street, responsible for
           the financial demise of countless traders venturing in this wild west of highly vola-
           tile and unpredictable truth.

           As such, trading such stocks has been labeled as a risky journey for anyone trying
           their chance with it... and yet, some people have managed to achieve high levels of
           success.

           "How is this possible?" an outsider may ask. "How can you make any money with
           such random and quick moving instruments?"

           The truth is that penny stocking has gained a bad reputation and all the labels that
           are associated to it by being a misunderstood field of finance leading to massive
           losses for man inexperienced traders. People often fear what they cannot under-
           stand or control.

           Penny stocks are companies that are not worthy of big network broadcasting, they
           are not interesting to talk about and there is no reason for big Wall Street players
           to even talk about them in their TV shows. The general public has no interest in
           worthless companies that often don't even have a real product.

               It is also worth noting that the general public often confuses the idea of trading
               with that of investment.

               Penny Stocking is a sideline niche. A niche ignored by the general population that
               is filled with money making opportunities if you take the time to learn it. It is that
               "dark alley" in Wall Street where few dare venture and yet where lots of money
               has been made by flying under the radar.

           Penny stocking is the Wild West, a land of opportunities for those who take the
           time to learn its intricacies.



                                                      Preface                                    13




Confidential                                                                                            TS0007580
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 15 of
                                              272
           The Complete Penny Stocking Course                            Introduction


               Chapter 1.2 - Acknowledgements

                     This course is the result of many hours of personal study while participating
               in the Timothy Sykes Millionaire Challenge program; but more importantly, it is
               based on structuring the information and lessons that have been developed and
               refined over the years by very successful traders in the field of penny stocks.

                 The core concept of this course is based on Timothy Sykes' strategy for trad-
           ing penny stocks. The great majority of the material provided here stems for the
           lessons I've learned from the material he provided; material that is based on 16
           years of experience in dealing with penny stocks. I strongly encourage the readers
           to buy his DVDs as additional material and join his Challenge program, which pro-
           vides additional support through the availability of mentors and chats.

           A great influence in the writing of this course has been Michael Goode (Reaper)
           who is an excellent and dedicated mentor when it comes to helping and guiding
           students throughout the hurdles of penny stock trading. Always polite and straight
           forward.

           Most of the chapter on risk management is the result of adapting and developing
           the techniques offered by Michael W. Covel in his book "The Complete Turtle
           Trader" (Covel, 2009) to the realm of penny stocking. I strongly encourage anyone
           to read it, even though it is oriented toward a completely different type of trading
           (Trend Following).

           Additionally, credit must be given to Gregg (LX21), who has, through his presenta-
           tions at the Las Vegas conferences (Penny Stocking Framework and Timline DVDs),
           provided me with a great deal of insight in the true psychology and state of mind
           of a successful trader. While his presentations are not technical in nature, the in-
           sight he has provided me was invaluable in developing this course and pushing me
           to establish my own strategy.

           Worthy mention also goes to Nathan Michaud (Investors Live) and Paul (Superman)
           for providing very good insight in terms of research, entries and exits, and also
           showing different types of strategies that can be applied to the real of penny stocks.



               14                             Acknowledgements




Confidential                                                                                         TS0007581
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 16 of
                                              272
           The Complete Penny Stocking Course                            Introduction


               Chapter 1.3 - Who am I and why should you read this stuff?

                 Let me start by saying who I am not. At the time of writing of this book, I have
           not yet become a successful or fully self-sufficient trader. In fact, my overall profit
           record is currently negative. So I am not a successful trader yet and my personal
           expertise in the field of penny stocking is about a 6 months old. That's very encour-
           aging start if you're reading this and were expecting a pro ©, especially when
           you're learning from this©. Don't worry.

           So Who am I? I have a bachelor's degree in computer engineering, I like to play with
           numbers and I am extremely good at learning fast; I am even more skilled structur-
           ing seemingly complex ideas into simple concepts. I am academically fluent in 3
           languages and have lived in over 5 countries; I have visited about 25 countries over-
           all throughout my life-time.

           My whole life has always revolved around problem solving and finding simple solu-
           tions to complex problems in all kinds of fields. I also have a degree in advanced
           computer security and hacking, which often helps me thinking outside the box. I
           am addicted to efficiency and to improving imperfect processes, whether it be sys-
           tem automation, mechanical systems, or trading, I like to improve and optimize
           upon existing concepts.

           As a 25+ years martial arts practitioner, I know the necessity of discipline and ded-
           ication required for being successful in any endeavor. I have spent many years as a
           martial arts instructor for both children and adults, which has given me a lot of
           experience in conveying the necessary information to my students in structured
           steps and a progressive manner. It has also helped me develop a strong analytic
           process for learning.

           Another of my traits, is that I am an entrepreneur (although not a successful one,
           yet). I have attempted multiple ventures and have systematically failed at it due to
           the lack of funding, competent help or the ideas just being crap.

           So why should you be reading this course written by a "nobody" in the field of
           penny stocks? Well you probably shouldn't, as I have nothing to show for. However,
           this course is based on the collective knowledge gathered by those who have been
           successful for a long period of time.
                              Who am I and why should you read this stuff?                    15




Confidential                                                                                         TS0007582
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 17 of
                                              272
           The Complete Penny Stocking Course                            Introduction

           I am just someone rewriting in a more structured, more academically adequate,
           manner, what they have already provided and I added some personal touches and
           techniques in the process. That is who I am.

           As to why you should read this; the answer is simple: I have dedicated a lot of time
           to watching and understanding the behaviors, processes, techniques of very suc-
           cessful penny stock traders.

           My goal with this course is to create a piece of learning material that can offer you
           the necessary knowledge to become proficient at trading in a structured and pro-
           gressive manner on your own

           My intent is to show here what I wish had been shown to me as I started trading,
           and how I would have liked the material to be presented to me when I decided to
           focus my life exclusively on the pursuit of achieving wealth through penny stocks.

           For me day trading is not a hobby or a game, I take this endeavor very seriously and
           I decided to learn it and approach it as I would every other professional task I en-
           gage into.

           This course is the result of my ongoing learning process, the compression of thou-
           sands of hours of videos lessons, written texts, blog posts, chat discussions and
           personal procrastination on the subject.

           I believe the material to be sound and I believe that through writing this text I have
           managed to regroup the core concepts that are associated with successfully trading
           penny stocks; all of the credit truly goes to those who are successful and have
           worked for many years to develop these ideas, concepts and techniques. I am only
           the messenger of these ideas.

               I can only hope that this course is deemed worthy of carrying the knowledge of the
               masters through to newcomers, although in a slightly different format than is nor-
               mally available for this type of instructional material.




               16               Who am I and why should you read this stuff?




Confidential                                                                                        TS0007583
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 18 of
                                              272
           The Complete Penny Stocking Course                            Introduction


               Chapter 1.4 - Legal Disclaimer
               Before you proceed, make sure you read and understand the following disclaimer
               before proceeding with the course.

           All the integrity of text contained in this work shall henceforth be defined as "the
           material", "the course" and "the manual".

           I am not a registered investment advisor, I am not qualified to, nor will I, nor can I
           give personalized investment advice in any way or form. If you wish to obtain per-
           sonalized investment advice, please consult with someone who is qualified as a
           Certified Financial Planner (CFP). These professionals are qualified to help you; also,
           you should find one to whom you pay an hourly fee, in order to ensure that your
           advisor has no conflicts of interest. At the time of writing of this course, I have no
           positions in any of the stocks mentioned in this material. This manual is for infor-
           mational purposes only and you should not consider anything contained herein to
           be investment advice in any way or form. Everything written in this manual is based
           on what I believe to be true. However, I do not make any guarantees about the
           accuracy or truth of any of my statements and will not necessarily update the state-
           ments that later turn out to be false. I provide the material contained in this manual
           for entertainment and informational purposes only. No mention of a particular se-
           curity or instrument constitutes a recommendation to buy or sell that or any secu-
           rity or instrument nor does it mean that any particular security, instrument, port-
           folio of securities, transaction or investment strategy is suitable for any specific in-
           dividual. I cannot assess, verify or guarantee the accuracy, adequacy or complete-
           ness of any information, the suitability or profitability of any particular investment
           or methodology, or the potential value of any investment or informational source.
           The readers of the material contained herein bear the sole responsibility for their
           own investment research, decisions as well as all the consequences resulting from
           such actions. All the information contained herein is solely the opinion of the au-
           thor unless it is clearly and expressly stated as factual. This manual is intended only
           for informational and entertainment purposes and are not to be construed as in-
           vestment advice.

               By proceeding with reading this course you understand the above disclaimer.


                                               Legal Disclaimer                                17




Confidential                                                                                          TS0007584
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 19 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks




                    Section I - Getting Started with Penny Stocks




               18                       Legal Disclaimer




Confidential                                                                         TS0007585
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 20 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               Chapter 1.1- Reasons for writing this course

           So why did you write this course?
               Why indeed? That is the million dollar question.

           While there is a fantastic and overwhelming quantity of material available on penny
           stocking (Timothy Sykes alone accounts for about 15 or 16 DVD sets, that's more
           than 100h of content, plus hundreds of webinars), I have found the existing mate-
           rial to be unstructured and often hard to approach for beginners.

           The provided information is exhaustive and often covers the main strategy guide-
           lines without providing a proper frame for a new comer. It comes down to basically,
           "here is the information, learn everything and start trading".

           Countless times I have seen some of the students in the chat rooms mention that
           they have just lost a significant percentage of their account. Almost as often, you
           see people asking questions that they shouldn't be asking if they are actively trad-
           ing.

               On a personal level, I have found that there is an important learning curve to un-
               derstanding all the intricacies of trading penny stocks and that just providing the
               material in a Do-It-Yourself is not ideal for all the people who are trying to learn.

           Having spent most of my life in educational institutions, I highly value the place of
           structured learning material and a proper curriculum that clearly states what the
           learning goals are and what is expected of the student at the end of the course.

               The Complete Penny Stocking Course aims to fill this gap that exists in the learning
               structure for getting acquainted with the realm of penny stocks while maximizing
               profits and minimizing the risk.

           The second and most important reason for writing this course, is a personal one:
           being able to develop a course requires a deep understanding of the material pre-
           sented. As such, this has provided me the opportunity to dive deep into all the core
           concepts of the strategy and get intimately familiar with trading. This step goes
           beyond the simple act of keeping a journal and posting on a blog, it forces me to
           assimilate and adapt to the concepts at hand.

                                         Reasons for writing this course                        19




Confidential                                                                                           TS0007586
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 21 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               What can be expected from the course
           The main objective of The Complete Penny Stocking Course is to teach you all the
           core concepts associated with developing a successful strategy for trading penny
           stocks while minimizing the risk to your original capital.

           This course is mainly based on the strategies developed by Timothy Sykes for trad-
           ing penny stocks as well as the knowledge obtained from other successful traders
           and adding some of my own personal touches and improvements to the content.

           At the end of this course I expect that you will be able to efficiently:

                 •   Understand the various ideas associated with trading penny stocks and un-
                     derstand all the necessary trading terms
                 •   Build daily watchlists and state the reasons why you are watching those
                     stocks or why you have dismissed stocks not present on your list
                 •   Perform in-depth research on a company and understand its worth and why
                     you should or shouldn't trade it
                 •   Understand what pumps and dumps are and how to exploit this knowledge
                     for your profit
                 •   Be capable of reading charts, recognizing and predicting profitable patterns
                     before they happen
                 •   Be able know when you should enter or avoid entering a position
                 •   Always be able to know when you will exit your existing position
                 •   Efficiently report your trades, research and track your trading performance
                 •   Be capable of developing your own trading strategy without external assis-
                     tance and adapt to the will of the market

           The idea is that by the end of the course, you will be able to become self-sufficient
           and not have to rely on external sources to perform your daily trading activities.

           The ultimate goal is that when you face the market, you will have the answer to all
           your questions on whether or not you should enter a position and why you should
           or shouldn't do so. This course intends to make you self-reliant on your own trading
           skills and keep you from depending on other's alerts.



               20                       Reasons for writing this course




Confidential                                                                                        TS0007587
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 22 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


           This course will not ...
           There are some things that The Complete Penny Stocking Course will simply not
           do ...

           This course will not make you a millionaire overnight

           Anyone trying to tell you that you can become a millionaire overnight with a small
           starting capital is trying to sell you a pipe dream. This course requires a lot of dedi-
           cation and a lot of intensive work in order to become a successful trader.

           It is worth mentioning that very few are those who have profited 7 figures from
           trading penny stocks, and they are the ones that originally created the material in
           this course book.

           This course will not help you generate $10 Million in profit

           While the strategy has been proven to work time and time again, it is not scalable.
           This means that, while making over $1,000,000 is an achievable goal, expecting to
           generate a lot more is unlikely (although not impossible, see LX21, Tim Gritanni).
           At that point you may want to look into other strategies such as Trend Following or
           Options trading.

               This course will not make you a profitable trader when you are done with it

           As I have discovered throughout my own journey, trading penny stocks is based
           mainly on experience on top of acquired knowledge. While the basic material is
           extremely important, the experience factor is even more so.

           You may know how you are supposed to act, but, much like martial arts, the fact of
           knowing and the fact of performing an action, are worlds very far apart.

               The course will not be completed in 2 weeks

           The shear amount of information and experience required for trading can be over-
           whelming. Expecting to complete the course within a couple of weeks can be unre-
           alistic.

               Chapter 1.2 will offer the suggested schedule for going through this course and
               achieving your penny stock trading goals.


                                        Reasons for writing this course                        21




Confidential                                                                                          TS0007588
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 23 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           That being said, learning speed and assimilation vary greatly from one individual to
           another; it is worth noting however that some of the most profitable penny stock-
           ing traders have only become profitable after 6 months to a year of full-time active
           trading.

               This course will not be kind to uncommitted individuals

           Trading penny stocks requires a lot of commitment, dedication and a lot of disci-
           pline. If you don't feel that you can fully commit to learning and applying these
           techniques, my advice to you is to quit now.

           Doing otherwise will simply result in giving away all your hard earned cash, and
           you'll be out of the "game" quickly enough.




               22                       Reasons for writing this course




Confidential                                                                                      TS0007589
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 24 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               Chapter 1.2 - Suggested course schedule




                                    Suggested course schedule                     23




Confidential                                                                           TS0007590
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 25 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               Chapter 1.3 - STOP NOW!
               Whatever you're thinking of doing right now, Stop It!

           At this point you need to take a step back from the romanticized fairy tale about
           Wall Street and trading that has been sold to you by the big players, Hollywood, big
           TV networks, etc.

           Wall Street is full of scams, shady companies, even shadier individuals, promoters,
           Furus (Fake Gurus) and a wide variety of low life wealthy individuals without a con-
           science, waiting only to profit from inexperienced traders, such as you probably are
           now.

           What does this mean to you?

               Well, for one, I'm willing to be that your first idea when getting this course sounded
               a lot like:

               "Hey, I got this trading course, let me start up my broker platform and see if I can
               make some trades while I'm learning this stuff!"

           STOP NOW!

           From the point where you begin this course, to the point where you are safely able
           to trade, about 2-4 months will have elapsed. Attempting to start trading without
           having all the proper knowledge will prompt the devil that is Wall Street to claim
           all your trading money.

           The market may lure you in and you may get lucky with some beginner trades, and
           this will give you lots of confidence to keep on going. The next thing you know, you
           are betting all your capital only to realize that it's going the wrong way. End result,
           your account is blown and you're out of trading, down $10,000 with a very unhappy
           spouse.

           The purpose of this course is to train you to be self-sufficient. However, training
           takes a lot of time before you are ready for the real world.

               Back to my martial arts analogies, it takes years of training, as much time spent on
               conditioning and a lot of mental preparation before you ever begin to participate
               in tournaments or fighting competitions. The reason for this being that entering the
                24                                  STOP NOW!




Confidential                                                                                            TS0007591
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 26 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           ring unprepared will get you hurt; the guy in front of you has possibly been training
           for a long time before accepting the challenge of a real fight. You are fighting the
           market with real money.

           If you're thinking about opening your broker's platform and start trading. I urge you
           to immediately stop and cast that thought aside for the time being.

           The time will come soon enough when you will be prepared to progressively enter
           the ring and start taking and giving hits in a manner that you can better control.
           The market will be merciless and will show you no quarters, it will take you down
           without pity if you are not ready to confront it.

               Even the most experienced penny stock traders have lost considerable amounts of
               money by neglecting the will of the market. Trade with caution (pun intended).

           You have been warned.




                                                STOP NOW!                                   25




Confidential                                                                                       TS0007592
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 27 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               Chapter 1.4 - Personal and financial requirements

               Personal requirements
           You have decided that you would like to start "investing" your money and become
           a penny stock trader.

               Here are some of the necessary personal traits that will help you determine
               whether or not you are ready to trade. Failing in possess any of these to a certain
               degree may tell you that you are not ready for this world.

               Discipline

           First and foremost, a successful penny stocking trader is a trader with a strong
           sense of discipline; discipline to follow a specific set of rules developed by success-
           ful traders over the years. Without discipline, as a trader you will join the majority
           of investors who end up losing money and eventually blowing up accounts.

               Emotional Stability

           This is also a very important requirement for any individual venturing into penny
           stocks. Penny stocking is a roller-coaster, where, within a matter of minutes or even
           seconds you can end up with significant gains or losses.

           Being able to keep a cold-blooded attitude and control emotions is an absolute ne-
           cessity when trading. Those who are prone to strong emotional swings will be the
           victim of unnecessary irrational reactions and that will eventually result in signifi-
           cant losses.

           A balanced level of self confidence

               Being able to have a balanced level of self-confidence is a critical aspect in making
               quick decisions and entering or exiting positions.

           Too little self-confidence may force you to miss opportunities and too much will
           eventually result in significant financial losses.




               26                     Personal and financial requirements




Confidential                                                                                           TS0007593
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 28 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks




           A strong sense of determination

               Penny stocking is not ideal for undecided people. In order to succeed you must
               possess a strong sense of determination. This type of trading is for individuals who
               want to make money consistently while understanding the inherent risks associ-
               ated with trading.

           Conviction

           Self-confidence and determination are both important factors, but the conviction
               in how you are expecting a stock to move is primordial to successful trader. In order
           to succeed, you have to trust your strategy and have the conviction that you are
               making the right decisions even if these are wrong.

           Acceptance of being wrong

           There's nothing wrong with being wrong. However if you cannot accept that you
               will be wrong, you will lose.

           Successful traders accept their defeats and learn from them. They adapt to every
           situation. Trading isn't a competition or a debate, your only opponent is yourself.

               Being able to accept losses and forget about them

           Successful traders take losses on a regular basis. What separates them from the
               crowd is their uncanny ability to quickly accept these losses and move on without
               looking back.

               In order to become a penny stock trader, you need to have or feel confident that
           you can develop this skill. The alternative will end up in significant losses, a strong
               effect on your self-confidence and limit your capacity to perform profitable trades

           Absolute commitment

           This is not a game, and it is not a hobby. Penny stocking is a full time job where you
               need to perform your actions in a professional manner, much like a policeman, a
           fireman or an engineer would at the office. Your hard earned cash depends on it.



                                       Personal and financial requirements                      27




Confidential                                                                                           TS0007594
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 29 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


           Those who play stocks as a hobby and do not take it seriously lose money. In order
           to become successful, you need to be able to dedicate yourself and commit to
               learning and researching your potential positions.

           Some individuals are able to do this part time, although the scope of this course is
           for those interested in becoming full time penny stocking day traders. For more
               information on this, you can look up Tim Bohen, one of Timothy Sykes' students.

               If you cannot fully commit to this endeavor in a serious and dedicated manner,
               penny stocking is most likely not for you.

               Financial requirements
               Now that we have taken the personal requirements out of the way, let's go over
           the financial requirements to become a penny stock trader.

               Initial Capital

           The capital that you will originally dedicate to day trading penny stocks is entirely
               up to you. Many individuals start with completely different amounts based on their
           savings, perception of the market, or a multitude of personal/financial factors.

               Here are a few examples:

                  •   Tim Gritanni started with $3000 (half of it being his own money)
                  •   Timothy Sykes started with around $12000 (received from his Bar Mitzvah as
                      a gift from his parents)
                  •   I started with $12500

               It is entirely up to you to decide how much you will dedicate to trading penny
           stocks.

               It is worth noting that in the US, due to the Pattern Day Trader rule, accounts under
               $25000 are more difficult to trader for reasons that will be covered later in this
               course.

               Personal Savings

               If you want to become a full time trader, that means you are willing to quit your job
               and venture into the realm of penny stocks in order to generate your income.

                28                     Personal and financial requirements




Confidential                                                                                           TS0007595
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 30 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               In order to quit your job you need to have money to survive; what does this mean?

           The simple answer is that you will not become a profitable trader in a month, 2
               months or even probably 6 months.

               Manny penny stock traders become profitable after 1 year of intense dedication,
               commitment and learning.

               What this means for you is that, in order for you to fully dedicate to penny stocks
           you need to consider the possibility that you may not have any income for possibly
               a year or more.

           You need to account for this factor; if you are planning on trading part time, keep
               in mind that learning this trade takes massive amounts of dedication. It'll be like
               having two full time jobs.

               In more specific words, you need to calculate all your living expenses for at least a
           year and have those savings as your backup source of income through the process
               of becoming a profitable penny stocking trader.

               External Services

           Additionally to having your savings and covering for your expected monthly bills for
               living, you also need to consider the external services that will be associated with
           trading.

           Trading is an expensive endeavor, being a financially oriented trade, the tools and
               information services are often expensive and need to also be considered in the
               monthly expenses that you will be incurring.

           Among these expenses you will find:

                  •   Brokerage fees
                  •   Data fees
                  •   Software fees
                  •   Courseware fees
                  •   Subscription fees to news/gurus/chats/web applications

           These fees add up very quickly, so you must take them into consideration in your
           financial requirements.

                                       Personal and financial requirements                      29




Confidential                                                                                           TS0007596
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 31 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               Chapter 1.5 - The psychology of the penny stock trader

               Overview
           This chapter will cover the psychology of the penny stock trader by exploring vari-
           ous aspects required in order to become a successful trader in this niche market.

               Goals
           The goal of this chapter will be to give you a deep understanding into how psy-
           chology can affect your trading decisions and how manage your emotions when
           confronted with the unavoidable stress of trading highly volatile and liquid stocks.

               In brief:

                  •    Understand how successful traders think and process information in real
                       time
                  •    Understand what successful traders don't do
                  •    Learn to adapt your thoughts to the necessary mindset of a successful
                       trader

               Understanding the psychology of the penny stock trader
           There is a very specific mindset that exists in the head of every successful penny
           stock trader. This mindset that is developed through many years of experience,
           profits and losses.

           Successful traders have learned to optimize their thought process in order to learn
           from their defeats and claim even greater profits from their victories.

               "Trade the ticker not the company1
                                 1
                                                     1
                                                         rv   Nathan Michaud
           This quote represents what every penny stock trader should adopt as a motto to a
           certain extent.

           As a penny stock trader, you are not a long term investor getting into a serious
           relationship with a stock, but instead engaging into a one-night-stand kind of situ-
           ation.



                30                   The psychology of the penny stock trader




Confidential                                                                                      TS0007597
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 32 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

               Penny stocks are a numbers game, and while news and some fundamental factors
               may affect the behavior of ticker, it ultimately comes down to entering when move-
               ment becomes apparent.

           You need to learn to disregard the meaning behind the company, the passion be-
           hind the product, the mission behind the fa~ade. Your goal is ultimately to profit
           from the price movement, the rest is just noise.

               Cutting down the noise
               My personal experience, ever since I got involved with penny stocks is the amount
               of "noise" that exists all around any single trader at any given time.

           To name a few: social media, chats, news, press releases, emails, promotions and
           message boards. These are some of the factors that cloud your trading environ-
           ment with unnecessary clutter; think of it as information overload.

           As I've learned, this clutter of information will significantly impede your ability to
           make proper decisions. Most of this information needs to be filtered and in some
           cases completely eliminated.

           When starting out, it is very easy to fall prey to everybody else's opinion on what
           stocks should be watched, which we should play and what is our next move.

           This forces new traders into a hive-like behavioral state, where everyone is trying
           to do the same move without necessarily knowing why. Often these picks will come
           from Gurus, Furus, promoters, TV analysts, anybody who's sharing their "expert"
           opinion to anyone who's willing to follow.

           This brings to mind the well-known concept of "following like sheep".

               Don/t be that person don/t be a sheep
           While it is acceptable for beginners to follow some type of guidance from legitimate
           trading gurus in terms of picks and plays, a successful trader needs to ultimately
           become totally self-sufficient.

               What this means, is that the necessary mindset required for becoming successful
               in penny stocks is not one of dependence, but one of leadership and conviction in
               regards to trading decisions at any given time during the market session.

                                   The psychology of the penny stock trader                  31




Confidential                                                                                        TS0007598
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 33 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           Successful traders don't follow what others have to say, they establish their own
           set of rules and stick to them. Successful traders monitor their environment and
           intelligently filter the clutter of information in order to retain the relevant bits.

           This is a skill that is gained through experience; however what needs to be present
           in your mind in order to achieve it, is a strong sense of independence.

               Discipline is not an option
               While there are as many successful strategies as there are successful traders in the
               market, a couple of factors are common to all of them. One of these factors is an
               uncanny sense of discipline.

           This is the kind of discipline that you find in martial arts and the military. Successful
           traders take their actions seriously and fully commit to their set of rules.

               Discipline is an important factor, especially for new traders, as it allows to limit the
               inevitable potential losses but also to maximize the potential profits over time.

           There are simply no successful traders (to the author's best knowledge) who do not
           fanatically stick to their set of rules as an absolute truth; it is often mentioned that
           when they don't, significant losses occur.

           You can call it the "Kung Fu" of the penny stock.

               The battle between confidence and conviction
           As LX21 (quite possibly one of the most successful penny stock traders in my hum-
           ble opinion) stated it during his presentation at the 2011 Las Vegas conference,
           trading is about conviction. (Sykes, The New Rules of Pennystocking, 2011)

           A successful trader needs the conviction that his hypothesis is right and that his
           reasons for entering a trade are sound.

           Confidence, on the other hand needs to be managed and balanced. Being unconfi-
           dent will prevent you as a trader from taking advantage of the opportunities that
           the market has to offer, missing out on lots of potential profits.




               32                   The psychology of the penny stock trader




Confidential                                                                                              TS0007599
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 34 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           On the other hand, it has been shown through time that over-confidence is often
           the downfall of every successful trader. Over-confidence pushes the trader to un-
           derestimate the will of the market and creates the false illusion that the hypothesis
           is factual.

           A successful trader needs to find a balance in his confidence but also a strong sense
           of conviction in his trading hypothesis and resulting decisions.

               Let go of the illusion of control
           The market has a will, it is the collective will of all the traders that exist within its
           realm.

           Just like in society, your own desires are meaningless in comparison to the will of
           the masses; in the stock market you are subjected to the same lack of control over
           its movements - unless you are part of the select few who can influence the market,
           but you wouldn't be reading this if you were.

                    "You must be shapeless, formless, like water. When you pour water in a
                    cup, it becomes the cup. When you pour water in a bottle, it becomes the
                    bottle. When you pour water in a teapot, it becomes the teapot. Water
                    can drip and it can crash. Become like water my friend."~ Bruce lee (Lee,
                    The Lost Interview, 1971}
           Every successful trader understands that the market cannot be controlled, and so
           you must flow "like water" to adapt to every move and every change that the mar-
           ket performs.

           Understanding this very concept is the basis upon which traders become success-
           ful.

               Dealing with boredom
           The stock market is often romanticized by Hollywood, books and even experts as
           this fast paced environment where making a million dollars is a matter of seconds;
           while there is some truth in the romanticism of stock trading, there are also periods
           where nothing happens.

           This is where discipline comes into effect.

                                   The psychology of the penny stock trader                     33




Confidential                                                                                           TS0007600
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 35 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           Sometimes there simply aren't profitable opportunities offered by the market. Just
           like during some seasons, when you go fishing, even if you go to a pond full of fish,
           you won't get a single catch. Dipping in the pond to try to grab the fish at the bot-
           tom will only make you wet and you'll catch a cold.

           This is often referred to as "forcing a trade" or a "boredom play". These types of
           trades are usually losing trades that will end up costing you money.

           Successful traders avoid this type of behavior at any cost, they achieve this by
           simply taking the day off or dedicate themselves to other non-trading related ac-
           tivities.

               Patience is a virtue wait for opportunities to come to you
                                  1



               Building upon the previous section, successful traders always wait for the right op-
               portunities.

               Being able to wait for a play is key in becoming profitable. Those who became suc-
               cessful at trading penny stocks did so by developing the virtue of patience when it
               comes to choosing which battles to fight.

               Patience is the essence upon the best opportunities are caught.

               Own your losses like battle scars but never seek revenge
                                                  1



               While trading you will lose money. It is the inevitable truth of the market; if you
               respect the market it will provide for you, but it is nonetheless an untamable wild
               beast that can take from you just as well.

           Successful traders own their losses like battle scars; they don't always remember
           their victories but certainly remember the times when they've had losses, espe-
           cially big ones.

               Losing to the market is the reality of trading, a reality that must be accepted and
               managed. As a penny stock trader, there are times that you too will take losses,
               even if all the right moves have been made.

           A successful trader documents his losses and tries to understand what went wrong
           with every losing trade. More importantly he focuses on the lesson rather than the
           loss itself.

               34                     The psychology of the penny stock trader




Confidential                                                                                          TS0007601
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 36 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

               In order to become successful at trading penny stocks you need to learn how to
               deal with losses in a way that it doesn't affect your confidence. However it is of the
               utmost importance to never seek "revenge" after a loss.

           It is human nature to simply try to recover profits after taking a loss; it is the down-
           fall of most traders, trying to convince themselves that the price will go their way
           and fitting information to what they want the stock to do.

           The market will do what it will do; it is an emotionless creature. Successful traders
           try to be objective and move on by remembering the lesson about the loss, but
           never hanging to the loss itself nor seeking to recover these lost revenue unless the
           opportunity arises.

               Trading on cash not on margin
               One of the most important aspects when trading penny stocks is to always trade
               with the cash you have at hand and to never rely on margin or borrowed money.

           The idea is simple, what you lose when you trade with your own capital is your own
           money. What you lose when you trade in with margin is the broker's money; in
           other words, a loan.

           This means that every loss that you incur while on margin, could potentially be-
           come a debt rather than just a loss.

           Successful traders trade their cash and grow their accounts; more importantly, they
           never rely on borrowed money to increase their gains, as losses can become very
           costly.

               Never bet more than you are willing to lose
           Another line that is often repeated among successful traders is that you should
           never bet more money than you are willing to lose.

               We will cover this idea in great detail in Chapter 11.4 while covering risk manage-
               ment strategies.

           This goes back to the concept of discipline and being able to control emotional im-
           pulses.


                                    The psychology of the penny stock trader                     35




Confidential                                                                                            TS0007602
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 37 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

               Dealing with life the universe everything!
                                 1              1



           There is more to life than trading. Penny stock trading is a full time job that requires
           intense dedication, deep commitment and unfaltering discipline.

               Beyond those requirements, dedication to trading requires a healthy mind in a
               healthy body.

           As a trader, you should value your free time, and spend it doing what you like; re-
           leasing your stress, enjoying the warmth of your family.

               Penny stock trading is a mentally challenging activity intended only for those who
               possess the mindset to concentrate on the task at hand without allowing external
               influences to affect their decisions. Anyone can do it if they have the right state of
               mind.

           Ultimately it is a way to make money and create a financial stability for yourself and
           your family.

               Keeping a healthy and balanced life is key to becoming a successful trader.

           Summary
                  •   You are a trader, not an investor. Think about the numbers and not about
                      the company.
                  •   Cut down the information clutter and only retain the information what you
                      need to perform your trading tasks. Stay away from chat, message boards,
                      Facebook, etc.
                  •   Don't be a sheep, make your own decisions and don't follow what others
                      have to say without having your own opinion first
                  •   Be disciplined and stick to your rules diligently
                  •   Choose conviction over confidence. Find the balance in your confidence
                      level, and if you think you're "that" good, you are going to lose, for the mar-
                      ket always wins.
                  •   You have no control over the movement of the market or the price of any
                                                                                  11
                      given stock at any given time. "Become like water my friend
                  •   Never force a trade, boredom is a trader killer that results only in potential
                      losses

               36                    The psychology of the penny stock trader




Confidential                                                                                            TS0007603
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 38 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


                 •   Be patient and wait for opportunities to present themselves, don't go looking
                     for them, you won't find them.
                 •   Every loss is a scar, remember the lesson it brings but forget about the loss
                     itself. Never force a trade in order to recover lost revenue and only trade
                     when an opportunity arises.
                 •   Live a healthy and balanced life. Healthy mind in healthy body is the way to
                     get profits.

               Homework
                 •   Identify and write down your personality traits and compare how these fare
                     against that of a successful trader. Be honest with yourself, nobody is here
                     to judge you but yourself.
                        o See where you are comparable
                        o See were you differ
                        o Evaluate how you can improve your mindset in order to bring it closer
                            to that of successful traders
                 •   Identify all factors that exist in your environment that could be considered
                     as "noise" and affect your ability to trade
                        o Evaluate how you can filter or remove some of these elements in order
                            to improve your trading environment.




                                    The psychology of the penny stock trader                  37




Confidential                                                                                         TS0007604
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 39 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               Chapter 1.6 - Keeping a journal

               Overview
           This chapter will focus on the various ways of keeping a journal in order to track
           your watchlists, your ideas, your learned lessons and your trading performance.

               Goals
           The goal of this chapter is to guide you through the steps for establishing a struc-
           tured journal that will offer you with a way to track your trading history.

               Learning how to keep a trading journal
               Unwritten lessons are often forgotten by people over time. Those who remember
               are those who are able to put their history in writing.

           We will cover some of the ways that you can create and maintain various types of
           trading journals in order to track every action and event in your engagements with
           the stock market.

               The medium
           There are multiple ways for you to take notes; here are some of the medium that
           you can use for this purpose:

                 •     Blog
                          o Offers a quick way to publish information on the internet and pro-
                            motes transparency
                          o Multiple choices available: blogspot, wordpress, tumblr, etc ...
                          o Allows you to categorize your entries and is available online
                 •     Profit.Iv
                          o Tracks your trades and generates trade performance statistics
                          o Promotes transparency
                          o Social trading platform that allows interaction with other traders
                          o Imports data directly from most major US brokers
                 •     Notebook
                         o Good old pen and paper approach

               38                                Keeping a journal




Confidential                                                                                      TS0007605
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 40 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

                         o Easy access
                         o More traditional
                  •   Spreadsheet
                         o Offers the possibility to perform calculations and generate graphs
                  •   Word processor
                        o Similar to the notebook on a computer
                  •   Evernote
                        o Quick notes from any device
                        o Easy tagging and categorization
                        o Online synchronization
                  •   Video blog
                         o Talk about your trades
                         o Display media information and real movement of the stock at the
                            time of recording

               Each of these have their advantages; you may also opt to use multiple ways to in-
               put your information in order to track your data in different ways or to add redun-
               dancy to your journal entries.

               The watch list journal
           There are a few types of notes that you should perform. The first of these is related
           to your daily watchlists.

           A full overview on how to find stocks and build a watchlist will be covered in Chap-
           ter 11.9, which focuses exclusively on building daily watchlists.

               In this section we will mainly focus on the concept of note-taking that will be ap-
               plied to the watchlists that you will create later on through this course.

           Your watchlist journal will consist of simply a list of stocks that will be part of your
           potential plays for the following trading session.

           This journal will contain the relevant information associated with every stock on
           your watchlist; here are a few examples of the data that could be included in this
           type of journal:

                  •   Stock ticker

                                               Keeping a journal                                39




Confidential                                                                                          TS0007606
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 41 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

                  •   Average True Range
                  •   Risk/Reward ratio
                  •   Profit goal in $/share
                  •   Rating (based for example on LX21's method for rating plays)
                  •   Key resistance and support (this will be discussed in Chapter 11.5)
                  •   Description of why this should be watched
                  •   Concerns about the possible price action of the stock.
                  •   Applicable trading strategy

           These points would be established for every entry in your watchlist.

           Additionally, you can add stocks to your list intraday if you find anything worthy of
           a play.

           You can obtain sample watchlist journal pages on the website, under the resources
           page:

               The trade journal
           This is one of the most important elements when tracking trading performance.
           The trading journal is an overview on the factual performance of a trade that in-
           cludes all the elements associated with any given trade.

               Here is some of the information that should be contained within a trade journal:

                  •   Date
                  •   Symbol
                  •   Entry price, position and time
                  •   Exit price position and time
                  •   Description of the trade
                        o Why is it a profitable trade
                        o Why is it a losing trade
                        o What factors influenced the price
                        o What mistakes, if any, were made
                  •   Trading strategy applied to trading this instrument

           An example of a notebook entry can be seen below in Figure 1.6-1.


               40                                Keeping a journal




Confidential                                                                                       TS0007607
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 42 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           Additionally, you may choose to make a more in depth report for every trade you
           make.

               Keeping a trade journal will allow you to monitor your past performance and avoid
               repeating the same mistakes made in the past. It is used as a tool for personal im-
               provement and also to track the performance of a strategy over multiple trades.

           This in turn will promote the concept of optimization to your trading techniques
           and allow you to become a more profitable trader with each iteration, as you gain
           more hands-on experience.



                                                                                          2¢:.itf-fl-lG
                                                                        zks        C9,~~, ~" lk
                                                                                    i"Li 52.



                                                   Q/l    ore.-.     sfoc~                      .
                                             on ~          _get:    f .'/lee)     ,_mmedqteJ.~
                                            2~ -   ti/)~ th_@ pos:c,QI) t.a::k
                              aro0 J           c.. ¢ rY} ,()uCes ·
                                 tY)   (L    lo .:,.s.
                                                CQ.r-e/ul
                              =I> lveve- plo'-e. mar-ket orcJ~ on OTC.,
                                 Rlca:e onl~ l,¥Vlit_ ord~ an the..._ .b·J
                                 1 er Cc>v~ Q.C th~ cu)J Ci~ vi dt fS
                                  to t V\e 1,,1 o.rket:

                                Figure l.6.1 Example of a notebooktrade journal entry for a Joss on GTATQ


           As can be seen in Figure 1.6.1, this trade extracted from my own journal reflects the
           various kinds of information that can be found in a trade journal.

           Another example can be seen in Proft.ly in Figure 1.6.2, which imports trades di-
           rectly from a wide selection of brokers.

                                                         Keeping a journal                                  41




Confidential                                                                                                     TS0007608
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 43 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks



                          •       128 profit IS S Long Stock b                       inja0n3
                          Took advantage of the breakou during the last 15 minu es o he
                          trading day as I wa ched the price soar. I set my goal to about S1oo
                          pro it. once I passed tha mark. I let it run and exited as soon as I
                          was no longer com ortable.

                          Posted ·   Sep 02 14 4:06 PM /                                     o • ,c 6    J

                          OU ESTRADE




                           Total Views                                                                        85
                                                                               Date                     Price
                           Entry                                              9/2/ 14                    5.90
                           Exit                                               9/2/ 14                    6.41

                           Position Size                                                                     250
                           Percentage                                                                   8.64%



                                           Figure l.6.2- Profit.Jy trade entry for a profit on /SNS


           Additionally, you can take a look at an in-depth analysis at the following address:
               http://www.redandgreen.ninja/trade-16-ninja0n3-vs-clrx-clrx-wins/

           This represents a more analytic take on the journal entry, where all aspects of the
           trade are taken into consideration.

           The trade journal needs to serve as a tracking tool to remember successes but more
               importantly, losses and the mistakes that have been made.

           This will allow you as a trader to avoid repeating the mistakes of the past.

           You can obtain sample trade journal pages on the website, under the resources
               page:




               42                                       Keeping a journal




Confidential                                                                                                       TS0007609
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 44 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           Strategy Analysis journal

           The strategy analysis journal is intended to track your strategy performance over
           time.

           This results from your trading activities and reflects the results documented in your
           trade journal.

           First of all, make sure that you give unique names to your strategies, names that
           you can easily recognize and differentiate for every other strategy in your trading
           book.

           Tim Gritanni, one of Timothy Sykes millionaire students, is known to track his strat-
           egies' performance using spreadsheets and listing each of the stocks and their per-
           formance.

           Here's how it works: for each of the strategies that you use in your trading activi-
           ties, you'll need to have a separate spreadsheet associated with that strategy spe-
           cific strategy.

               Each of your strategies' spreadsheet should contain the following information:

                  •   Strategy name
                  •   List of stocks traded with that strategy
                          o Symbol
                          o Date traded
                          o Entry and exit prices
                          o Position size
                          o Position value
                          o Loss amount & percentage
                          o Profit amount & percentage
                          o Rating of how well this trade was executed within the strategy param-
                              eters
                          o Notes on this trade
                  •   Number of winning trades
                  •   Number of losing trades
                  •   Strategy performance in percentage wins & losses


                                                 Keeping a journal                              43




Confidential                                                                                         TS0007610
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 45 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           By following closely how your various strategies fare, you will be able to optimize
           your results and adjust your strategy parameters in order to maximize profits. Ad-
           ditionally, you will be able to develop a sense for which strategies you are more
           efficient at turning into profits and which strategies generate the lowest yield.

           This will also allow you to eliminate strategies that keep your from generating
           steady profits over time.

               Periodic performance reports
           Additionally to the basic journals, another type of note should be taking into con-
           sideration. Much like you would do your accounting weekly, monthly, quarterly or
           yearly, you should also consider writing periodic performance reports about your
           trading activities.

           These types of reports should highlight the trading events encountered during that
           time period and discuss the general performance of the individual.

           This type of report should include:

                 •   Reporting period
                 •   Highlights during that period
                 •   Watchlist performance
                       o This is important in that you can evaluate how close to reality your
                          picks have come based on your strategy and the logic for choosing spe-
                          cific symbols for your list.
                 •   Lessonslearned
                        o A result of analyzing each of your trades and also what is shown by
                          your strategy analysis journal.
                 •   Things that need improvement within your strategy or trading activities
                        o Based on your lessons learned, identify what needs to be improved in
                           order for you to become a better trader.
                 •   Your mindset and how the market affects you

           These reports should be as long as you deem it necessary, although they should be
           as detailed as possible in order to provide you with the greatest analytical benefit.

           The suggested time periods for generating a periodic reports are:

               44                              Keeping a journal




Confidential                                                                                       TS0007611
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 46 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               •   Weekly
               •   Monthly
               •   Quarterly
               •   Yearly

           Some traders have been known to include their periodic goals for their monthly
           and yearly reports in order to gauge how well they have done within their profit
           expectations.

           This however is up to your discretion whether you want to set profit goals or not;
           also keep in mind that profit goals should be used as a tool for gauging performance
           and not as an absolute requirement to meet when trading as it can cause forcing
           trades and generating losses.

           Summary
               •   You can make a journal on about any medium as long as you have the will
                   to do it
               •   The watchlist journal or "daily watchlist" will allow you to establish which
                   stocks you plan on playing and how you will exploit them when the oppor-
                   tunity arises. It is used to identify the potential plays.
               •   The trade journal is used to narrate every single trade you make in order to
                   learn from every trading experience.
               •   The strategy analysis journal allows you to track the performance of every
                   single strategy you have based on your trade journal
               •   Periodic performance reports allow you to keep track of your trading pro-
                   gress and provides a bigger picture on your performance as a trader by tak-
                   ing into account all the factors that come into play.




                                             Keeping a journal                               45




Confidential                                                                                      TS0007612
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 47 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               Questions
               Why do I need a watchlist?                           How often should periodic performance re-
                                                                    ports ideally be written?
                     a.    I don't, I trade my stocks on the spot
                     b. To keep track of my trades                     a.   Never, it's a waste of time
                     c.   To keep track of potential opportuni-        b.   Every day
                          ties to trade                                C.   Every week
                     d. To keep track of stocks I shouldn't            d. Every month
                           play                                        e.   Every quarter
                                                                       f.   Every Vear
               What is the purpose of a trade journal?
                                                                       g.   As often as I want
                     a. To keep a list of potential opportuni-
                                                                    Which element should not appear in a
                          ties to play
                                                                    watchlist entry?
                     b. To keep track of the trades that I've
                           made and learn from them                    a.   Potential exit price
                     c.   To keep track of my wins and brag            b.   Potential entry price
                          about them                                   C.   Position size
                     d. To keep track of my losses                     d. Stock rating
                                                                       e.   Description of the entry
               What is a strategy analysis journal used for?
                                                                       f.   Planned strategy
                     a. To know what are my strategies at
                          any given time
                     b. To know how my strategies have per-
                          formed based on my previous trades
                     c.   To plan for future trades and track
                          opportunities within that strategy
                     d. To understand the purpose and list
                          the requirements of each of my strat-
                          egies


               Homework
                 •        Prepare the various trading journals dedicated to your trading activities on
                          your preferred medium. You may chose multiple or different media for each
                          type of journal
                 •        For every trading activity you perform, add an entry to its respective journal
                 •        Start tracking your progress from this point on by completing the various
                          journals and taking note of the lessons you've learned.

               46                                        Keeping a journal




Confidential                                                                                                    TS0007613
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 48 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks




                                        Keeping a journal                         47




Confidential                                                                           TS0007614
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 49 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               Chapter 1.7 - Brokers and fees

               Overview
           This chapter will focus on discussing how to choose a broker and the associated
           fees that can be incurred through these brokers. Additionally, we will look at the
               best brokers for trading penny stocks.

           The brokers discussed in this chapter will cover those in the US and Canada. While
           similar situations may exist elsewhere, this is out of the scope of this course.

               Goals
           The goal of this chapter is for you to understand how brokers work as well as their
               pricing structure. The objective will be to differentiate between brokers who are
               penny stocking friendly and those who are not.

               Brokers and Fees
           There are quite a few brokers out there, however there is only a subset of these
           that will efficiently allow you to trade penny stocks.

               Brokers and penny stocking

               Finding the right broker for trading penny stocks can be quite challenging. Being a
               niche field of the investment world, very few offer the necessary toolset to be an
               efficient trader.

           A lot of successful traders actually have accounts with multiple brokers in order to
               maximize their potential opportunities. There are a few cases for which this is prac-
           tical, including:

                  •    Short selling share availability (discussed in Chapter 111.1)
                  •    Boxing positions (discussed in Chapter 111.5)
                  •    Circumventing the PDT rule (explained in Chapter 11.1)

               However having multiple trading accounts also requires the necessary capital to
               keep them open and may not be suitable to beginner traders, as it also requires
           some additional management.

               48                                  Brokers and fees




Confidential                                                                                           TS0007615
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 50 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               Choosing a broker

           The choice of a broker is one of the most important decisions that you'll make as a
           trader. The broker is the only link that exists between you and the stock market.

           Their sole purpose is to provide you with access to the market and to fill the orders
           in a timely fashion for any given trade you may wish to make.

           A few things should be considered when choosing a broker for penny stock trading:

                  •   Permissibility of trading stocks priced under $1 or $2 per share
                  •   Commission structure and fees
                  •   Data subscription fees (when necessary)
                  •   Short share availability and borrow fees (more on this in Chapter 111.1)
                  •   Minimum account value to keep the account open
                  •   Customer support and problem resolution
                  •   Order execution times

               When choosing your broker, you must evaluate each of these factors based on your
           strategy and define which is best for you.

           This chapter will make a brief overview of the main suggested brokers for penny
           stocking. It is however strongly advised that you do more in-depth research into
           these, in order to determine which one(s) is (are) best suited for your specific trad-
           ing needs and activities.

               Interactive Brokers

               Interactive Brokers (1B) is one of the most used brokers in the realm of penny
           stocks. They offer a reliable software platform, data feeds and pretty much any-
           thing you need to get started.

           Their platform, Trader Work Station (TWS for short), is compatible with all major
           Oss, being a java application. So whether you are on Windows, Mac or Linux, you
           shouldn't have any issues running the software.

           Additionally, 1B is very flexible in terms of what can be traded: you can trade listed
           stocks as well as OTC without any issues. Execution times are quick.



                                                 Brokers and fees                                49




Confidential                                                                                          TS0007616
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 51 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

               IB also offers great availability of shares to short in a lot of cases, however they are
               not the best to obtain "hard-to-borrow" shares (more on this in Chapter 111.1); this
               is usually achieved through other brokers.

               It is worth noting that IB is a big operation, used by thousands of traders. They
               provide a great interface both on the web and as a software as well as mobile ap-
               plications. That being said, IB has a reputation of offering bad customer service to
               its clients.

           This broker is one of the most popular among penny stock traders in general.

               Keep in mind that when shorting stocks priced under $1.00 per share, the $2.5 rule
               is applied (for every share shorted under $1.00, you need to have $2.5 cash in your
               account).

               It is worth noting that while very popular in among penny stock traders, IB does not
               offer a Level2 data subscription for OTC stocks, and the data/display software
               needs to be obtained elsewhere.

           Also worth noting that IB has a Canadian subsidiary and that the PDT rule is not
           applicable to those living in Canada. Probably the only broker worth anything north
           of the border.

               Requirements

           In order to open an account at IB, a trader must make an initial deposit for $10000.
           The minimum requirement to keep the account open is $2000.

               For individuals under 26 years old, the initial deposit must be at least $3000.

               Pricing

           IB offers various models for pricing, these are all based on a price per share; de-
           pending on the chosen plan and the volume of shares traded for any given instru-
           ment, the commission per share can go from $0.005 down to $0.0005 (if you're
           trading more than 100M shares in monthly volume); this commission price is up
           to a maximum value of 0.5% of the position value.

               Full pricing details are available at this address: https://www.interac-
           tivebrokers.com/en/index.php?f=commission&p=stocks

               50                                 Brokers and fees




Confidential                                                                                              TS0007617
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 52 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

               Reviews of 1B here: http://www.investimonials.com/brokers/reviews-interactive-
               brokers.aspx

               Centerpoint Securities
           Timotht Sykes' "special" broker, Centerpoint Securities, is a high net worth broker.
           While not having their own trading platform, they provide very personalized cus-
           tomer service and good fills on orders. They are known for having high prices in
           terms of commissions

               Centerpoint offers three trading platforms to place orders and check quotes. These
               are Sterling Trader Pro, Realtick and Das Trader Pro. Each of these are offered as a
               pay package and does not include the data, to which customers need to subscribe.

               Centerpoint presents itself as a Prime Brokerage firm, offering high end services
               and matching their target demographic: wealthy individuals.

               Requirements

           Centerpoint has an initial deposit requirement of $50,000, making it hardly acces-
           sible to beginner traders, although if you follow Timothy Sykes, you may know that
           a referral from him (with an intro) may lower that number down to $30,000.

               Pricing

           Centerpoint offers multiple pricing plans, with prices ranging from $0.004 per
           share, down to $0.002 per share; they also have a flat fee per trade plan. These
           prices do not include routing and regulatory fees.

           Additionally, they are known to have very high borrow fees for shortable shares,
           which makes them prohibitively expensive when shorting for more than a couple
           of days; these fees are in the same order of magnitude as the commissions per
           trade on a share cost basis.

               If you wish to use the compatible platforms, that will set you back between $150
               and $500, which does not include the data feed.

               For more information on pricing you can check out their page: http://www.center-
               pointsecurities.com/pricing/


                                                Brokers and fees                               51




Confidential                                                                                          TS0007618
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 53 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

               Thinkorswim

           Acquired by TD Ameritrade, and provides very good customer service. It is known
           for offering good execution times and offering good availability for shortable shares
           with decent borrow fees.

           There are no monthly fees or maintenance fees associated with a ToS account.

           ToS, just like 1B, offers its proprietary java based trading platform to traders at no
           additional cost. It can be freely downloaded from their website and offers a wide
           range of features to its users.

               It is known to be Timothy Sykes preferred charting software.

               Requirements

           ToS has a minimum requirement of a $2000 initial deposit for trading.

               Pricing

           ToS has a flat fee of $9.00 per trade using their internet connected platform regard-
           less of the number of shares traded. This makes it a rather expensive option for
           traders starting out and entering positions with a low number of shares.

               More information can be found here: https://www.thinkorswim.com/tos/display-
               Page.tos?webpage=ratesAndCommissions

           Reviews can be found here: http://www.investimonials.com/brokers/reviews-
           thinkorswim.aspx

           Sure Trader

           SureTrader is based in the Bahamas and is therefore not obligated to comply with
           the PDT rule when it comes to its client's accounts.

           SureTrader also had a reputation of offering great borrows on shortable shares at
           a premium when reserving hard to borrow shares. The quality of the service has
           however gone down over the years.

               It is also known that customer service with SureTrader can be difficult and it is
               worth noting that OTC executions leave a lot to be desired.


               52                              Brokers and fees




Confidential                                                                                        TS0007619
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 54 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           SureTrader uses Das Trader as their base platform offered to their customers.
           Buggy service.

               Much like 1B, SureTrader enforces the $2.5 rule.

           In brief, SureTrader is the cheapest of brokers and quality of service is affected by
           this fact. Usually best to avoid when you have enough capital to go with some of
           the other choices.

               Requirements

           An account can be opened at SureTrader with only $500, making it ideal for new
           penny stock traders with a low starting capital.

               Pricing

           Their commission is $4.5 flat fee for the first 1000 shares, then you have to pay
           0.0045 per share over 1000.
           As for every other broker, data fees are additional.

               For more information on pricing, go here: https://suretrader.com/trading-
           fees/trade-rates/

           For reviews, you can check it out here: http://investimonials.com/brokers/reviews-
           suretrader.aspx

               E-Trade

               E-Trade is another popular broker for penny stock traders. Much like 1B, it offers
               its proprietary set of platforms to its clients.

               Customer service is often reported to be fairly acceptable, but is not oriented to-
               ward highly active traders. That being said, the platform is often used for charting.

               Requirements

               E-Trade has a $500 initial deposit requirement, which makes it ideal for traders
               with a small capital.

               Pricing



                                                 Brokers and fees                               53




Confidential                                                                                           TS0007620
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 55 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           E-Trade has a flat rate of $9.99 per trade, making the commissions quite expen-
           sive in the long run when trading small positions; if you make more than 150
           trades per quarter, this goes down to $7.99 per trade.

               For more information on pricing, go here: https://us.etrade.com/investing-trad-
               ing/prici ng-rates#stocks

               For reviews, you can check it out here: http://www.investimonials.com/bro-
               ke rs/revi ews-etra de. aspx

               Others
               Other brokers are not really worthy of mention as they limit considerably the ability
               of penny stock traders to perform profitable trades.

           A lot of brokers do not allow trading stocks under $2.00 or will give you a hard time
           executing orders, let alone shorting or finding shares to borrow.

           Also worth mentioning that prop firms are usually avoided by penny stocking trad-
           ers as they are businesses that can blow up from one day to the next, with little
           chance for the trader to recover the money in the account. Best avoided.

               Data Subscriptions
           A data subscription is going to be a necessity when trading penny stocks. They pro-
           vide the information to the broker directly from the market.

               Prices for data subscriptions vary from broker to broker, but can be estimated to
               be around $15-$20/month for Level 1 quotes and up $150/month (including L1) for
               Level 2.

           Summary
                  •   A broker is the link between the trader and the market.
                  •   Brokers place orders on behalf of their customers and charge a commission
                      on every trade - this fee varies from broker to broker.
                  •   You should choose your broker based on your specific needs and do an in-
                      depth research prior to opening an account with any of them.



               54                                Brokers and fees




Confidential                                                                                           TS0007621
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 56 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

               •   Most brokers are not suitable for penny stocks trading, only a few will allow
                   you to trade these efficiently.
               •   Accounts under $25000 are subjected to the PDT rule with most brokers in
                   the US.
               •   Brokers worth considering for trading penny stocks are:
                      o Interactive Brokers
                      o Centerpoint
                      o Thinkorswim
                      o SureTrader
                      o E-Trade
               •   Account initial deposit vary from broker to broker




                                              Brokers and fees                              55




Confidential                                                                                       TS0007622
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 57 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               Chapter 1.8 - The tools of the trade

               Overview
           This chapter will focus on making an overview of the various tools available to
               penny stock traders in order to help them make informed decisions on which stocks
           to choose and whether or not to enter a specific position.

               Goals
           The goal of this chapter is to get you acquainted with the various tools available to
           you both free and commercial in order to help you guide your trading decisions and
               build efficient watchlists as will be discussed in Chapter 11.9.

               Web Applications
               Web applications and websites for traders come in a wide variety of forms and
           shapes. Many of them are great tools for penny stock traders.

           This is by no means an exhaustive view of all the web applications tools available,
               but covers the most common ones used when trading penny stocks.

               Yahoo Finance

           Yahoo Finance is the go-to place for all general information on any given stock. It
               provides a wide range of essential features to its users free of charge.

           Among these features, you can find the latest news on a stock, SEC filings (more on
           this in Chapter 111.4), fundamental information about the company, as well as a
               message board.

               URL: http://finance.yahoo.com
               Price: FREE

           Seeking Alpha

           Seeking Alpha is touted as a financial platform providing its users with a wide range
               of articles for stocks. It is populated by around 8000 contributors and covers all
               kinds of equities, including penny stocks.


               56                              The tools of the trade




Confidential                                                                                        TS0007623
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 58 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


           This is a valuable tool for getting information. Do keep in mind that free accounts
           get articles in a delayed manner and the pro-account has very strict requirements
               as it is intended for "professional traders".

           Seeking Alpha is also known for inducing momentum in stock prices based on the
               articles that it produces, which is considered by some investors as some sort of
               manipulation of the price.

               URL: http://seekingalpha.com
               Price: Free with delayed articles, pricing available upon request and meeting their
               requirements

               Google Finance
               Google finance shares many similarities with Yahoo Finance; it does however offer
               a less intuitive platform for the user and it is a less popular source for the most part.

               Much like Yahoo Finance it is also free and gives you up to date information about
           the stocks, including news and quotes

               Google Finance is mostly suitable for a quick overview of a stock and news.

               URL: http://www.google.com/finance
               Price: FREE

           Stockfetcher
           Stockfetcher is probably one of the few must-have tools for penny stock traders.
           Stockfetcher is a delayed stock scanner offering a variety of features to create effi-
               cient filters.

               Its core feature is based upon the concept of creating your own filters based on
           your trading requirements in a programmatic way. Based on these filters Stockfec-
           ther will then provide a list of all matching stocks based on your criteria and show
               all the specified technical information on a specific instrument, including quick
               charts.

           Stockfetcher also allows you to store the various filters that you created and use
           them at a later time, to perform intra-day or day-to-day research.



                                               The tools of the trade                               57




Confidential                                                                                               TS0007624
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 59 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

               URL: http://www.stockfetcher.com
               Price: free with limited features - $24/quarter

               Finviz

               Finviz is a simpler version of Stockfetcher. It offers a simple delayed stock scanner
               with lots of criteria to be set. Unlike Stockfecther, Finviz doesn't offer a program-
               matic language to create filters suited to your needs.

               It is also worth noting that Finviz does not cover OTC stocks.

               Finviz is suitable to perform a quick scan of stocks based on simple criteria that
               does not require complex queries in order to find matching stocks.

               URL: http://finviz.com/
               Price: Free for the scanner, they offer paid services as well providing more in-
               depth information as well as real-time data for $39.50/month or $299.50/year

               OTC Markets

               OTC Market is actually the official site for OTC stocks. It provides a market scanner
               with a few features in terms of filtering. Additionally it provides SEC filings as well
               as various tools in a similar fashion to Yahoo Finance.

               It is suitable for scanning and researching OTC stocks.

               URL: http://www.otcmarkets.com/
               Price: FREE

               BigCharts

               BigCharts is a simple charting web application intended to quickly view the basic
               quote information and chart for any given instrument. It provides a very simple
               interface to its users as well as the latest news headlines for the selected stock.

               Trading View

           TradingView is an advanced charting web application providing the users with use-
           ful tools for charting stocks and drawing on them.

           The free version provides delayed stock information and limited features, while the
           paid version will offer the possibility to subscribe to real time data.

               58                              The tools of the trade




Confidential                                                                                             TS0007625
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 60 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

               It is suitable for users wanting a more advanced online based charting tool that
               doesn't require the broker's platform to be running. It is also ideal for those who
               like to save their charts and add indicators to them.

               URL: https://www.tradingview.com
               Price: Free with limited features - from $9.99/month + subscriptions - pricing de-
           tails here: https://www.tradingview.com/gopro/

               lnvestor/s Hub and The Lion

               Investor's Hub and The Lion are mainly forums and chats for users to share their
               insight on any given stock. They are suitable for finding information based on user
               input; interesting tools for side research.

               Be advised that forums and chats are full of noise and unnecessary information.

           Investor's Hub
           URL: http://investorshub.advfn.com/
           Price: FREE

               The lion
               URL: http://www.thelion.com/
               Price: FREE

               Twitter

           Twitter may seem like an out of context tool in this niche, but it is actually one of
           the most useful social media in trading.

           Twitter doesn't really need an introduction; for stocks, it offers the possibility to
           provide quick alerts or relevant information if you are following individuals.

               It does take a bit of research to build a follow list and get the relevant information.

               URL: http://www.twitter.com
               Price: FREE




                                               The tools of the trade                             59




Confidential                                                                                             TS0007626
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 61 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           Stock Twits
           StockTwits is based on the twitter backend and is entirely dedicated to stocks. It
           provides the same features as Twitter with a more refined interface for traders and
           investors.

               URL: http://stocktwits.com/
               Price: FREE

           Software
               EquityFeed
           Equity Feed is one of the most advanced real-time scanners available on the market.
           Their software is oriented toward scanning and filtering. The charting however is
           not very efficient in comparison to the charting tools offered by broker platforms.

           It is comparable to StockFetcher as far as features as concerned in a real-time en-
           vironment.

               It is suitable for finding stocks matching a specific criteria intra-day.

               URL: http://equityfeed.com
               Price: $79 to $220 per month

           Stockstotrade
           Stockstotrade is a rebranded version of EquityFeed with pre-set filters based on
           Timothy Sykes' strategy. It is the feature complete version of EquityFeed and offers
           the most comprehensive scanning tool for penny stocking traders.

               It also has all the features of EquityFeed on top of the provided filters.

               URL: http://stockstotrade.com
           Price: $3000 base price+ $200 monthly data fee - a significant discount is offered
           to Challenge Students.

               Multicharts
               Multicharts is a backtesting software intended to programmatically test strategies
               with past data and implement algorithmic trading strategies.


               60                               The tools of the trade




Confidential                                                                                        TS0007627
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 62 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           Multicharts is also a very complete charting tool that can obtain data from various
           data sources and go back in time as far as the data source allows it in different
           time resolutions.

               For those interested in attempting to implement automated trading strategies
               based on the penny stocking strategies described in this course, this is a great
               piece of software.

               URL: http://www.multicharts.com
               Price: FREE with Interactive Brokers (with some limitations), pricing plans here:
               http://www.multicharts.com/multicharts/purchase

           Spreadsheets (Excel Google Spreadsheets etc. ..)
                                    1                       1



           While spreadsheets are not specifically designed for trading, the flexibility they of-
           fer in terms of calculations represent a great tool for performing statistical analysis
           of trade history, performing quick calculations of positions, risk management, etc.

           Spreadsheets are an invaluable tool for traders wishing to go deeper into the vali-
           dation of their data.

           There are multiple options available for spreadsheets for traders.

           Microsoft Excel
           URL: http://products.office.com/en-us/excel
           Price: Starting at $139 with Office 2013

               Google Spreadsheets
               URL: https://docs.google.com/spreadsheets
               Price: FREE, requires a Google account

           Libre Office Cale
           URL: http://www.libreoffice.org/discover/calc/
           Price: FREE

               Open Office Cale
               URL: https://www.openoffice.org/product/calc.html
               Price: FREE



                                              The tools of the trade                               61




Confidential                                                                                            TS0007628
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 63 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


           Summary




               62                     The tools of the trade




Confidential                                                                         TS0007629
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 64 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks


               Chapter 1.9 - The collective will of the market

               Overview
           This is a chapter to go over the general behavior of the market.

               Goals
           The goal of this chapter is to get a general understanding on how the market be-
           haves and what causes it to change.

               Understanding the collective will of the market
           The stock market is a living creature. It is composed of millions of brain cells repre-
           sented by each trader present within its brain.

           Every trader influences the market infinitesimally and the raw average of each par-
           ticipation based on the weight of the trader's capital investment dictates the will
           of the market.
                                                           11
           So what is the "collective will of the market ?
           The market is a hive mind, where every stock depends on every trader. Their emo-
           tions, their reactions their hopes and their fears dictate how the price will move. It
           is the will of the masses that pushes the price up or down based on beliefs that may
           or may not be rational.

           As a penny stock trader, you must understand that trading makes you a part of this
           collective will, but you also need to understand how the collective will works in
           order to profit and minimize your losses when they happen.

               What is there to understand?
           People are influenced by emotions and therefore, by direct association, the market
           is influenced by the collective emotions of the group; even some of the most ad-
           vanced computer systems that perform algorithmic trading are influenced by this
           human trait: they have been taught to "feel" based on pre-programmed events.




                                     The collective will of the market                        63




Confidential                                                                                         TS0007630
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 65 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

           These emotions are fueled by greed. We all want to make a profit and better our
           financial situation by playing the stock market. For many, it seems like the "easy"
           way to make money; it is the case for most novice and inexperienced traders.

           What these novice traders often fail to understand is how the will of the market is
           influenced; while most individuals in trading in the stock market have a negligible
           influence, some players have the potential to move any given stock at will.

           There are some factors that will help influence how the price of a specific stock
           moves.

           Price action and chart patterns, these are often self-fulfilling prophecies that influ-
           ence the price of a stock in a certain direction; when these patterns emerge, traders
           will have a tendency to follow and try to chase. Every trader collectively decided
           that the price should move a certain way and so it does for no other specific reason.

           News are also a big influencer. When news are good, traders collectively decide
           that a certain stock is worth having in their portfolio and the price per share in-
           creases as the demand rises. Conversely when news are not good, people will col-
           lectively decide to sell and as supply overtakes demand, the price plunges.

           Paid promotions, also called pumps and dumps (covered in detail in Chapter 11.8),
           are mailing promotions sent to novice or unknowledgeable gullible traders who
           have no experience in dealing with the market. They are influenced with the idea
           of quick wealth believing in a long term investment, only to find out later that it is
           not worth much. The collective will of these gullible traders drives the demand and
           so the price rises exponentially for a short period of time.

           Uncompensated promotions represent another type of promotion intended to
           generate credibility for the promoters. Same principle as paid promotions without
           the pyramid scheme to drive it.

           Analysts and expert reports are probably one of the most important factors in in-
           fluencing the will of the market; they are "professionals" in the field of finance,
           therefore it can be assumed that they "know" what they are talking about. Inexpe-
           rienced traders and investors will rely on this type of insight to make investment
           decisions. These traders collectively decide that the information is actionable and
           generates a movement in the stock price.
               64                    The collective will of the market




Confidential                                                                                         TS0007631
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 66 of
                                              272
           The Complete Penny Stocking Course        Getting Started with Penny Stocks

               It is of the utmost importance for a penny stock trader to understand that the will
               of the market needs to be understood rather than attempting to control its move-
               ment. Salmons are big fish in the river and they can swim against the current of the
               river; the great majority of traders are not salmons and will not be able to swim
               against the current of the river represented by the market.

           Penny stock traders need to swim with the current and adapt to the changes of the
           market. They need to comprehend the factors that influence the collective will of
           the market in order to make profitable decisions before the market knows it will
           do so.

           Understanding the collective will of the market is about reading the signs, under-
           standing the emotions that guide it and work around the wealth of information that
           is generally available to all traders. It is to understand the factors that push the
           prices and think outside the box to find the right opportunities.

           The collective will of the market will be kind to traders who choose to understand
           its emotions, its behavior and accept that they have no control over what is decided
           by the hive mind of all traders.




                                        The collective will of the market                      65




Confidential                                                                                          TS0007632
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 67 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks




                       Section II - Trading Penny Stocks




               66                The collective will of the market




Confidential                                                                         TS0007633
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 68 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Chapter 11.1- Definitions

               Overview
           This chapter will focus on defining the commonly used terms in the stock market
           as well as the penny stocking niche.

               Goals
           The goal of this chapter is to provide you with the basic definitions necessary to
           understand all the concepts presented throughout this course. You will have to fa-
           miliarize yourself with all these terms and feel comfortable understanding their
           meaning.

               Penny Stock Trading Definitions
           Throughout this chapter we will be covering the various definitions used in the
           realm of penny stocks. This is by no means an exhaustive list, but instead the most
           commonly used terms in this domain. For more in-depth definitions, please refer
           to http://www.investopedia.com, which offers an exhaustive collection of stock
           market definitions and concepts.

           Stock - a stock represents a type of security that implies ownership in a corporation
               and offers the holder part of the corporation's assets and earnings.

           Two main types of stocks exist: preferred and common; preferred stock does not
           confer voting rights within the company but offers a higher claim on assets and
           earning than does the common shares. Common stock confers to the holder the
           right to attend and vote at shareholder's meetings, and to receive dividends.

           Simply put, owning stock is owning a percentage of the company based on the
           number of shares possessed by the holder relative to the outstanding shares of the
           company.

           Share - see definition for stock

               Equity - see definition for stock



                                                   Definitions                              67




Confidential                                                                                       TS0007634
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 69 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Instrument -An instrument refers to anything you can trade on the market, which
               includes securities, commodities, derivatives or index. Simply put, anything that
               can be traded on the stock market is an instrument

           Symbol - The symbol represents a unique combination of letters assigned to a se-
           curity for trading purposes. The number of letters for any given security varies from
           market to market: Nasdaq has 4 or 5 characters, NYSE and AMEX have 3 characters
           or less.

           Symbols are also known as "Ticker Symbols" or "Tickers"

           Penny Stock - Penny stocks, the main subject of this course, officially refers to
           stocks with a price per share below $1.00; the expression is however used on stocks
           priced between $0 and $15-$20 per share.

               Penny stocks are often considered as a risky investment due to their volatility and
           the fact that they are often misunderstood by the general public

           Small Cap - A Small Cap is a stock with a small market capitalization. It is generally
           considered to include companies with a market capitalization between $300M and
           $2B. Small Caps are often the trading instruments of penny stocking, due to the
           fact that big investors and hedge funds prefer to focus on larger market capitaliza-
           tion companies.

               Micro Cap - Similarly to Small Cap, Micro Cap regroups companies with a market
               capitalization between $SOM and $300M.

           SEC - The SEC is the Securities and Exchange Commission, a commission created
           by Congress to regulate securities and protect investors. Additionally it also per-
           forms corporate takeover monitoring.

           SEC Filing - Companies are required to file documents with the SEC on a regular
           basis in order to comply with federal trading regulations when the corporation in
           question is publicly traded. This will be covered in more detail in Chapter 111.4.

           Trading Hours - US Markets have a specific time in which trading is allowed. The
           trading session is between 9:30 AM and 4:00PM, from Monday to Friday. Some
           days the market will close earlier or open later based on holidays. Major holidays
           are usually a break day for the Market.

               68                                  Definitions




Confidential                                                                                         TS0007635
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 70 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           After Hour Trading -Some exchanges allow trading outside of regular trading hours.
           This is called after-hour trading.

               Pre-Market - Pre-market refers to trading that happens after-hours before the mar-
               ket opens for the day session.

           After Market - After Market refers to trading that happens after-hours after the
               market closes for the day session.

           Session - The Session represents the trading day during Trading Hours.

           Quote - The quote represents the last price at which a security traded. Simply put,
               it is the most recent price at which a buyer and seller agreed to make a trade.

               Price or Last Price - The price is the monetary value of a security share in the market
               currency. It is basically the price that you are going to pay for a single share for any
           given stock.

               Bid - The Bid is the highest value currently on record that a buyer is willing to pay
           for a single share of a stock.

           Ask - The Ask is the lows value currently on record that a seller is willing to accept
           for a single share of a stock.

               Bid and Ask Sizes - Bid and Ask sizes refer to the number of shares desired respec-
           tively for Bids and Asks.

           Spread - The spread is the difference in price that exists between the Bid price
               and the Ask price.

           Open - The Open or Open price represents the initial price at which any given stock
               is traded during the session. This can also be applied to various time frames, such
               as minutes, hours, days, etc ...

           Close - The Close or Close price represents the last price at which any given stock
               is traded during the session. This can also be applied to various time frames, such
               as minutes, hours, days, etc ...

               High of Day - The High of the Day is the highest price at which the stock has traded
           for the current sessions. The HoD does not include after-hours trading values.


                                                     Definitions                                   69




Confidential                                                                                              TS0007636
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 71 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Low of Day - The Low of the Day is the lowest price at which the stock has traded
           for the current sessions. The LoD does not include after-hours trading values.

           52 Week High - Similar to High of Day, representing the highest value over a pe-
               riod of 52 Weeks or 1 year.

           52 Week Low - Similar to Low of Day, representing the lowest value over a period
               of 52 Weeks, or 1 year.

               Day Range or Price Range - The Day Range represents the difference in price be-
           tween the High of Day value and the Low of Day value. This represents how much
           the stock price has moved during the current session.

           Volume - The volume represents the number of shares being traded for any given
           stock during the trading session.

               Liquidity - The liquidity is directly dependent on the volume: a liquid stock is con-
           sidered to be a stock that has a high volume, or more specifically, a stock that trades
               a high number of shares during the session. The concept of liquidity varies from
               one individual to the next, but it is usually considered that liquid stocks have a vol-
               ume higher than 100000-200000 shares.

           Volatility - Volatility is directly dependent on the Day Range or Price Range. Higher
           volatility is usually indicative of riskier stocks as they have a tendency to have bigger
           price ranges in a short period of time; they represent high risk, high reward stocks.
               On the other hand, stocks with a low volatility have a small price range percentage
               in comparison to the share price. Volatility varies from one stock to another; vola-
           tile stocks are usually considered to have a Day Range above 15-20% of the stock
               price.

               Moving Average - Moving Average refers to various averages (price, volume, range,
               etc ... ) that can be performed on any given stock. Each point in the moving average
               represents the average of all values (within its parameters) before that point. Mov-
               ing averages change as the conditions of any given stock evolve.

           Average True Range - The Average True Range is a moving average that focuses on
           the Day Range over a given period of time. It is often used, as will be discussed in
           Chapter 11.4 as a volatility measurement tool.

                70                                   Definitions




Confidential                                                                                             TS0007637
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 72 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Buy -A Buying is the action of trading money for the ownership of a share.

           Sell -A Selling is the action of trading the ownership of share for its monetary
           value

           Short Sell - Short Selling is the action of borrowing shares to trade the ownership
           of those shares for a monetary value. This will be discussed in detail in Chapter
           111.1.

               Buy to Cover - Buying to Cover, is the converse action of Short Selling and is the
               action of buying back borrowed shares at the indicated price. This will be discussed
               in detail in Chapter 111.1.

           Short Squeeze - A Short Squeeze is an event that forces short sellers to cover for
           various reasons. This will be discussed in detail in Chapter 111.1.

           Trade -A Trade is the action of buying, selling, short selling or covering.

           Position - A position is the considered to be the ownership of shares in any given
           stock.

           Open Position - A position is considered to be open when the shares are acquired
           through the process of buying.

           Closed Position - A position is considered to be closed when the shares are liqui-
           dated through the process of selling.

           Entry or Entry Price - The Entry price is the price at which a position was opened;
           more specifically it represents the price paid per share for any given stock causing
           the position to be opened.

               Exit - The Exit price is the price at which a position was closed; more specifically it
               represents the price received per share for any given stock causing the position to
               be closed.

               Fill - An order is considered to be filled when it has been completely executed; in
           simpler terms, when you place an order for a certain amount of shares, if the order
           goes through for all your shares, the order is filled.

           Chart -The Chart is the visual representation of the price, volume of any given stock
           over time.
                                                     Definitions                                  71




Confidential                                                                                             TS0007638
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 73 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


           Candlestick - The Candlestick chart provides a distinct visual representation of the
               price changes in stock indicating clearly the opening price, closing price, high of the
               bar, low of the bar. This will be discussed in further detail in Chapter 11.5.

           Trend line - A Trend Line are usually used as a helper complement to basic charts
               as indicators of values within which the stock price remains for a certain period of
           time. It can help determine various potential behaviors of the stock. This will be
               discussed in detail in Chapter 11.5.

           Support - Support is a type of trend line above which the price remains for a certain
               period of time without being crossed. This will be discussed in detail in Chapter 11.5.

               Resistance - Resistance is a type of trend line below which the price remains for a
               certain period of time without being crossed. This will be discussed in detail in
               Chapter 11.5.

               Breakout - A Breakout occurs when a resistance line is crossed and the price of a
           stock increases in a very quick manner. This will be discussed in detail in Chapter
               11.5.

               Breakdown -A Breakdown occurs when a support line is crossed and the price of a
           stock falls in a very quick manner. This will be discussed in detail in Chapter 11.5.

               lntraday - lntraday refers to events happening within a given trading session.

               Market Maker -A Market Maker is a broker-dealer firm that takes the risk of hold-
               ing a certain amount of shares of a given stock or security with the goal of facilitat-
               ing the trading of that stock. Market Makers display buy and sell quotes for a guar-
               anteed number of shares. Upon receiving orders, the Market Makers sell their own
               inventory immediately or seek an offsetting order.

               Level 2 - Level 2 is a trading service that offers real-time data in terms of quotations
               and market depth. This allows traders to see which market makers are in queue
               with bid and ask orders at any given point in time for any given stock. This will be
               discussed in detail in Chapter 111.2.

               Pump and Dump - Pump and Dumps are paid promotions for companies without a
               real product or any real value for investors. These promotions tend to hike the price
               before encountering a dramatic drop. This will be discussed in detail in Chapter 11.8.

                72                                     Definitions




Confidential                                                                                              TS0007639
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 74 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


           SEC Halt -A Trading Halt is the temporary suspension of a sock on one or more
               exchanges. This is usually imposed by the SEC when suspicious, unusual or irregu-
               lar activity is found that needs further verification prior to allowing the stock to
               continue trading.

               Promoter - A Promoter is usually an individual or corporation that actively pro-
               motes a security with the intent of manipulating the price to a higher point. This
               will be discussed in detail in Chapter 11.8.

               Morning Panic -A Morning Panic consists of mass sell orders from shareholders in
               order to cut their losses following an event that affects the price of the stock neg-
               atively and therefore reducing the underlying demand.

               Morning Spike -A Morning Spike consists of mass buy orders from interested buy-
               ers in order to take profits following an event that affects the price of the stock
               positively and therefore increasing the underlying demand.

           Afternoon Spike/Panic - these are the same as their morning homologues in the
               afternoon.

               Fade -A stock is considered to fade when the price slowly decreases from its highs.
               It is usually observed after a spike.

               Dip -A dip is a sudden decrease in price value for a given stock following a spike. It
               is usually followed by a recovery increase of the price that may rise or surpass the
               previous high in some cases.

               Momentum - Momentum is created when a large number of traders behave in the
           same manner when it comes to trade a stock; it is usually the cause for major vari-
               ations in price.

           Chasing - Chasing is the action of attempting to enter a position after the initial
               momentum has happened. It is usually bad practice to do so without a supporting
           thesis that indicates that the momentum may continue. Chasing a stock usually re-
           sults in losses.

           Scalping - Scalping is the action of quickly entering and exiting positions with small
               profits; this is often achieved when chasing momentum in order to capitalize on
           greater movements. This type of behavior is usually not profitable in penny stocks.

                                                       Definitions                                73




Confidential                                                                                            TS0007640
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 75 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           Gap up/down -A stock gaps up/down when there is a significant difference in price
               between the previous day close and the current day open; it is usually illustrated in
               a candlestick chart by the lack of an overlap between the previous candle's body
               and the current candle open.




               74                                   Definitions




Confidential                                                                                           TS0007641
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 76 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Chapter 11.2 - Listed stocks, the Markets

               Overview
           This chapter will focus on covering the various US stock exchanges allowing individ-
               uals to perform trades and engage in penny stocking.

               Goals
           The goal of this chapter is to get familiar with the various exchanges available to
           traders and understanding the role of penny stocks and trading these instruments
               within each of these markets.

               NASDAQ
               NASDAQ, also known as the National Association of Securities Dealers Automated
               Quotations is one of the major exchanges in the US. It is an electronic market place
           for stocks to be traded.

               NASDAQ Stocks are identified by a unique string of 4 or 5 characters that represent
           their ticker symbol.

           As its name states, the NASDAQ is an electronic exchange that completely auto-
               mates the process of trading within its exchange.

               In order to qualify for being listed on the NASDAQ, companies must be registered
               with the SEC, must have 3 Market Makers and meet the minimum requirements in
           terms of assets, capital, public shares and shareholders.

               While the NASDAQ is intended for reputable companies, usually considered to be
               liquid but non-volatile, the share prices for stocks listed on this exchange vary
           greatly; there are numerous stocks that trade under $10 with high volatility and
           good liquidity.

               Being a completely automated exchange, the NASDAQ also ensures quick execution
           times to fill orders, which makes it relatively easy to enter or exit a position at a
               moment's notice.




                                           Listed stocks, the Markets                          75




Confidential                                                                                          TS0007642
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 77 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           Trading stocks in the NASDAQ is most suitable for novice traders, as it offers a great
           stability and reliability in terms of how trades are executed internally. It is also
               known to be less prone to Market Maker manipulation as it is heavily regulated by
           the SEC; that being said, manipulation exists in all the exchanges.

               NYSE & AMEX
               NYSE, also known as the New York Stock Exchange is considered to be the largest
               exchange for equities in the world; this is based on the total market capitalization
               of its listed stocks.

           The NYSE is also often referred to as the "Big Board", and heavily relied on floor
           trading only in the past. Currently, about half of the trades on the NYSE are con-
               ducted electronically, although floor trading is still in action for setting prices and
               deal with high-volume trading for institutions.

           The NYSE has a wide range of stocks that are characterized by a unique 3 character
           symbol. Prices vary greatly for these stocks and stocks under $10 can be found with
           good liquidity and volatility.

               NYSE stocks are usually less common than NASDAQ stocks when trading penny
               stocks, as the stocks are usually higher priced. Execution times also vary; however,
               being a hybrid electronic exchange, it is also a safe bet for novice traders.

               In 2008 NYSE acquired the American Stock Exchange, also known as AMEX and then
               promptly renamed as NYSE Amex Equities.

           AMEX equities are known to be less reputable than their NYSE or NASDAQ coun-
           terpart. This exchange remains however an electronic exchange and orders are ex-
               ecuted in a timely manner.

               OTC BB
               OTC-BB, also known as Over-The-Counter Bulletin-Boards are off-exchange trada-
               ble. They include OTC stocks, Pink Sheets and Grey Sheets.

               OTC-BB stocks are not suitable to novice traders, as they require a deep under-
           standing of they are traded in order to be able to become profitable.

               OTC-BB Stocks will be discussed in great detail in Chapter 111.3.
                76                          Listed stocks, the Markets




Confidential                                                                                             TS0007643
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 78 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


           Summary
               •   There are 3 Major exchanges in the United States
                      o NASDAQ
                      o NYSE
                      o AMEX
               •   NASDAQ stocks are the most suitable for novice penny stock traders
               •   All 3 Major exchanges process orders electronically in a quick and reliable
                   manner
               •   OTC-BB stocks are not suitable to novice traders as they require good
                   knowledge and understanding of their inner workings.




                                        Listed stocks, the Markets                        77




Confidential                                                                                     TS0007644
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 79 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Chapter 11.3 - Stock information, placing orders and making
           trades

               Overview
           This chapter will mainly focus on the process of understanding how to read stock
           information, how to read a stock chart and how to put an order with any given
           broker.
               Note: some of the screenshots taken for this course have been obtained from the Interactive Brokers TWS plat-
           form. The concepts are still applicable with most platforms.


               Goals
           The goal of this chapter is ultimately for you to become intimately familiar with the
           action of placing orders through your broker and understand the information of a
           given security and the requirements for quickly placing orders for any given play.

           The Requirements for ideal penny stock plays
           Before we get into the meat of the trading process, there is an important factor to
           take into consideration when engaging in the trade of penny stocks.

           Trading penny stocks have important requirements that need to be respected in
           order to make trades profitable. While this is not applicable to every single case,
           and while there are a few exception to these baseline rules, it is accepted as the
           general basis for trading this type of security.

               Penny stocks have two basic requirements:

                   •   Volatility
                   •   Liquidity

           Volatility is necessary to ensure that the price of the stock will move in a quick
           manner; penny stocks are not investments, they are quick trades. What volatility
           ultimately implies is that the price of a stock can move significantly increasing both
           potential profits and the associated risk. It is one of the basis upon which profitable
           traders make money.


                78                Stock information, placing orders and making trades




Confidential                                                                                                                   TS0007645
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 80 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Liquidity is the second basic factor that ensures the profitability of any given penny
           stock. Liquidity implies that there is a high enough volume to allow traders to
               quickly enter and exit their positions at a moment's notice.

               Researching penny stocks will be covered in Chapter 11.9 and will take these factors
               into consideration.

               Obtaining and understanding Stock information
               Before a stock can be successfully traded, a trader must know what is to be traded
               and obtain all the necessary information to perform a given trade.

               Obtaining the stock information is one of the most basic concepts when it comes
           to trading, a concept that needs to be properly understood in order to be able to
           make informed decisions.

               The Quote
           The Quote is the basic information regarding the stock price. This will usually in-
               clude information such as:

                  •      Last price
                  •      Open & Close
                  •      Volume
                  •      Day and 52 Week Highs and Lows
                  •      Bid & Ask
                  •      % and Net change since open
                  •      Etc ...

               Quotes are used to determine the current state of any given stock in the present.
               It is the factual actionable information that allows you to make an immediate deci-
           sion.

                CAPN ..-       CAPNIA INC - Quote Details                                                     ,. / 00

                                                                                                              1
                        5.74                       N66 0                       H/ L                 52 H/ L        \i/ A.D \.'

                         -0 . 14           5 .77        7                    6. 14                   6 .90         1.12M
                      -2 .38%              5 .83        1                    5.42                    1.02     11    268K


                                              Figure 11.3.1- Interactive Brokers TWS Quote window


                                    Stock information, placing orders and making trades                               79




Confidential                                                                                                                     TS0007646
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 81 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Figure 11.3.1 is an example of what a simple quote window looks like on a platform.
               Quotes can be obtained from a variety of different sources, but ideally this should
               be taken from your primary trading platform.

               If you use multiple brokers, you may use a single platform to obtain your quotes
               and each individual broker platform to perform your trades.

               The Volume

           The volume indicates the number of shares being traded at any given time. This is
           used as the main metric for establishing liquidity of the stock and its suitability for
           being treated as a penny stock.

           The average daily volume provides additional information in regards to the average
           of volume over a certain number of days; this is usually calculated in a period of
           one year or 52 weeks and indicates the normal liquidity of the stock. A daily volume
           higher than the ADV usually indicates some type of event or momentum.

               The Tape1 Time and Sales

           The time and sales window, also known as "The Tape" represents the list of trades
           over time. Each actual exchange of shares is listed on this window. The time and
           sales offers a view into the movement of the stock during the day.
                                        GENE..,
                                           Tim e     La, t      Size
                                                                             /' OO ·
                                                                            t·ff3C
                                                                                       •
                                       Current         7.48            7    7.46/ 7.48     -....
                                       12:28:06                                  I
                                       12:28:06        7 .48           7         I
                                       12:28:04                                  I
                                       12:27:51        7 .47       10            I
                                       12:27:40                             7.46/
                                       12:27:33                                  I
                                       12:27:29         7 .44      21            I
                                       12:27:28      7 .44 46      +8            I
                                       12:27:28                             7.44/
                                       12:27:28        7 .47           1         I
                                       12:27:28                             7.47/
                                       12:27:27      7 .4501     +10             I
                                       12:27 :27        7 .44    +10             I         .
                                       12:27:27                                  I         l~
                                       12:27:26                             7.44/          (1)
                                                                                           ~
                                       12:27:11                                 / 7 .48    <i
                                                                                           :::,
                                                                                           ...

                                       Figure 11.3.2 - Interactive Brokers TWS Time and Sales




               80            Stock information, placing orders and making trades




Confidential                                                                                         TS0007647
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 82 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Figure 11.3.2 Shows the Time and Sales window. This usually contains the following
               information: time of trade, price traded, the number of shares traded, and bid and
               ask at the time of the trade.

           The time and sales an often be used to identify momentum or potential behavior
           of the stock in real time. It is important to get familiar with this screen in order to
           better understand how the stock price moves and how it could potentially move
           based on the previous actions of buyers and sellers.

               Reading the Chart
               Knowing how to read the stock chart is an important requirement when dealing
               with penny stocks.

           The chart is simply the visual representation of the Time and Sales values; there are
           multiple ways to display the time and sales values on a chart. This course will focus
           mainly on candle sticks, which provide the most useful information when trading
           penny stocks.

               Candlestick chart
                mJ GENE G (El iusD   1· Day   G ~ Trade: SMART ms    Stocks                             0 • 8 .600 0                          C=7.6739 La-5t=7.6789 -1 .8211
               - 19 .17%.     .      .        .  .     .     .   .       .

                                                                                                                       :      :       :        ;        :              ;        :
                                                                                                                   ···-·································-······
                                                                                                                      .       .        .       .        .         ··············-········
                                                                                                                                                                        .         .
                                                                                                                      ..      ..       ..      ..       ..              ..       ..
                                                                                                                       ..      ..       ..      ..       ..              ..       ..




                                                                                                                                                                                            ♦Iii@




                 . . . . . . •
                +TT+t +- ·- ·I
                                .
                               ·.
                                  ...
                                  rr.•        111                             r   1   r   1
                                                                                              .i. +
                                                                                              r   1
                                                                                                      +•. ·······;·····························
                                                                                                      r:
                                                                                                                  · · · · ··················;·····
                                                                                                                                                ···
                                                        Figure 11.3.3 - Multicharts.NET Candlestick Chart - 1 Day candles


               Figure 11.3.3 shows a typical candlestick chart. This type of chart provides the fol-
               lowing information to the viewer:

                       •   Candle duration (can go from seconds to months per candle)


                                              Stock information, placing orders and making trades                                                                                               81




Confidential                                                                                                                                                                                         TS0007648
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 83 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


                  •   The period open and close prices; these are denoted within the colored part
                      of the candle
                  •   The period highs and lows; these are denoted by the lines sticking out of the
                      colored part
                  •   Whether the close is higher than open for that period (increase in value, rep-
                      resented in green) or vice versa, the open is higher than the close (decrease
                      in value, represented in red)

           The candle stick is a real time tool that gets updated at the same rate of the time
               and sales.

               Having multiple charts open at once with different time periods per candle allows
           to get an overview of the long term past behavior (with day candles you'd get the
               "big picture") as well as the immediate past behavior that can help identifying mo-
               mentum (by using minute or 5 minute candles).

           Additionally, candlestick charts can also be used to establish trend lines which may
           help you determine the potential future behavior of the stock.

           Additionally, Charts may include various indicators such as volume, average true
           range of a multitude of studies; the availability of these indicators varies from plat-
           form to platform, volume is however always included.




                                        Figure 11.3.4 - 18 TWS Candlestick chart with volume


               82             Stock information, placing orders and making trades




Confidential                                                                                           TS0007649
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 84 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           As seen in Figure 11.3.4, the chart can be accompanied with volume as an additional
           indicator. Volume will also be updated in real time based on the calculations of the
           Time and Sales for that candle period.

           Types of orders
           Trading stocks ultimately comes down to two basic operations: buying and selling.
           These operations can however be made in a variety of ways depending on the re-
           sults that you wish to achieve.

           This section will focus mainly on discussing the various main types of order you can
           make.

               Order Parameters
               Before getting to the types of orders, we will go over some of the most used pa-
               rameters when dealing with penny stocks.

           Duration
           An order may be set to last for the session, until cancelled, or other types:

                  •   A DAY order is only valid during trading hours in the current session, at the
                      session end if not filled, the order will be cancelled.
                  •   A GTC, "Good Till Cancelled", order will be active until the trader actively
                      cancels it. GTC orders will work after hours. A GTC order usually expires
                      within 30 to 90 days.
                  •   A FOK, "Fill or Kill", order will ensure that order is not partially executed. If
                      the broker cannot fully obtain the position at a given price, the order is can-
                      celled. This type is not often used in Penny Stock trading.

                  There are multiple other order duration parameters that may be set, that are
                  outside of the scope of this course when it comes to penny stocks. Additional
                  information can be found here: http://www.investopedia.com/tags/or-
                  der types/definition/

               Masking size
               Many traders choose to hide the size of their position when making a trade, this is
               especially true with bigger position sizes.


                               Stock information, placing orders and making trades                 83




Confidential                                                                                              TS0007650
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 85 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           The idea behind hiding a position stems from traders having access to Level 2 and
           being influenced by the position sizes on the Bid or Ask.

           This will be discussed in more detail in Chapter 111.2.

               Market Order
           The Market order is the most basic type of order. When you place a market order,
           your order is filled at the current market price.

           While it is good to know about its existence, due to the volatility and liquidity of
           the penny stocks, it is usually bad practice to use these types of orders.

           Additionally, placing market orders puts you at the mercy of Market Makers and
           potential manipulation of the price, which may cause you to get filled at a bad price.

               Market Orders should be avoided at all costs when trading penny stocks and only
               be used in desperate situations when no other option is available.

               Limit Order
           The Limit (LMT) order is the most used type of order when dealing with penny
           stocks. The characteristic of the limit order is that it allows you to set at which price
           you want your order to be executed.

           The limit order instructs the broker to fill your order at your limit price or better. A
           limit order will not get executed if the stock price never reaches your limit price.
           Additionally, you may cancel a limit order at any time before it is filled, allowing
           you to control whether or not you may wish to continue waiting for a specific price
           to be reached.

           A Limit order may not get executed, but ensures that the trader will not trade a
           security at a less beneficial price that was originally intended.

               Limit orders are also known to incur higher commissions as they require additional
               work from the broker to be executed; this also adds a small delay to an order.

               Example: A buy limit order for a share at $10 means the buyer does not wish to pay
               more than $10/share for that specific stock. Conversely a $10 sell order will stipu-
               late that the seller the not wish to receive less than $10/share for his shares.


               84             Stock information, placing orders and making trades




Confidential                                                                                           TS0007651
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 86 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           Stop Order
           The Stop order (STP), also known as a "Stop-Loss" order, allows the trader to auto-
           matically exit a position at a pre-established price point to limit the potential losses.

           A stop loss is set by the trader at the price point at which he/she wants to exit in
           order to limit losses or lock profits. Once this price point is crossed, the broker is
           instructed to automatically execute this order at the specified price of the stop loss.

           A stop order will not necessarily guarantee the price: in case of a gap up or down,
           the fill price of the stop loss will be significantly higher or lower than originally ex-
           pected, resulting in potential losses.

           Most successful traders use, what is referred to as, a "mental Stop-Loss". This im-
           plies that they prepare their LMT orders beforehand and visually confirm that their
           tolerance threshold has been crossed before sending the order.

           Additionally, Market Makers have been known to manipulate the price in order to
           force exit Stop-Losses at a given price point before pushing the price back to its
           original state; this is an illegal practice, but is not uncommon in the market place.

               It is usually not advised to use STP orders and LMT orders are usually preferred
               while keeping an eye on the price movement - the exit is performed manually.

               Trailing Stop
           A Trailing Stop order (TRL) is a programmatic type of order offered by some plat-
           forms. This type of order provides the possibility of having a moving virtual stop
           that adapts with the change of the price.

               More specifically, a trailing stop allows a trader to lock in profits while limiting the
               downside of their trade.

           A trailing stop has a parameter that can either be a % amount or a $ amount that
           is considered as the trail that will follow the moving price. When the price reaches
           the trailing value, the broker is instructed to exit the position.

           This represents a safer option than the STP order type, as Market Makers do not
           have access to the Trailing Stop information. This type of order is stored on the


                               Stock information, placing orders and making trades                 85




Confidential                                                                                              TS0007652
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 87 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               broker's platform and triggers a LMT order at the trailing price when this price is
               reached.

           Example: You entered a long position with a buy order at $1.00. You set your trail-
           ing stop at 0.05 below the current price for your SELL order as your trailing stop.
           The price goes up to $1.55. Once the price falls to $1.50, your trailing stop triggers
           the LMT SELL and your position is exited.

               Placing an order
           All brokers will provide you with some type of interface to perform orders on their
           platform.

           Keep in mind that orders can be submitted in a wide variety of ways ranging from
           scanner screens, order windows, charts, etc ... Only the basic concept of placing an
           order and the common elements will be discussed here. For further information,
           refer to your broker's platform user guide on placing orders.




                                              Figure 11.3.5 - 18 TWS Order Entry


               Figure 11.3.5 illustrates the Order Entry window that allows you to create and sub-
               mit an order. It is set to a LMT DAY order.

           There are a few elements that will always be required:

                  •   The ticker symbol, the instrument that you are trading
                  •   The type of transaction: Buy or Sell, some brokers offer separate buttons
                      for "Short sell" and "buy to cover", keep this in mind and refer to your man-
                      ual.
                  •   Position size for the order, the number of shares that you wish to trade
                  •   The type of order you wish to perform: MKT, LMT, STP, TRL, etc ...




               86             Stock information, placing orders and making trades




Confidential                                                                                          TS0007653
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 88 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                  •   For LMT orders, you will be required to enter a limit price, price limit at
                      which your order will be executed, other order types may require addi-
                      tional parameters
                  •   Duration of the order: DAY, GTC, etc ...
                  •   The "submit" or "transmit" button used to complete the order.

           Keep in mind that unless actively disabled, most brokers will pop up a confirmation
           window indicating your order details, estimated commission, position value that
           you will need to confirm prior to getting the order officially submitted.

           Once your order is transmitted, the broker will take care of performing the trade
           for you and credit or debit your account in a virtually immediate manner - virtually
           considering that all trades take about 3 days to settle in terms of transferring shares
           and funds.

           The role of the broker from this point on is to quickly find the best match for your
           order and associate it with a Market Maker that will ensure perform the actual
           transaction of buying/selling.

               Profit and Loss
           As soon as an order is placed, you are immediately submerged in a situation where
           you either profit or loose.

           Once your entry in a stock has been completed, you are entitled to unrealized prof-
           its; these are the profits or losses that you would actually incur if you were to exit
           your position at the last traded price.

               Unrealized profits will usually give you a general idea of your gains or losses, but
               once you exit your position, the final result may be different.

               Once you have exited your position at a given price point, your unrealized profits
               become realized. This means that the profits have become a tangible financial gain
               or loss based on how the stock has moved.

           Keep in mind that the realized profit will often add commissions as well as borrow
           fees when applicable and possibly other regulatory fees depending on your broker.



                              Stock information, placing orders and making trades                   87




Confidential                                                                                             TS0007654
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 89 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


           Summary
                 •   Quotes are used to obtain the current state of a given stock
                 •   Time and sales offer an insight into the behavior of the stock
                 •   Charts will give a visual representation of the price and volume movement
                     of a given stock
                 •   There are two types of actions when trading, buying and selling
                 •   There are multiple types of orders available. Penny stock traders should fo-
                     cus on placing LMT orders exclusively.
                 •   Stop Losses can be dangerous if not properly managed. The alternative is us-
                     ing "mental stop losses"
                 •   Trailing stops can also be used as an alternative to STP orders that allows to
                     lock profits and exit when the desired trail is reached
                 •   Position sizes can be masked to show a lower number of shares on the
                     bid/ask board (Level 2)
                 •   DAY or GTC parameters are the most common orders when trading penny
                     stocks. Others may be suitable depending on the situation

               Questions



               Homework




               88            Stock information, placing orders and making trades




Confidential                                                                                          TS0007655
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 90 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Chapter 11.4 - Risk management strategies

               Overview
           This chapter will go over risk management strategies that will allow you to maxim-
           ize your profits and minimize your losses.

               Goals
           The goal of this chapter is to help you find the right risk management strategy
           suited to your needs. At the end of the chapter you will be able to assess how much
           you are willing to lose on a single trade and when exactly you should exit a position
           from the moment you enter it.

               Choosing a risk management strategy
               Quite possibly the most important part of trading penny stocks is knowing how
               much you are willing to lose and when you should get out of a bad trade. This con-
               cept is known as risk management.

               Choosing the proper risk management strategy (RMS) is crucial to your success or
               possible demise. Additionally, having a risk management strategy is one part of the
               equation. Respecting and sticking to the chosen RMS is key to being successful.

               Over the chapters of this course we have mentioned the importance of discipline
               multiple times. The RMS is truly where the trait of self-discipline needs to be ap-
               plied.

           This chapter will focus on presenting two risk management strategies. One based
           on the concept of the Risk/Reward ratio and the other more technical, based on
           the Turtle trader's strategy adapted to penny stocks.

               What is the purpose of a risk management strategy?
           A RMS is intended to establish your exit point when you are subjected to a losing
           trade. It defines your rules of engagement for dealing with an undesirable situa-
           tion and allows you to know exactly how you will deal with such a situation.



                                          Risk management strategies                          89




Confidential                                                                                         TS0007656
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 91 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               More importantly, the RMS is your contingency plan, a thoroughly established set
               of actions intended to protect you from harm's way.

           Managing your risk on any given trade will ensure that your profits are sound and
           that your losses are minimal; managing your losses is as important as making
           profits.

                      "Know what you are going to do when the market does what it is going
                      to do. n ~ The Complete Turtle Trader~ Michael W. Covel (Covel, 2009}

           Simple risk and reward ratio - The R3 RMS
           The simple risk and reward ratio (R 3 ) strategy is based upon determining: what is
           the risk to your capital and what is the potential reward to be obtained in a winning
           trade.

           The following questions need to be asked:

                  •    What is the potential downside or loss to entering this trade? - Measured
                       in a$ amount
                  •    What is the potential upside or profit to entering this trade? - Measured in
                       a$ amount

           Once you have established the values for both the potential downside and the po-
           tential upside, you will then factor them to a common denominator, bringing the
           downside amount to 1 and adjusting the upside amount accordingly.

           This will give you a risk/reward ratio in the following form: 1:U

               U being the value obtained for the upside.

               What this means, is that for every dollar that you risk, you have a potential gain of
               "U" dollars.

           A trade is usually considered acceptable when the risk reward ratio is at least 1:2.
           This however will vary from one individual to the next, as some may wish to have
           better odds than "for every $1 dollar lost I can win $2".
                        .                                      potential $ loss
           The upside can be calculated as follows: U       = potential $
                                                                          pro fit


               90                          Risk management strategies




Confidential                                                                                           TS0007657
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 92 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           The value obtained for U should be rounded to the nearest natural number below
           that value.

               Example of the R3 strategy:

               GENE (Genetic Tech LTD.) is a stock that has been at trading a price of $9.69 for no
           specific reason over the last couple of days. Your hypothesis indicates that the stock
               will probably go fall down back to its previous high point soon.

           You consider short selling this stock (Short Selling will be discussed in Chapter 111.1).
           Your downside is $10.08, the previous unbroken high, meaning $0.39/share loss
               when entering a short position.

               Based on your research, you expect the price to fall down to $7.20. The upside is
           then $2.49.

           You have the following equations system:

               0.39   =1
               2.49   =U
               We can infer the following:
                      1   X 2.49 2.49
               U =        0.39 = 0.39 = 6 ' 38
               We can round U to the nearest natural number below that value, which would give
               us:

               R 3 ⇒ 1: 6
               In this case the R3 RMS indicates that entering GENE could potentially be a profita-
               ble trade with the possibility of getting a 6-fold return on every dollar risked (not
               on investment).

           The downside of the R3 RMS is that, while it provides a good indicator for the po-
           tential reward based on the amount risked, it does not offer a proper way to eval-
               uate how big your position should be or how much money you should invest in that
               position.

           This RMS often leaves the details of determining the position size to the discretion
               of the trader.
                                             Risk management strategies                         91




Confidential                                                                                           TS0007658
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 93 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Managing risk like a Turtle - The Ninja Turtle (NT) RMS
               During my time spent learning the intricacies of the world of penny stocks, I came
               upon a dilemma that seemed to be shared with many novice traders in the chat
               rooms.

           The questions usually read like: "how big should my position be?", "How much
           should I invest?"

           The answer provided by more experienced traders and gurus repeatedly expressed
           that every trader should decide for him/herself as we all have different tolerances
               in terms of what can be lost.

               While tolerance I was in agreement with the fact that tolerance is relative to each
               individual, I found the "gauge it yourself" approach to be difficult to accept, espe-
               cially as a beginner.

           This is a round the time that I stumbled upon a book written by Michael W. Covel.
               His trading strategy is usually known as Trend Following and differs greatly from
               penny stocks, as it deals with longer term positions and much bigger accounts. The
               book in question is "The Complete Turtle Trader" (Covel, 2009) in which he shared
           the social trading experiment created by Dennis Richards in the 1980's claiming
           that he could teach anyone to trade with his strategy and become highly successful;
               and so he did.

               Chapter 5 of the book covers the whole trend following trading strategy as devel-
               oped by Dennis Richards, upon which the Ninja Turtle RMS has been based and
               adapted to penny stocks.

           The NT RMS offers an alternative way to establish not only the risk, but also a way
           to determine exactly what the ideal position size should be to enter a trade, an
               absolute exit price; the NT RMS takes into consideration the current available cap-
               ital of the trader as well as the state of the traded instrument.

           Average True Range - The N

           As defined in Chapter 11.1, the Average True Range is a moving average. The pur-
               pose of the ATR is to determine the average difference of price over a given period
               of time; in our case, 15 days.

               92                          Risk management strategies




Confidential                                                                                           TS0007659
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 94 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           The ATR, to which we will refer as N from this point on, will serve 2 main purposes
           in the NT RMS.

               Its first role will be to help determine the price point of the absolute stop, price at
               which the trader should exit a position, should the price of the traded instrument
               cross that line.

           The second role of N is to help determine the position size, or number of shares
           that will be traded for that specific instrument.

           The ATR or N can easily be obtained by enabling it in most platforms, it does not
           need to be calculated manually and the range of calculation parameter (ie. 15 days)
           can be set in the settings.

           Taking the previous example, GENE would have an N=$1.676

               Establishing a risk unit - The U
           The next step in the NT RMS, is to establish the risk unit, or in simple terms how
           much financial risk you are willing to take.

           The Risk Unit, or U, is established as a percentage of the available trading capital.
           This allows the trader to adapt the potential gains to the current financial availabil-
           ity dedicated to trading.

           The idea behind labeling the risked capital a risk unit has multiple reasons. First and
           foremost, it helps "demonetize" the position you are trading, which helps in dealing
           with trade anxiety.

           Labeling this the risk unit also serves the purpose of being able to quickly add to
           your position in terms of risk units rather than in number of shares. This will be
           discussed in Chapter 111.6.

           The risk unit is based on your current trading capital, or trading equity; we will call
           this E. The calculation is made by picking a suitable percentage value (labeled p)
           that will be at risk, or more specifically, how much you are willing to loose on any
           given trade.

           Your risk unit is then calculated as follows:

               U=Exp
                                           Risk management strategies                             93




Confidential                                                                                             TS0007660
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 95 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Example:

           Your total trading account is $15000 and you wish you only wish to risk 2% of that
           equity on every trade.

               We then have:

           E     = $15000
           p = 2°/o = 0.02
           U = E X p = $15000 X 0.02 = $300

           Your Risk Unit or U is $300, how much you are ready to loose on any given trade,
           based on your personal requirements.

           The base unit percentage may vary from one individual to another, although it is
           usually advised for novice traders to keep a 1%-2% percentage unit. This gives the
           trader a fair amount of trades before blowing the account if all trades failed to gen-
           erate a profit.

               Upgrading and Downgrading the U - Risk adjustment

           There are times when the risk unit percentage needs to be adjusted based on vari-
           ous situations.

           The first situation that is covered by the NT RMS aims to limit losses. For every 10%
           down in the account (your equity is down 10%), the risk unit percentage is reduced
           by 20% until the gains have been recovered for that tier.



               Example:

               Before your last 3 trades you had an equity of $10000 with a risk unit percentage
               of 2%. After these trades, your equity has been reduced to $9000.

           For all the coming trades, your risk unit percentage is reduced to 1.6% (20% reduc-
           tion of the risk from the original value).

           Your risk unit U will be $144 instead of $180.

           This allows you to limit the potential losses while giving you time to grow your ac-
           count back.
               94                        Risk management strategies




Confidential                                                                                        TS0007661
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 96 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           A few trades later, your account is down to $8000. You adjust your risk unit per-
           centage to 1.2%; your risk unit U becomes $96.

           A few profitable trades come by and your account raises to $11000, your risk unit
               percentage is restored to its original 2%, giving you a U of $220.



               Upgrading the risk unit percentage can also be done in certain cases and will be left
               at the discretion of the trader; these cases include a higher level of conviction on
               how the stock price will move, a higher level of confidence in the trades, etc ...

           It is advised to increase the percentage of the risk unit by 1% increments until com-
           fortable with the potential losses associated with the new value.

           Setting a Stop multiplier and establishing the absolute Stop
           The absolute stop is the indicator by which you will decide to exit your current po-
           sition once the price is crossed.

           This can be achieved through the use of Stop-Losses (not recommended), Trailing
           Stops, and mental Stop-Losses.

           The absolute stop is established N and a multiplier, "x". The "x" multiplier allows
           the trader to set the threshold within which he/she is comfortable taking a loss.

           Stop      = entry price+ xx N (+ or -     depends on whether you are entering a long
               or a short position)

               Example:

               GENE has a price $6.3254 per share.

               N is $1.55

           Your absolute stop is set to be at x=1, giving you a 1N Stop.

               If you were to buy GENE at $6.3254 your absolute stop exit price would be set at:

           Stop = $6.3254 - 1         X   1.55 = $4.7754




                                            Risk management strategies                          95




Confidential                                                                                           TS0007662
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 97 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           A higher multiplier would give you more flexibility in terms of the price movement
           tolerance, but would also conversely reduce the size of your position, as we will see
           in the next section.

               Defining your risk and position
           The final piece is establishing your position size (defined as P) based on your Eq-
           uity (E), The Average True Range (N), and the defined risk unit (U).

           The position size is calculated as follows:


               P   = floor (x ~ N)
           This means that the Position size will be rounded to the lowest nearest natural
           number; depending on the type of stock, this rounded to the 10, the 100 or the
           1000 below.

               Example:

                   •   If the obtained position size is 45.69, this would be rounded to 45
                   •   If the obtained position size is 323.22, this would be rounded to 320
                   •   If the obtained position size is 1435.57, this would be rounded to 1400
                   •   If the obtained position size is 54325.15, this would be rounded to 54000

           Rounding in this manner allows to match the minimum order requirements for
           trading a given security.

               Example:

           You have defined the following:

             = 125.23
               U
           N = 0.45
           x=2
                            U )         ( 125.23 )
               P = floor ( xx N = floor    x 0.4 = floor(139.14) = 130
                                         2      5
           Your position size in this situation would be 130 shares of the security in question.




               96                           Risk management strategies




Confidential                                                                                       TS0007663
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 98 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Putting it all together
               Now that we have all the elements to establish the NT RMS, we will go over an
               example that combines all the concepts described above in order to provide you
               with a position size based on your equity and risk tolerance.

               For the purpose of this study case, we will use once again GENE as our basis.

               Here are the basic parameters:

           E     = $16387.23
           p     = 201o
           x=l
           N     = $1.55
               GENE price= $6.16/share
               Establishing the risk unit:

               U =EX p = 16387.23 X 0.02 = $327.74

               Establishing your Stop loss exit price:

           Stop= GENE price - x              X   N = $6.16 - 1   X   $1.55 = $4.61
               Establishing your position size:

                              U    )              ( 327.74)
               P = floor ( xx N = floor   x 1.    = floor(211.44) = 210
                                        1      55
           Your position would be 210 shares of GENE at $6.16. Your position value would
           then be:

               $P = P x GENE price= 210 x $6.16 = $1293.6
           Simply put, you are making an investment of 7.8% of your total capital and risking
               at most $327. 74 by sticking to the stop loss exit price of $4.61.

           The Ninja Turtle Risk Management Strategy offers the trade the flexibility to define
               how much money is put at risk during any given trade, but also provides a robust
           framework that helps quickly define position sizes and exit stop loss prices.




                                             Risk management strategies                        97




Confidential                                                                                        TS0007664
       Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 99 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               In this manner, a trader can know exactly how to enter and exit a position at any
           given point in time without wondering how many shares should be traded or how
               big of an investment should be made.

           Summary

                  •   Risk management represents the most important aspect of trading
                  •   Risk management ensures that losses are controlled at all times while max-
                      imizing profits when the opportunity arises
                  •   Risk management provides a way to determine when a position is worth
                      considering as a potential play or abandon altogether
                  •   Choosing the proper Risk Management Strategy (RMS) is crucial to minimiz-
                      ing losses and maximizing profits
                  •   An acceptable R3 RMS must be at least 1:2 in order to consider the position
                      playable
                  •   The NT RMS gives the trader proper position sizing guidelines based on the
                      risk assessment and available trading capital.
                  •   The average true range can be used as a measure of volatility
                  •   The RMS provides you with a guideline on when you should exit a position
                  •   You may not always know when you enter a position, be you should always
                      know when you must exit. That is the purpose of having a RMS

               Questions



               Exercises



               Homework




               98                          Risk management strategies




Confidential                                                                                        TS0007665
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 100 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Chapter 11.5 - Technical analysis and price action

               Overview
           This chapter will focus on getting familiar with the concept of technical analysis and
               understanding the various elements that come into play in real time when the trad-
               ing session is active.

               Goals
           The goal of this course is for you to become intimately familiar with the various
               elements of technical analysis commonly used in penny stock trading. At the end
               of this chapter you will know how to identify establish support and resistance trend
               lines, spot potential breakouts/breakdowns, understand the possible conse-
               quences of sideway action and identify behavior based on reversal.

               What is technical analysis?
           Technical analysis is the concept of basing trade decisions solely on numerical fac-
           tors by considering the various characteristics of the stock being analyzed. This
           takes into consideration a wide array of various elements. Penny stocks will usually
           focus on price and volume as the main technical factors being followed.

           Technical analysis is often considered as a self-fulfilling prophecy when it comes to
           predicting price action on any given stock. The reason being that individuals look
           for technical patterns and expect these patterns to behave in a certain way, which
           gives way to collective actions by the will of the market.

           Volatility and liquidity
               Penny stocks and the viability of a play is based on two main factors: volatility and
               liquidity.

           Volatility implies that the stock is able to quickly perform price chances within a
           short period of time. This is considered necessary, as quick price action within a
           wide range means big potential profits when predicted properly; on the other
               hand, a volatile stock can mean rapid significant losses when you are not prepared
               and have a proper risk management strategy in place (See Chapter 11.4).

                                        Technical analysis and price action                     99




Confidential                                                                                           TS0007666
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 101 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           Liquidity means that the stock has a significant volume throughout the session,
           hence allowing the trader to quickly enter and exit a position. This is a consequen-
           tial necessity from the volatility of penny stocks. As the price moves quickly, you
           need to be able to enter an exit a position as quickly as possible in order to maxim-
           ize your profits and limit your losses to remain within your RMS.

               When choosing penny stocks to trade, these are the two first factors that need to
               be taken into consideration; this will be covered in greater detail in Chapter 11.9.

           Trend lines
               Penny stocks trading strategies take a KISS (Keep it simple stupid) approach when
               it comes to technical analysis and relies on very few technical indicators in order to
               make trading decisions.

               One of these few indicators are Trend Lines. A Trend Line represents a graphical
               indicator on a chart indicating a certain type of linearity for a given stock. They usu-
               ally allow the trader to establish levels where the price remains, or price points that
               are considered to be of significance for that stock.

           Trend lines can be built based on the information available on any period of time,
           being day charts, hourly, 5-minute, minute or a combination of these.

           Penny stocking strategies rely on two main types of Trend lines: support and re-
           sistance.

           Support
           A Support Trend Line, simply called "support", represents a line drawn on the chart
           that seems to be sustaining the price above a certain level. This level indicates that
           within the chosen period of time the price has been unable to cross that line. A
           support line will show multiple failed attempts of crossing below that price.

           Support allows to identify multiple potential behaviors and possibly predict price
           action based on previous price data and some fundamental support.

           Some of these behaviors will be discussed later in this chapter as well as on Chapter
           11.5.



                100                     Technical analysis and price action




Confidential                                                                                              TS0007667
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 102 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                Eij    GENE    G 1B   US□ 1 Minute    G~      Trade S.t.lART TWS Stocks                             0 -6.1500




                                                                                    Figure 11.5.1 - Multicharts - Support lines on GENE


                mil)   CRIS   G (E] usn   1 Milute   G IE!   Trade :S1.tART 1WS Stocks.                            0 " 3.3800       C"'J.230D LasP"32300 ---0.1700 -.S.00%
                                                                                                                                                                                                             llf>
                                                     I
                                                                                                                                                                                                       J .4400

                                                                                                                                                                                                       3.4200

                                                                                                                                                                                                       3.4000

                                                                                                                                                                                                       3.3800

                                                                                                                                                                                                       3.3600

                                                                                                                                                                                                       3.1400

                                                                                                                                                                                                       J .}200

                                                                                                                                                                                                       3.lOOO

                                                                                                                                                                                       _~,ni. h        32800
                                                                                                                                                                                   /
                                                                                                                                                                             'rH       Y' lf --ir-~-_Jl ::::

                                                                                                                                                                                                       3.2000

                                                                                                                                                                                                       3.1800

                                                                                                                                                                                                       3.1600

                                                                                                                                                                                                       3.1 400




                                                                                          Figure 11.5.2 - Multicharts - Support on CRIS


               Figures 11.5.1 and 11.5.2 show examples of intraday support lines for GENE and CRIS.
           As can be seen in the figures above, the price fails to fall below certain points which
               represent the support prices.

           Additionally to basic support, a "stronger" type of support line can be established.
           This is often referred to as "Key Support"; Key support is based on the price analysis
               over multiple days and the identification of price points below which the price has
               been unable to fall. Key support is often indicative that a stock retains that value as
               a minimum and can usually be established over a period of multiple days, months
               and even years, depending on the instrument.


                                                                                Technical analysis and price action                                                                                 101




Confidential                                                                                                                                                                                                        TS0007668
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 103 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                ltnJ   SAAS   G   ~ USO 1 Day   G   ~ Trade SMART TINS Stoclcs                      O•   '         C-11 55 t.flt• 1 55 i-(131 +2 TI;%
                                                                                                                                                                                 ~◊




                                                                                                                                                                     I   11 00



                                                                                                                                                                         10.50

                              1
                    r~1~      , t1 ·
                                I'                     ii        "1'~1,1                        ~/1
                                                                                                   1
                                                                                                             I                                   iIIii~ 1'       1
                                                                                                                                                                     1
                                                                                                                                                                         1000



                                                                                                                                                                         9. 50




                                                                                            ,~I 1 ~~ 1 I ~l~JI' I 111n1•.,~1
                                                                                                                                                                         9.00


               l                 IU1l ~1 I                 ~'l ,,I
                                               1l'11r~l 1,.1                                                                                            I   ~1r11m
                                                            ~, I                                         .i,'Ill 111~1 Ij~t\~y
                                                                                                                                                                         8.50


                I                      ~ 1,i~11I                                                                                                                         8.00

                                                     11·,11                         jl
                                                                                                                                                                         7. 50
                                                      I I




                                                                   Figure 11.5.3 - Multicharts - Key Supports, 1 year chart for SAAS


               Figure 11.5.3 provides a good example of Key support on a 1 year chart. As can be
           seen in the image, the price fails to fall below $7.50 for about 9 months; an addi-
           tional key support line can be identified just below $8.50 based on 2 months of
               price action.

               Resistance
               Conversely to support lines, Resistance lines represent the price above which any
           given stock fails to raise. Resistance helps establish the maximum price point that
           the stock in question has been unable to cross on multiple occasions.

               Much like support, a resistance line may be used to predict various types of poten-
           tial future behavior of any given instrument, as will be discussed further in the
               course.

               Basic intraday resistance can be seen in Figures 11.5.4 and 11.5.5. Resistance levels
               are established intra-day; shown are 1 minute intra-day charts on which we identi-
           fied resistance points respectively at $7.25 and $7.35 for GENE and around $1.53
           for BIOC.




               102                                                       Technical analysis and price action




Confidential                                                                                                                                                                          TS0007669
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 104 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                l!li   GENE   G 1B   USO 1 tdinu1e   G~    Trade SMART "'PNS S1oci<s                           O •6.1St'.l 0     c - 1.,100 t..ast-1.1100 1-0.1100 1-1099%




                                                                             Figure 11.5.4 - Multicharts - Resistance on GENE lntraday


                m!i    BfOC   G 1B   USO 1 Minute    G~    Tracie SI.IA.RT ms Stoc-k'1                         0-11JOIJ         C~ 31 !O Laiit-.23fOIJ ~ .8600 1-SD_J1%
                                                      1:
                                                                                                                                                                                         2. 0000


                                                                                                                                                                             r.          1.9500


                                                                                                                                                                             /1
                                                                                                                                                                             1
                                                                                                                                                                                         1.9000




                                                                                                                                                                                  l~-n   1.-8S00

                                                                                                                                                                                         1 .• ,,,

                                                                                                                                                                                     --.1 1.7500




                                                                                                                                                                                         1.6000

                                                                                                                                                                                         1.5500


                                                                                                                                                                                         1.S000

                                                                                                                                                                                         1.4500




                                                                                  Figure 11.5.5 - Multicharts - BIO lntraday resistance


               Key resistance, much like key support is a strong resistance point that has lasted
               over a certain period of time, and during which the price has been unable to in-
               crease past the resistance level.

           Shown below on Figure 11.5.6 is a representation of Key Resistance for SAAS at
               around $9.50. It can be seen that the price fails to go over that price for about 8
               months.

               It can also be seen that once the resistance point is crossed, there is a quick surge
               in price over the next day. This will be discussed in the following section.



                                                                               Technical analysis and price action                                                                   103




Confidential                                                                                                                                                                                        TS0007670
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 105 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                ltnJ   SAAS   G   ~ USO 1 Day   G   ~ Trade SMART TINS Stoclcs                                       C-11 55 t.flt• 1 55 i-(131 +2 TI;%




                                                                                                                                                          11 00



                                                                                                                                                          10.50



                                                                                                                                                          1000



                                                                                                                                                          9. 50



                                                                                                                                                          9.00



                                                                                                                                                          8.50



                                                                                                                                                          8.00



                                                                                                                                                          7. 50




                                                                           Figure 11.5.6 - Multicharts - Key Resistance for SAAS


               Key Resistance is an important indicator in determining how the price will may
               move in the foreseeable future.

               Momentum
           The momentum refers to price action that is directly caused by a surge in trades,
               commonly identified by a sudden increase in trading volume and a quick price
               movement in either direction.

               Momentum can be caused by purely technical factors as well as fundamental ele-
               ments that may affect the response to the instrument in question; usually the fun-
               damental elements are backed by a technical element such as resistance and sup-
               port, discussed previously.

           Two main types of momentum are used when trading penny stocks, these are
               breakouts and breakdowns.

               Breakout
           A breakout usually refers to an instrument for which a major increase in volume
               and price can be identified; a breakout is usually characterized by 3 factors:

                   •          Price increase
                   •          Strong volume
                   •          Price above a resistance or key resistance line

               104                                                       Technical analysis and price action




Confidential                                                                                                                                                      TS0007671
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 106 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           A breakout is often a predictable event when taking into consideration the main
           technical factors but also considering the fundamental context that surrounds the
               instrument in question.
               Eli   CAPN   G~   USO ·1 Minute   G ~ Trade   SMART   lWS   Stocks                               0 =5.20()0               C-S.4400 Lut..S.4401J ~9900 ••B.17~




                                                                                                                                                                                                 6.3000

                                                                                                                                                                                                 6.2000

                                                                                                                                                                                                 6.1000

                                                                                                                                                                                                 6.00DO

                                                                                                                                                                                                 5.9000

                                                                                                                                                                                                 5.8000

                                                                                                                                                                                                 5.7000

                                                                                                                                                                                                 5.6000

                                                                                                                                                                                                 5.5000

                                                                                                                                                                                                 5. 4000



           .,..-.. __ .. •,•r·
                            I    I
                                     I
                                                                                                                                                                                                 5.3000

                                                                                                                                                                                                 5.2000

                                                                                                                                                                                                 5.10(}0

               0 ~          0              3200 (




                                                                                                                                                                                                -
                                                                                                                                                                                                 0.50




                                                               I
           .....,1.,..,....1...1.lu 1t1.1IL,.1 li....l. l1..., ...... ,........,1...,.1... ..l, ....   J. . ...... . .... . . .                                             ,.L.....1..J1J
                                                                                                                                  ,.,1 ••..... ,.....,.......................                I. . .,.
                                                                                    Figure 11.5.7- Multicharts - CAPN breakout


               Figure 11.5. 7 shows an intra day resistance line at $5.80; once the price crosses that
               line, a strong increase in volume can be observed and a parabolic movement of
           the price, raising from $5.80 to $6.50.

               Morning spikes and afternoon spikes are also usually the result of a breakout situ-
               ation.

               Breakdown
               Conversely to the breakout, a breakdown will result in the price of the stock crash-
               ing down; this can usually be associated to the same factors as the breakout:

                     •      Price decrease
                     •      Increased trading volume
                     •      Price below a support or key support line




                                                                            Technical analysis and price action                                                                                 105




Confidential                                                                                                                                                                                               TS0007672
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 107 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           Similarly, a breakdown can be catalyzed by the presence of a fundamental element
           that causes the will of the market to move the price; however it usually relies on
           the support indicator that traders set to happen.
               l!il8 GENE G   ~   uso   :1 f,linu1e   G   ~ Trade SPdART   nvs   Stocks                 0 ■ 6. 1 500




                          300.00 @                        Zl'BOO 00



                                                                                                                                          0.50




                                                                       Figure 11.5.8- Multicharts - GENE breakdown below support levels


               Figure 11.5.8 shows 2 breakdowns on GENE based on support lines being crossed
               and failure of the price to increase; the figure also shows a sudden increase in trade
           volume while the price drops from $7.25 to $7.05 and then again from $7.07 to
               $6.85.

           Sideways price action
           Another important technical indicator when dealing with penny stocks is the pres-
               ence of sideway price action. Sideway price action represents small variations in
               stock price without displaying a major change in the current state of the instru-
               ment. In simpler terms, the price remains at the same price for a prolonged period
               of time. This type of event can last from a couple of hours to a couple days before
               observing any significant change in price.

           Sideway price action is usually characterized not only by small variations in price,
               but also by a small trading volume (although not always) during the concerned pe-
               riod of time.
                106                                                                Technical analysis and price action




Confidential                                                                                                                                     TS0007673
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 108 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               It is worth noting that sideway price action may also be an indication of a major
               move in the stock price ahead, as it offers time to potential investors to assess their
               position or desired position in the given instrument and make some further re-
           search into the fundamentals of the company.

           Taking this into consideration, sideway price action is usually followed by a
               breakout or a breakdown depending on the context of the stock.

               Figure 11.5.8 shows a good example of sideway side action prior to a breakdown; it
               can be observed that the price hovers between $7.25 and $7.35 for about an hour
               before finally dropping down $0.30.

               Reversal
               Reversal is often used as an indicator used as the basis for establishing trend lines.
               When a stock experiences reversal, it marks a general change of direction for the
               price based on the candle period being analyzed.

           There are two types of reversal: "red to green" and "green to red"

               Red to green
               Red to green (R2G) indicates that the price changes from negative open-close dif-
           ference for the previous bar to a positive value. While the change in itself isn't sig-
           nificant, it is worth taking into consideration when the reversal follows multiple
               bars red bars as a possible indicator of a bounce or recovery.
                mE)   ATOS   GIB USO   1 Minute   G~   Trade SMART TWS Stocks 2015-02-26 104509422 8=2.3500 A =2. li00 0-22400 H• 2.6500 L•2.2l00 C.-.ZJSOO L1t3'•23SIJO ..075,0D -+-488894 V • 13,233,SOO


                                                                                                                                                                                                              2.6500

                                                                                                                                                                                                              2.600Q


                                                                                                                                                                                                              2.550D


                                                                                                                                                                                                              2.5000

                                                                                                                                                                                                              2.450D


                                                                                                                                                                                                              2.400Q




                                                                                                                                                                                                              2. 3000

                                                                                                                                                                                                              2.2500

                                                                                                                                                                                                              2.2000

                                                                                                                                                                                                              2.1 500

                                                                                                                                                                                                              2.1 000




                                                                Figure 11.5.9- Multicharts-lntraday chart, Red to Green on ATOS


                                                                         Technical analysis and price action                                                                                                 107




Confidential                                                                                                                                                                                                            TS0007674
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 109 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Figure 11.5.9 shows some of the chart R2G changes with blue arrows.

               Red-to-Green are often considered the underlying basis for support when they fol-
               low important down moves. When using daily bars for the candlestick chart, a R2G
               change following multiple red days marks key support for that stock.
                  SAAS.   G~   USO 1 Day   G~   Trade StdART n'IIS. Stocks 2015-02-26 10:53:15.«0 8• 11 .55 A"'11.57 0 • 11.,C 1 H•11 .57 Lz11 .37 c.-1157 lesl• 1 57   ..,,_u   +1.22% V•125,800




                                                                                                                                                                                                    11 00



                                                                                                                                                                                                    10.50


                                                                                                                                                                                                    10.00



                                                                                                                                                                                                    9.50



                                                                                                                                                                                                    9.00



                                                                                                                                                                                                    B.50



                                                                                                                                                                                                    8.00



                                                                                                                                                                                                    7.50




                                                     Figure 11.5.10 - Multicharts - Red-to-Green Key support on SAAS daily chart


               Figure 11.5.10 shows key support based on R2G changes on SAAS; this is established
               over multiple days in a period lasting multiple months, which creates a strong sup-
               port for the stock.

               Green to red
               Conversely to the R2G, Green to Red (G2R) indicates the opposite reversal: the
               price changes from an uptrend to a down trend and is often used as the basis for
               establishing resistance and key resistance levels.

           Just like for R2G, G2R is not necessarily worth taking into consideration unless it
           follows multiple green bars, as it marks a clear reversal of stock price and is indica-
           tive of the potential start drop or dip.




                108                                                    Technical analysis and price action




Confidential                                                                                                                                                                                                TS0007675
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 110 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                    ATOS   G [B   US.O 1 Minute   G 1B Trade   Sr.lART TWS SloCIB 2015-02-26 11: 04:23.375 B=2.3100 A =2 .3200 0=22400 H=2 .6500 L=2.2300 C=2320!l l.Jl&t----23200 -07200 -4500% V =14,522,000




                                                               Figure 11.5.11 - Multicharts - Green to Red on ATOS intraday 1min chart


               Figure 11.5.11 shows the G2R changes with dark arrows for ATOS on an intraday
               1minute chart.

               G2R can also be used on multi-day charts to establish key resistance in a similar
               manner as R2G.
               l!l!J ZA.GG GIB    USO 1 Day   GIB Trade    SMAAT lV1iS Stocks 2015---0-2-26 11: 12: 08.743- B•7. 3-4 A =7.36 0•7.05 H•7. 39 L..S.91 C•7:!-4 L.as:-7~ ...('!2!, +l 5l'% v ~J77,800




                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                 7.20

                                                                                                                                                                                                                 700

                                                                                                                                                                                                                 6.80

                                                                                                                                                                                                                 6.60

                                                                                                                                                                                                                 6.40

                                                                                                                                                                                                                 6.20

                                                                                                                                                                                                                 6.00

                                                                                                                                                                                                                 530

                                                                                                                                                                                                                 560

                                                                                                                                                                                                                 5.40

                                                                                                                                                                                                                 5.20

                                                                                                                                                                                                                 5.00

                                                                                                                                                                                                                 4.30

                                                                                                                                                                                                                 4.60

                                                                                                                                                                                                                 4.40

                                                                                                                                                                                                                 4.20




                                                     Figure 11.5.12- Multicharts - Key resistance on ZAGG multi-day chart based on G2R


               Figure 11.5.12 shows key resistance being established based on G2R price reversals
               on ZAGG on a multiday chart over a period of multiple months.




                                                                             Technical analysis and price action                                                                                                 109




Confidential                                                                                                                                                                                                            TS0007676
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 111 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


           Summary
                 •   Technical analysis is used as a set of numerical indicators in order to predict
                     possible stock price movement
                 •   Technical analysis while being a purely numerical approach, it strongly relies
                     on some fundamental factors when applied to penny stocks in order to pre-
                     dict price movement
                        o Timothy Sykes uses a combination of both technical and fundamental
                        o Tim Gritanni focuses mainly technical analysis and price action
                 •   Trend lines help identify important price points that indicate a possible
                     change in behavior for the stock price
                 •   Penny stocks rely on volatility and liquidity for being considered as tradable
                     instruments
                 •   A support line defines the price point below which the price has failed to go
                     under
                 •   A support line is a good indicator for the lowest possible price for that stock
                     during that period.
                 •   A support line may be used to predict a rebound or a breakdown based on
                     some fundamental factors and price/volume momentum
                 •   A resistance line defines the price point above which the price has failed to
                     go over
                 •   A resistance line is a good indicator for the highest possible price for that
                     stock during that period.
                 •   A resistance line may be used to predict a dip or a breakout based on some
                     fundamental factors and price/volume momentum
                 •   Reversal following a same-direction trend is used to establish support and
                     resistance lines
                 •   Multi-day reversals can be used to establish key support and resistance when
                     following a same-direction trend

               Questions




               110                      Technical analysis and price action




Confidential                                                                                           TS0007677
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 112 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Exercises



               Homework




                               Technical analysis and price action              111




Confidential                                                                          TS0007678
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 113 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Chapter 11.6 - Learning the chart patterns

               Overview
           This chapter focuses on the main profitable penny stocking patterns originally de-
           veloped by Timothy Sykes. We will also cover the chart patterns that should be
           avoided when trading penny stocks.

               Goals
           The goal of this chapter is to teach you the main penny stocking charts that will
           allow you to become a profitable trader. At the end of this chapter you will know
           the chart patterns that will be relevant when choosing stocks to trade. You will be
           required to get intimately familiar with these patterns.

               What is a chart pattern?
           The history is often representative of future behavior. This is often the case with
           penny stocks.

               Penny stocks follow a repeatable behavior over time that is directly translated into
               price action and represented on the chart.

           Chart patterns take past behaviors of penny stock and provides guidelines for
           choosing and establishing which instruments may yield a profit by predicting how
           they are likely to move based on what other stocks have done before in a similar
           manner.

           The penny stocking chart patterns
           As introduced by Timothy Sykes in his original "Pennystocking" DVD (Sykes,
           PennyStocking, 2010) and manual, there are 5 main patterns to look for when es-
           tablishing a list of potentially tradable picks.

           While each of these patterns should not be memorized, knowing the general guide-
           lines offered by each of them is critical to performing successful and profitable
           trades in the realm of penny stocks.



               112                         Learning the chart patterns




Confidential                                                                                          TS0007679
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 114 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Patterns are usually observed over a period of multiple days, months and even
           years in order to identify the past and be able to somewhat predict future behavior
               based on price action.

           These patterns also serve as the main basis for intra-day chart analysis and be able
           to perform informed decision before entering or exiting any given trade.

               The irregular Messy patterns 11                  11




           The irregular or "messy" patterns refer to stocks that do not have a clear identifia-
               ble price action. Price moves in an erratic manner with no particular way to predict
               how it is going to move in the short term.

           The messy patters are usually best avoided when trading penny stocks as they rep-
               resent more gambling than trading with a calculated risk, possibly causing the
           trader to incur significant losses.

               Below are a few examples of irregular patterns that must be avoided when looking
           for potential plays.

           These examples are illustrated in Figures 11.6.1 to 11.6.10.
                •   AMMJ   G~   USO 1 Day   G~   Trade SI.IART TWS Stocks 2015--03--02 10:27:16.020 B=0.4400 A =0.-4500 H=0.51 00 L=0.4260 C:0 4500 last=l>.4500 t-00◄ 00 -976% V =32,300   0   Volume




                                                                                                                                                                                                         1.8000


                                                                                                                                                                                                         1.6000




                                                        J, I                                    Sep               Oct                 Nov           Dec                  2015               Feb



                                                               Figure 11.6.1 - Multicharts - Irregular Pattern AMMJ, daily chart




                                                                              Learning the chart patterns                                                                                                 113




Confidential                                                                                                                                                                                                      TS0007680
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 115 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                m.ijJ        PRTS   G 1B   USD 1 Day   G~      -rad~ SMART nvs:stocks 2015--03-02 10:30:5 1.055 B=<l0500 A =J.1900 Q-:2S-SO0 H=J.3-400 L=2.8500 C.-= 31 200 La&t=S1200        +03-400   - 12.23% V =59,900 @
               Volume
                                                                                                                                                                                                                                     4.2000


                                                                                                                                                                                                                                     4.0000


                                                                                                                                                                                                                                     3.8000


                                                                                                                                                                                                                                     3.6000


                                                                                                                                                                                                                                     34000




                                J, I                                               s,,                       Oct                       Nov                  Dec                     12015                     ,,.                    2.0000




                                                                                Figure 11.6.2 - Multicharts - Irregular Pattern PRTS, daily chart

               [ ] Voklme                    mJ.11   DUBL   El 1B   USO 1 Day   El IE! Trade    sr,1ART TW'S Stocks 2015--03-02 10:33:28.749 B=0.1 600 A =0.1700 H=0.17 50 L=0.1 600 C=o.1~    1..6.St=IJ.1 ~ +001;.0 +9.J7%
               V =130,500
                                                                                                                                                                                                                                     0.3600

                                                                                                                                                                                                                                     0.3400

                                                                                                                                                                                                                                     0.3200




                                                                                                                                                                                                                                     0.1 000

                                                  Sep                               Oct                                  Nov                       Dec                             12015                            ,,.
                                                                                Figure 11.6.3 - Multicharts - Irregular Pattern DUBL, daily chart

               [ ] Voklme                  mil    REED   El [B   USO 1 Day   El IE Trade   SMART TW5 Stocks 2015-03-02 10:39:02.235 B=5.45 A =5.46 0-5.51 H=5.52 L=5.J9 C•5.t6 L.ast-S.'6 +{Hl6 . ~ 11<:l6. V =2,900




                                                                                                                                                                                                                                     8.00



                                                                                                                                                                                                                                     7.5 0



                                                                                                                                                                                                                                     7.00



                                                                                                                                                                                                                                     6 .50



                                                                                                                                                                                                                                     6.00




                                                                                                                                                                                                                                     5. 00


                                                                                                                                                                                                                                     4.50



                    Ill ar                               May                              J,I                A,g               s,.           Oct              Nov           Dec                015            ,,.              Mar




                                                                                Figure 11.6.4 - Multicharts - Irregular Pattern REED, daily chart


                114                                                                             Learning the chart patterns




Confidential                                                                                                                                                                                                                                   TS0007681
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 116 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Q   Voklme      mil    BOOM    El 1B    USD 1 Day    El 1B Trade       SMART lWS stocks 2015-0l-02 10:40:50.701 Ei.-1 6 .12 A •1 6 .17 0 • 16 .06 H•16.23 L•15.&5 C• 16 .13 last.. 16.13 --0 .02 --0 .12'% V--S,800




                     l,lay                             J"I                      A"9                   Sep                   Oct                   Nov                Dec                    2015                ,,.                  1100




                                                                    Figure II. 6.5 - Multicharts - Irregular Pattern BOOM, daily chart

               0   V oklme             POEFF   El 1B    USO 1 Day    El~ -rade          SMART   lWs   Stocks 2015-03-02 10:48:04.426 a .. 12000 A =i .2200 H.. 1. 3470 L•i.2000 C• 1 2000 Last-1.2000 -0 .1500 - 11 .11%
               V =190,500




                         Ap,         May                                  J"I                     A" 9                Sep                  Oct                    Nov                                    2015                ,,.
                                                                    Figure 11.6.6- Multicharts - Irregular Pattern POEFF, daily chart

               Q   Voklme              EPXY    El 1B   USD 1 Day     El IE! Trade      sr,tA.R.T TWS Stocks 2015-03-02 10:50:49.708 B=0.1000 A =0.1 099 H=0.1200 L=0.1 001 C=0.1050 L11 st =0.1050 -0 .0100 -8.70o/ii
               V =16J,500


                                                                                                                                                                                                                                     0.1-800


                                                                                                                                                                                                                                     0.1 600




                                                                                                                                                                                                                                     0.0000
                                                             J" I                     A"9                   Sep                   Oct                   Nov             Dec                  1201s                Feb




                                                                    Figure II. 6. 7 - Multicharts - Irregular Pattern EPXY, daily chart

                                                                                       Learning the chart patterns                                                                                                                    115




Confidential                                                                                                                                                                                                                                   TS0007682
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 117 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               [J   Voklme            •      KOS   G 1B USD         1 Day   G 1B Trade    SMART TWS Stocks 2 015--0l-02 10:52: 04 .303 8 =8.26 A=S.27 -0 =8 .29 H=8. 43 L=3.01 C=8.26 Lll.st=8.26 -0 .72 ...a.02% V =1 ,952,700




                                                                                                                                                                                                                                  11 .00



                                                                                                                                                                                                                                  10.50



                                                                                                                                                                                                                                  10.00


                                                                                                                                                                                                                                  9.50


                                                                                                                                                                                                                                  9. 00



                                                                                                                                                                                                                                  8.50



                                                                                                                                                                                                                                  8.00



                                                                                                                                                                                                                                  7.50


                                                                                                                                                                                                                                  7.00


                     ltar      Aoc            r,lay                                 J,I                                s,.             Oct                Nov            Dec              j.2015          Feb            l.l ar



                                                                            Figure 11.6.8- Multicharts - Irregular Pattern KOS, daily chart

               0    V oklme                  EGO   El 1B    USO 1 Day       El 1B Trade   :.MART TWS: Stocks 2015-0l-02 10:56: 45.827 8•5. 37 A s5_ 33 0•5.23 H,.5 46 L=S.19 C•S.37 Last.. 5.37 -0 .43 -7.41% y .. J ,416 ,000




                                                                                                                                                                                                                                  4.50



                      I.l ay                              fo l                    A, 9                 s,.                   Oct                  Nov                                      12015                Feb




                                                                        Figure 11.6.9 - Multicharts - Irregular Pattern EGO, daily chart

               Q    Voklme           ID1IJ   OGAZ     El [El     USO 1 Day   El 1B Trade   SMART lWS Stocks 2015-0l-02 10: 58:01 .993 8=7.23 A =?.24 0 =7.31 H=?.46 L=?.1 8 C=?.23 Last=7.23 -0.28 -3.73% V =2,600,700




                                                                                                                                                                                                                                  4.50

                                                                                                                                                                                                                                  4.00

                                                                                                                                                                                                                                  3.50

                                                                                                                                                                                                                                  3. 0 0

                                                                                                                                                                                                                                  2.50


                      lil ay                              J,I                     A,9                  s,.                   Oct                  Nov                Dec                   1201 5               Feb



                                                                      Figure 11.6.10- Multicharts - Irregular Pattern OGAZ, daily chart

                   116                                                                    Learning the chart patterns




Confidential                                                                                                                                                                                                                               TS0007683
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 118 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                   11      11
               The Clean patterns

           The clean patterns are the most basic technical analysis patterns that follow some
           logic when it comes to price movement; these patterns are usually widely recog-
               nized by traders in different areas (not only penny stocks) and represent coherent
               motion of the price of an instrument.

               Clean patterns allow penny stock traders to make informed decisions and make
               calculated risks about any given stock.



               The Supernova



               The Stair Stepper



               The Snore



               The Crow



           Summary



               Questions



               Exercises



               Homework




                                           Learning the chart patterns                      117




Confidential                                                                                        TS0007684
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 119 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks




               118                 Learning the chart patterns




Confidential                                                                         TS0007685
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 120 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Chapter 11.7 - Understanding catalysts

               Overview
           This chapter focuses on what catalysts are for a given stock and how it affects the
           price action for that instrument.

               Goals
           The goal of this chapter is for you to become familiar with the concept of catalysts
           and to understand the effect that each type of catalyst has on the price action of
           any given stock.

           At the end of this chapter you will understand what each catalyst does and how it
           can be exploited to generate a profit on a trade.

               What is a Catalyst?
           Just like in chemistry, a catalyst is something that will accelerate a reaction on a
           certain type of solution. When it comes to penny stocks, catalysts are events that
           affect the price action and create momentum.

           There are various types of catalysts that create a movement in the price of a stock;
           each of these have their own particularities and intricacies when it comes to mov-
           ing an instrument either positively or negatively.

               Earnings Winner
               Public companies in the US are required by the SEC to file an earnings report every
               quarter (3 months), providing the shareholders with all the necessary information
               regarding the financial health of the company as well as detailed revenue and profit
               numbers.

           The exact dates for earning reports vary from company to company.

           An earnings winners is a company that has positive earnings and is able to generate
           enough hype to force the price to rise in a very quick manner; this is especially true
           with penny stocks.


                                            Understanding catalysts                           119




Confidential                                                                                          TS0007686
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 121 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Penny stocks earnings winner can run up for multiple days and successful ones are
               often subjected to morning spikes and gap-ups.

               Earnings winners are often an indicator of a potential long position, by identifying
               key resistance, key support and watching for breakouts past the resistance line or
               dips at the key support.

               It is also important to consider that the earnings in themselves are not as important
               as reaction to the earnings; this means that while positive earnings may mean a
               hike in price, it may do just the opposite depending on context. The reaction to the
               earnings is what drives the price. Conversely, bad earnings may result in a spike.

               Earnings need to be matched with price action.

               It is a dangerous practice to short earnings winners, as the downside can be mini-
               mal and conversely the upside can last longer than expected.

               Contract Winner
           More random in nature, and depending on the day to day actions of the company,
           a contract usually means a positive cash inflow into the company by the means of
           an agreement between the company and a third party acquiring their products or
           services.

           Similarly to earnings, contract are often an indicator of positive price action with
           the chance of potential morning spikes and gap-ups. Contract winners are usually
           potential long positions and can run over multiple days.

           The effect on price action is even more pronounced in contract winners, when the
           contract is obtained from a major brand or government; this usually provides addi-
           tional credibility to the event and creates more interest among traders, hence driv-
           ing the price action up.

               Much like earnings winners, contract winners can be exploited in the same manner
               on the upside, by establishing key resistance and support, and observing how the
               price action moves around those levels.

               It is also a dangerous practice to short contract winners, for much the same reasons
               explained above.

               120                           Understanding catalysts




Confidential                                                                                           TS0007687
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 122 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


           The News
               News usually pertain to media information about an instrument describing an
               event may affect the company directly or indirectly.

           News can take many forms for traders: news networks, biogs, articles from reputa-
           ble sources, social media, PRs, etc; when it comes to price action, they can either
           affect a stock positively or negatively depending on the information being ad-
           vanced to the reader/watcher.

           Stocks are real companies (for the most part) and their business models revolve
           around the state of the world; as such, news affecting the given stock's industry,
           main operational field or competitors may have a direct impact on its price action.

           This is where understanding the fundamental factors becomes critical in predicting
           how the stock price may move.

               For example, in August 2014, the US was confronted to police violence in Ferguson,
               Missouri. The news regarding the questioning of police behavior raised the aware-
               ness of the necessity of some type of oversight or control over the actions taken by
               each officer; this became more prominent as people became enraged with the
               whole situation over the following weeks.

           These events led to police departments acquiring wearable cameras in order to be
           able to control and oversee the actions of their officers post-event. One of the main
           companies in this industry, Digital Ally Inc. designs and manufactures these types
           of devices for law enforcement. Traders know this company as DGLY, a stock that
           raised from around $3.00/share to $34.00 share within two weeks.



           In this specific case, the news had an effect on the company and creating a viable
           business opportunity that resulted in winning contracts with various law enforce-
           ment agencies. Additionally, companies in the same industry also encountered the
           same type of behavior in their price, what can be called a "sympathy play", with
           traders expecting the price to do just as the big winner did.

           Stock price action driven by news can be played both long and short depending on
           the context and the events being reported.

                                            Understanding catalysts                           121




Confidential                                                                                          TS0007688
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 123 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Hype, Speculation and Anticipation
           Hype, Speculation and Anticipation all fall within a subset of news as described
           above; stocks that move based on these factors are hard to play unless there are
           very strong factors that drive the price.

           Hype is usually a social type of behavior where a company or a product might seem
           to be a bigger deal than it actually is; it defies the laws of sense and is entirely based
           on the emotional response to a brand, product, or the feeling that these bring to
           the hype "leaders". The rest of the sheep then follow and the end result is a snow-
           ball movement in price action that will drive the stock up.

               Hype is usually associated with a positive reaction; however, hype does die down
               and as hype decreases, so does the price.

           Hype plays are usually a type of play that will allow the trader to trade both the
           long and short sides of the price action, as the price in these types of plays has a
           tendency to overextend before retracing all its gains within a matter of hours.

           The danger in hype plays, is that a stock may continue to rise and draw attention
           to the company, thus creating a situation where additional news may arise, and
           with it the price; though this is not common, it is possible. Conversely, it may seem
           like the price may keep on rising only to encounter a cliff and nose dive into the
           rocky shore.

               Hype plays must be traded with caution since they have a tendency to be unpre-
               dictable in their price action behavior.



           Similarly, speculation and anticipation are usually pushed by so-called Analysts who
           provide a great deal of "insight" into the reasons behind the potential imminent
           success of a given company. Often times these analysts have a conflict-of-interest
           type of situation where it becomes beneficial for them to write these types of arti-
           cles (this applies to a great percentage of analysts).

           Speculation and anticipation will often drive the price of a stock one way or the
           other depending on what is being presented by the speculator or analyst; it is often


               122                         Understanding catalysts




Confidential                                                                                            TS0007689
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 124 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               hard to trade these plays without having some good fundamental understanding
               of the traded instrument.



               Biotechs
               Last but not least, are Biotechs; they are not a catalyst per se, but deserve a fair
               mention in this section. "Biotech" refers to bio-technology or more widely known
               pharmaceutical companies. They specialize in creating medicine and drugs with the
               intent to patent and license.

           Biotechs follow a very specific set of rules which makes it a very intricate niche
           within the niche of Penny Stocks. These rules are set by the development cycle that
           is involved in the creation of a drug. With each phase, often can be seen different
           type of price actions that are solely based on speculation, since these companies
           spend most of the development phase asking for money and not generating any
           type of income whatsoever.

           The type of plays offered by biotechnology stocks is often more of a long term po-
           sition that focuses on intimately knowing the traded instruments, their filing sched-
           ules, understanding their PRs and following the developments associated with their
           FDA statuses.

               Biotechs are often considered hard-to-play stocks due to their price-action unpre-
               dictability and the complexity of the process that leads the price up and down. They
               are however profitable when properly understood; this would take a course on its
               own and falls in part outside of the scope of this manual.

           To find out more about biotechnology stocks, check out Bio RunUp's website
           (Runup, n.d.); they provide a full featured website dedicated to following biotechs,
           schedules and potential plays in that niche.

           Summary
                  •   Catalysts are a type of information that can create price-action in a stock
                  •   There are multiple types of catalysts
                  •   Earnings winners are good long and dip positions

                                             Understanding catalysts                           123




Confidential                                                                                          TS0007690
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 125 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                        o Don't short earning's winners
                 •   Contract winners are food long and dip positions
                       o Don't short contract winners
                 •   News can drive the price of the stock based on content
                       o They may be directly or indirectly related to the stock
                       o They may target the industry of a set of stocks, the most prominent
                          in those sectors will be the most affected by the news
                       o The context will lead the price action either up or down, making it
                          possible to play both long and short positions
                 •   Hype is a social type of behavior that drives price action based on emo-
                     tional perception of a brand or product
                         o It can be difficult to play as the price action is unpredictable based on
                            fundamental factors
                         o It can be dangerous due to the risk of quick reversal of the price ac-
                            tion and retrace of the previous movement
                 •   Speculation behaves similarly to hype based on expert opinions that may or
                     may not reflect the reality of the company
                 •   Biotechs are a complex type of penny stocks with a very specific type of cat-
                     alysts and rules that affect its price action
                        o Should be avoided by novice traders

               Questions



               Homework




               124                          Understanding catalysts




Confidential                                                                                           TS0007691
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 126 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Chapter 11.8 - Understanding Pump and Dumps

               Overview
           This chapter will focus on getting to know the concept of a "Pump and Dump" and
           how to profit from its predictable price action.

               Goals
           The goal of this chapter is to provide you with a deep understanding on how a Pump
           and Dump works, how you can profit from it and the dangers that are associated
           with trading these types of stocks.

           At the end of this chapter you will be able to recognize the very characteristic chart
           of a Pump and Dump, know what to look for when searching for potential plays,
           how to find promoters and how to potentially profit from playing a Pump and Dump
           type of trade.

               What is a Pump and Dump?
           A Pump and Dump (P&D) is a stock that represents an often worthless company
           that is being promoted as being worth a lot more than its real value. P&Ds are often
           promotions, that may have been compensated or uncompensated, that have been
           mandated (in some cases) by a third party wishing to unload their shares for a profit
           in spite of other gullible traders who are not experienced with these types of
           events.

           The price action of a successful P&D is usually a gradual but strong rise in price for
           the duration of the promotion (the pump) until the promotion ends and there is a
           very quick drop in the price (the dump), bringing it back to its original state.

           There are two types of P&Ds: paid and uncompensated. The promotions in them-
           selves are crafted in a manner intended to entice the "make-money-fast" crowd,
           who are usually the most easily manipulated into gambling on the stock market for
           a quick, but unreal, profit.




                                    Understanding Pump and Dumps                            125




Confidential                                                                                        TS0007692
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 127 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Paid promotions
           As mentioned above, paid promotions are, in most cases, mandated by an un-
           known third party in possession of a large number of shares for a worthless com-
           pany obtained at a discounted price. This third party hires promoters, in a pyramid
           scheme type of setup, to advertise the instrument at play and drive its price up for
           a certain duration of time.

           These types of promotions are characterized by a long bottom-line disclaimer stat-
           ing the amount received to promote the stock in question. This is required by the
           SEC in order to remain in compliance with the rules and avoid having the trading
           halted for the stock.

           Promotions of this type often come as newsletters, biogs and paper mail promo-
           tions.

               Uncompensated promotions
           The other type of P&D is uncompensated and the promotion is pushed by individ-
           uals building a list of paid followers for their subscription and paid access.

               In order to gain credibility these types of promoters attempt to push the stock price
               up, offering their followers certain profits, before dropping the ball.

           Uncompensated promotions are often less successful than paid promotions, due
           to the lack of "organized-crime" type structure that exists within the inner circles
           of paid promoters.

               The physiology of a Pump & Dump
           The P&D is one of the most predictable patterns in penny stocks, and unlike other
           types of plays, the outcome is almost always the same.

           A promotion often starts with a teaser mentioning an upcoming stock that will
           make a lot of money. This is often announced weeks in advance before the main
           course of the promotion starts, just to get people enticed.

               Less successful promoters often skip that step and move directly to the promotion
               part of the P&D, de mailer promotion.


               126                      Understanding Pump and Dumps




Confidential                                                                                           TS0007693
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 128 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           This phase focuses on mass mailing subscribers with the promoter's pick of a stock
               with the sole purpose of pumping the price sometimes by up to 400% during the
               course of a couple of weeks, up to a month.

           The main characteristic of this phase is the successive green days for a stock that
               has no real worth as a company or doesn't have any real product; novice traders
               and "get-rich" seekers get caught in the hype, driving de price even higher.

           The final phase of the P&D, is the dump: once the promoter's target price or maxi-
               mum price achievable for the promotion has been reached, the promoter stops
           sending emails and people soon realize the scam. This phase is characterized by a
           very quick drop in price, losing often up to 75% of its value over a couple of days
           and going back to its pre-pump level within weeks.

           It is worth noting that promoters liquidate their free-floating shares as the promo-
           tion advances and not the whole inventory at once.

               Promoters
           The very basis of a P&D lies upon the capacity of promoters to successfully reach
           their target demographic and achieve a massive rise in price on a given stock. The
               world of promoters is quite complex, and follows a pyramid-like structure when it
               comes to who mandates and who promotes.

           An intricate description and detailed workings of the world of promoters has been
           described by "The Dean", a C-Lister penny stock promoter, at the 3 rd Annual Penny
           Stocking Conference in Las Vegas; this has been recorded and is available on a DVD
               called The New Rules of Penny Stocking (Sykes, The New Rules of Pennystocking,
               2011), available on profit.ly, or Timothy Sykes' store.

               We will have a quick overview of the various players in penny stocking promotion
               and try to quickly understand the role of each of these players when it comes to
               running a promotion.

               Figure 11.8.1 below shows the basic pyramid setup that exists in the realm of pro-
               moters and P&Ds.




                                        Understanding Pump and Dumps                          127




Confidential                                                                                        TS0007694
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 129 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks




                                                 #4              #7

                                                 #5              #8

                                                 #6              #9

                                                       #10
                                                       #11

                                Figure 11.8.1 - Stock promoter pyramid as presented by The Dean




               The Smartest man in the room -#1
           At the top of the pyramid, we find "The smartest man in the room". This entity has
           obtained a large number of shares for a given company at a highly discounted price
           and is usually responsible for bringing the company public through a reverse mer-
           ger or S-1 registration. This entity provides the base capital for the promotion and
           its identity is concealed by multiple corporations. Usually has no interest in the
           company or the product.

               Quarterback promoter - #2
           The QB promoter has the responsibility of building a "team" of promoters and pay-
           ing them in cash to perform the promotion; they are directly paid by the "Smartest
           man in the room" in either cash or free-trading stock. By knowing which promoters
            128                     Understanding Pump and Dumps




Confidential                                                                                      TS0007695
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 130 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           are successful, they make some easy money. They are also legally liable as they are
           the "companies" that appear as compensating the promotion in the legal disclaim-
           ers.

               Private placement subscribers - #3
           They purchase free-trading stock at a discount in order to trade during the public
           opening. Private placement subscribers usually know about the promotion in ad-
           vance through a "verbal agreement" with the "Smartest man in the room".

           A-Lister promoter- #4
           So-called "Grave Diggers", they get paid the most to ensure that their subscribers
           hold the stock for the long term, as an investment; their promotions usually start
           later than all other promoters. A-Lister promoters continually reinvest a percentage
           of their gains to reel in more subscribers and they will usually be the ones at the
           top of paid ads in search engines. They are the most in demand and are usually
           booked a month in advance.

               8-Lister promoter - #5
           B-Listers may offer their subscribers a better chance to do well while trading this
           stock, and like the A-Listers, they must continually reinvest part of their gains to
           gather more subscribers, though to a lesser extent. They usually start covering the
           promotion before the A-Lister promoter do.

               C-Lister promoter- #6
           The C-List promoter are the smallest promoters in the group receiving a small cash
           amount compensation per promotion. C-Listers often start the promotion in con-
           junction with other C-Lister promoters as a group and usually do not have the re-
           sources or know-how required to build a more efficient list. The C-List promoters
           often fly under the radar and have a less respect for SEC laws. C-Listers must usually
           scavenge for deals with the QB promoters but can make up to $25000 a month.

               Promotion insiders - #7
           This entity has first-hand knowledge of how and when the promotion will take
           place. This may include individuals or companies that know about the promotion
           deal. They are often the ones to "jump the gun" and start buying shares before the
                                        Understanding Pump and Dumps                        129




Confidential                                                                                        TS0007696
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 131 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           start of the promo, in anticipation of the move; promotion insiders are usually the
           ones selling on the day that de promotion begins. The can often be responsible for
           "killing" a promotion by engaging in this types of behavior.

               Pre-promo buyers - #8
           Pre-promo buyers are speculators on upcoming promotions and buy shares of the
           company preemptively in order to benefit early from the price spike. They base
           themselves on recent trading volume and price swings to determine which stocks
           are worth playing, but take a lot of speculative risks.

               Traders with sheep-like followers - #9
           These traders may play a stock before, during or after the promotion takes place
           and have a profitable track record that novice or inexperienced traders follow
           blindly based on their reputation by simply following their trades. This provides
           them with background support from their followers performing the same trades.
           They usually have an advantage over other traders because of their following-base.

               Newsletters suckers who trade the promoted stock {NSWTPS}-#10
           NSWTPS buy a promotion based on the recommendation of a promoted stock. This
           is usually the category in which penny stock traders with knowledge of a P&D fall
           into, as well as traders who don't necessarily realize that it is a promotion. NSWTPS
           will stay in the trade for a very short period of time, and exit their position within
           48 to 72 hours.

               Newsletters suckers who trade the promoted stock & believe long term - #11
           These types of traders are at the bottom of the pyramid and buy the stock based
           on the recommendation of a newsletter, usually put forth by A-Lister promoters.
           They believe all the hype and half-truths advanced by the promotion and believe in
           the possibility of a viable long term investment without realizing that it is a worth-
           less company. They are the ones who lose the most money.




               130                     Understanding Pump and Dumps




Confidential                                                                                        TS0007697
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 132 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Mailing Lists
           Subscriber based mailing lists are the very basis of promotions. As explained in the
           previous segment, promoters invest a great deal of money into building subscriber
           lists they can send their promotions to.

               Finding promoter mailing lists
           This is usually as simple as searching for terms like "hot stock tips", "stock tips", or
           similar wording/synonyms and looking for the top paid and unpaid results provided
           by search engines.

           There are lots of promoters and very few are successful; finding the right ones
           means doing some research and finding how well the promotion for a given pro-
           moter has done.

           Tools like "The Pump Tracker" (The Pump Tracker, n.d.) may offer some insight as
           to which stocks are currently being promoted, as well as the amount of compensa-
           tion received.

           Subscribing
           There are lots of promoters in the game who engage in sending promotions
           through e-mail subscribing lists; being successful in tracking these promotions usu-
           ally means subscribing to a fair amount of mailing lists. This also means going to
           each of the promoter's sites and signing up with your email address.

               It is good practice to have use a separate email account to receive mailing list pro-
               motions, in order to separate these types of messages from all your other relevant
               emails.

               When it comes to which promoters to follow, the list changes continuously and
               while some become more successful, some disappear due to many factors. Listing
               promoters is out of the scope of this course.

               Price action, volume and patterns
               P&D follow a very specific pattern that often repeats over time and is easily recog-
               nized when taking a look at the chart.


                                        Understanding Pump and Dumps                           131




Confidential                                                                                           TS0007698
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 133 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           A promotion will usually focus on a stock that normally has very little to no trading
           volume over the past few months (keeping in mind that a promotion is not usually
           run twice for the same stock in the short term).



           In the weeks before the promotion starts, there is usually an increase in volume
           but price action remains flat; this is usually known as the pre-pump stage and is
           what pump speculators look for (#8 in our promoter pyramid); it is also where all
           the upper pyramid blocks have their hands (#1-#9)

           The second phase of the promotion is when the promotion finally starts and the
           emails start to go out, successful promotions are marked by a massive increase in
           volume and a spike in price over the next few days or weeks (depending on how
           long the promotion lasts).

           Keep in mind that promoters are usually hired for an unspecified period of time
           that varies from promotion to promotion.

           The final stage of the promotion is the dump, when everyone realizes (except for
           long-term bag-holders) that the company is really worthless and the price drops
           back to its original price point within a matter of days.

           This is in essence how a P&D works.

                     "From many shares in the hands of few, to few shares in the hands of
                     many"~ The Dean (Sykes, The New Rules of Pennystocking, 2011}

               How to profit from a Pump & Dump?
               Now that we understand how P&Ds work, the question that begs to be asked is,
               How to profit from it?

           P&Ds are highly predictable patterns that repeat over time. While the exact price
           action always varies from stock to stock, the daily charts are usually very similar,
           sometimes to the point of a carbon copy from one P&D to the next.

               Being predictable patters, and knowing that the companies represented by the
               P&D are not worth much, it is easy to plan for all possibilities in those cases and the


               132                       Understanding Pump and Dumps




Confidential                                                                                             TS0007699
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 134 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               hardest aspect of trading these types of stocks is timing, as will be explained in
               Chapter 11.10.

               P&D can be profitable opportunities on both long and short sides.

               Profiting Long
           Making profits on the long side of a P&D is an art. It takes practice and experience
           to achieve profitable results in buying a pump and dump.

           The key to taking a long position in these types of promoted stocks is to know about
           the promotion early, and getting in on the very first day when the price is near its
           multi-month average.

           Taking a long position late in the pump is risky, as will be explained in the next
           section of this chapter.

               Profiting Short
           This is where most penny stock traders following this strategy make money. Con-
           versely to taking a long position, a short position on a P&D is an assured gain, pro-
           vided you obtain shares to short and have enough patience to go through the
           dumping process.

               While you may not know at which point the stock is going to encounter a reversal
               on the long side, the short side is guaranteed to be a success considering that the
               company itself truly isn't worth anything.

               However, shorting P&D does require good training, experience and an excellent
               understanding of how to trade these types of securities, which sometimes involves
               boxing a position (covered in detail in Chapter 111.5)

               Beware
               P&D are very predictable patterns and can lead to very profitable trades, but only
               by understanding how they work and more importantly the risks that are associ-
               ated with it.

           Companies that are candidates for promotions are usually listed as OTC Stocks
           since they do not meet the requirements to be listed under the major exchanges.

                                       Understanding Pump and Dumps                          133




Confidential                                                                                         TS0007700
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 135 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               OTC stocks are bound by a specific set of unspoken trading rules that make them
               difficult to trade without prior experience. This will be discussed in great detail in
               Chapter 111.3. Entering OTC stocks without understanding these rules can lead to
               major losses.

           Additionally, the availability of shares to short for a P&D is often limited, making it
               difficult to short a stock right before the dump; this often necessitates the use of a
           technique called Boxing, as will be discussed in Chapter 111.5

               It is important to understand that trading P&D implies trading shady, worthless
               companies that have no real product or service to offer; it is also important to un-
           derstand that these promotions do not always follow the rules and by not doing so,
           the company can be subjected to a SEC halt, which suspends the trading until the
               company provides the necessary information to continue the trading - this is very
               dangerous for long positions, as post halt price action can mean a 75% drop.

           The bottom line is that you shouldn't trade P&Ds until you have completely famil-
               iarized yourself with Chapters 111.1 (Short selling), 111.3 (Over the counter bulletin
               boards) and Chapter 111.5 (Position Boxing).

           Summary
                  •   Pump and Dumps are the result of paid promotions for shady, worthless
                      companies
                  •   Pump and Dumps rely on promoter's subscribers to pump the stock
                  •   Pump and Dumps are very predictable, repeatable patters
                  •   Taking a long position in a P&D must be done early in the pump, it is very
                      risky otherwise and can lead to potential losses
                  •   Taking a short position can be profitable but timing is important
                  •   Beware of P&D, they are often OTCBB stocks and exist within a different of
                      rules which need to be understood
                  •   Complete Chapters 111.1, 111.2, 111.3 and 111.5 before attempting to trade P&Ds
                  •   The promoter structure is quite complex and there are multiple levels of
                      penny stock promoters
                  •   Not all promotions are successful
                  •   Most promoters do not lead successful Pump and Dumps

                134                      Understanding Pump and Dumps




Confidential                                                                                            TS0007701
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 136 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                 •   Search for "hot stocks", "hot stock picks" on your search engine and sign up
                     to newsletters using a dedicated email account for pumps.

               Questions



               Exercises



               Homework
                 •   Open a dedicated email account for pump and dump promotions
                 •   Go on your favorite search engine and look for promoters, sign up for their
                     newsletters
                 •   Research each promoter and determine their last promotion and how well
                     they have done in the past to establish whether it is a good promoter
                 •   Look for current promotions happening in the market and observe their be-
                     havior, take notes on the price action behavior on a day-to-day intraday
                     movement




                                       Understanding Pump and Dumps                         135




Confidential                                                                                        TS0007702
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 137 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Chapter 11.9 - Building a watchlist and doing research

               Overview
           This chapter will focus on the various steps necessary to research potential plays
           and establishing a robust watchlist on a daily basis.

               Goals
           The goal of this chapter is to get you proficient at performing stock research and
           establishing a daily watchlist of stocks that will be potential plays for the next trad-
           ing session.

           At the end of this chapter you will be able to:

               •   look for stocks and recognize the patterns and catalysts discussed in Chapters
                   11.6 and 11.7,
               •   perform in-depth research about a stock and understand basic fundamental in-
                   formation
               •   document your choices as to why a stock should or shouldn't be on your list
               •   rating your picks in terms of potential profitability
               •   creating your daily watchlist based on the information collected in the previous
                   steps

               Getting Started

                     "amat victoria curamn (victory loves preparation)~ Latin proverb

           The daily watchlist is quite possibly one of the most important tasks when it comes
           to trading penny stocks. It represents your plan for the day, it establishes what you
           should be looking at, why you should be looking at it and what you should expect
           from what you're watching.

           Your daily watchlist allows you to have a proper strategy on how to play any given
           stock that you are watching and to weed out the plays that are potentially profita-
           ble and separate them from the stocks that present no opportunity.



               136                   Building a watchlist and doing research




Confidential                                                                                          TS0007703
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 138 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           Building a watchlist is the last thing you do on your previous trading day and the
           first thing you do for the coming session. More importantly, this task represents
           the most work intensive part of your trading process; without it, trading is nothing
           more than an uninformed gamble with little information to make a decision.

           At the end of the watch list building process you should end up with a list of no more
           than 10-12 potential picks; while the list could easily become longer, it is worth
           noting that it is hard to concentrate on so many potential plays and it often leads
           to missed opportunities within your own list. Ideally, you should focus on 5-6 top
           picks.

               Not spending a good amount of time building a watch list will only lead to mediocre
               performance or losses when trading.

               Finding Stocks
           The first step in building a watchlist is finding potential stocks that represent prof-
           itable opportunities for the next trading session; being able to identify these stocks
           takes knowledge and experience.

           In order to do this step you must be intimately familiar with Chapter 11.6 in order to
           quickly be able to recognize profitable patterns, Chapter 11.7 to be able to under-
           stand which stocks are being driven by events and Chapter 11.8 to know which are
           Pump & Dumps.

           Here are some of the ways to start building a list of potential stocks, and then fil-
           tering the good ones from the less interesting plays.

               Below will be shown how to use some of the tools described in Chapter 1.8 when it
               comes to actually performing stock research for potential plays. While this is not
               an exhaustive description of all the ways to find your stocks, I aim to provide the
               basic guidelines to do so. You are free to use other tools with a similar mindset.

               Google Spreadsheets

               While not a finding tool in itself, Google spreadsheets allows to quickly list your
               initial picks before doing in-depth research.



                                    Building a watchlist and doing research                  137




Confidential                                                                                         TS0007704
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 139 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Below is an example of I personally use Google spreadsheets to prepare my lists
               and input my initial picks, then cleaned up to only reflect my main plays.
                             A                     C     ◄ ►    E    ◄ ►            I                                             M                        0                                                                                                                     a
                1                  $12 ,120 .77
                     Capital
                                                                                                                                             *
                     OREX
                         Symbol      A ction      RU ¾
                                                  1.00%
                                                                N
                                                               $0.5114
                                                                               Res .
                                                                         58.38. Y.l. 10   1.4';1
                                                                                                   Sup.       Up.
                                                                                                              15
                                                                                                                     Down .
                                                                                                                     1 64
                                                                                                                               $ Goa l

                                                                                                                              0 5- 100
                                                                                                                                           Ra ting
                                                                                                                                             3
                                                                                                                                                          Info
                                                                                                                                                     P230 N0.511 4     ~------~~-----
                                                                                                                                                                       Note s
                                                                                                                                                                       T h~ bxm ,ch sto ck isa S3 ,;. winn e;ye-sterde y a nd
                                                                                                                                                                       fim1 lly e n oou n ll! i'i!d Wini! ra~t11 m:,i! Ill 511.10 b ll loli!
                                                                                                                                                                       d r:, ppi'lg d own to t he .a .70 1- on mu)tiplt, 0~11ion 1-.
                                                                                                                                                                                                                                               Conce rn s
                                                                                                                                                                                                                                               Th e p!W' mBys_pike 5'lme morP , po ssibly becl m
                                                                                                                                                                                                                                               il!i lii!i!'iUi TI Cle lll vti l 111 th t2 Sll.10 k;i1'11 l b 11fo1@lt6
                                                                                                                                                                                                                                               wonh !1Jion111g. Loa of sq ee zu.on th 1- p lay
                                                                                                                                                                       Sll.1 0 was,etes ted 3 Imes befon, o meprC rop v,                       yeste rday
                                                                                                                                                                       p nc-1,b 11 ~to1rou n-dS7 .0411t ck1 H .Pott,nfal sJionif
                                                                                                                                                                       rtsp ikesS<>mem'.1,e dumg t hedey

                     GE NE                        1 00 %       $1.6386   ~!i.a!~
                                                                                          "·"                 1.5    0.35      0.4-0.5       2       P70 - N1 6385     Th ,s. b,., tech sto ckha sbeencnthe watmkllo r
                                                                                                                                                                       1111Jltiple d ays. Pri:ce has bea 11 ov• raxet,i, nd ed fo r a
                                                                                                                                                                       "Mlile butpllCf'actionh as notb een k., d totrnd e rs
                                                                                                                                                                                                                                               Very wregu lll r stoclc ,1o tsoftradersgetl"11J
                                                                                                                                                                                                                                               b11m ed 'b oth on th e lo11-., and ih ort skl e'!-. Tr ad •
                                                                                                                                                                                                                                               wrlhCllutJo n
                                                                                                                                                                       Potent a1 5Jionevuyday

                     EYES                         1.00%        $1.5957   $ 14.78          $1 4 511            2.5      1       0.3--0 .5     2       P70 - N1.5957     Eyu ff on ii s Hcond 111,d d ayaf11, r I S2 1pike II                    ShOil abll! 1h 1rn IJ'I! h ard to boJTOwon 18 . lo ts
                                                                                                                                                                       coup !,, of days.ago,cune ntly i'1 the high S1 4s.may                   of co mpetit,o n toe nte rthrspley asashon
                                                                                                                                                                       pon:bty rev1,n to th eS 1201 S10pl1-"...e po1!1t
                                                                                                              0.8    0.15      0.3--0.5      2       P160 - N0.745
                     BIOG                         1.00%        $0.7450   S.'! 4!i
                                                                                          ""                                                                           Thil. 11 1noth uo,,.., rutte nd 1,dbio tecll m cknhn
                                                                                                                                                                       beenth etna ndlaterty.lotsof th ese plllys g o11 g
                                                                                                                                                                       aro und. Thil. 11 1pct1, nf1 l 1h orton ,1 d 1iy b u '.'!-.
                                                                                                                                                                                                                                               Sha;n uf! h udto find111d th e 1to~ h n 1l 10
                                                                                                                                                                                                                                               pit'sented n eg ule r pllCf'act!Or,


                •    ONCY                         1.00%        $0.1450   $ 1 22.$ 1 40    $ 1. 12             0.32    0.2      0.2-0.3       2       P830 - N0.145     pot•nti1I 1hon sml11toG EN E. SIOC an d EY ES                           Maya n 1,mp t to 1p " · 1h m , avah biicy

                •    TSRI                         1.00%        $0.1671   !i.50                                1.3     0.3      0.3-0.5               P720 - N0.1671    pot ential shDitsimllarto O R EX                                        1.',ay spi;e 51:lme ITl!lre befo re dropping down. too
                                                                                                                                                                                                                                               hr.ihpflClld

                     RESN                         1.00 %       $1.8421   $ 1! .00         $ 1040               2      0.5     0. 4-0 .75     2       P60 - N1.8421     Th il stocl<. il a p otenti1l buyonprk1,a :1i:ln . lt h ad11            Y• m ,rd1yw! 1 mark•dby a b'Q d.ropfo lo-.d.b y
                                                                                                                                                                       favombk,See1dng Alph aaniclett,at y ie1ded no                           areoov erybyth etime 11reaclled clo se ;thls sto cl:
                10                                                                                                                                                     ~ l l i le fi!'i-U~ 11 pflCII actron. kee pllg ~ a                      ll"ll'.J hl be bom -.i tod11y d pflCII actro n 11nd volulllll
                                                                                                                                                                       re~t~'Y bo rin g p llly; 111.!lter reache d S10 Q4 from It''!-          l!IJ'I! notffl e ll! tn mnve 11
                                                                                                                                                                       S10 4fi le vd

                11   TIVO                         1.00 %       $0 .2971 SIU I             l,11 .17,S ll .12   0 .5   0.12      0 3-0 4       2       P4QQ - N0.2971    ,2 11mi'1 gs'Wlllni!~, po l i!nl llil bu y ord ip buy                   Pr-vi! 11cbonm11yf11i or12r1dday

                12   EF UT                        1.00 %       $0.0829   $42!i            $.1.l:!.            1. 3    0. 5       03                  P1460 - N0.0828    n m111g 1 wirln u1. potental b11yo r d 1p buy                          Pn~• 1ct ~n m ay f1 1 011 2nd d ay

                13   IFON                         1.00%        $0.1129                                                                               P1070 - N0.1128   10 -e om ings wmn er




                                                                         Figure 11.9.1 - Google Spreadsheets watch/ist and pick details


               Figure 11.9.1 above shows some of the details to collect and establish as will be dis-
               cussed further in the chapter; it displays my personal way of gathering stock infor-
               mation and organize my data prior to posting my watchlist on my blog.

               It is your job to create a system that suits your needs in terms of how you collect
               and sort your information.

           Timothy Sykes does this with Word, some users use the built-in profit.ly watchlist
           sharing utility; each trader has to develop its own stock acquisition method.

               Finviz
           As seen in Chapter 1.8, Finviz is a delayed data stock screener for listed stocks. It
           provides a neat way to quickly find stocks based on user-determined filters.

               What you should be looking for:

                     •           Stocks under $10 or $15
                     •           Average volume above SOK, 100K or 200K
                     •           Change up 5%-10%

           This type of filter allows you to find stocks that are up 5%-10% within the penny
           stocking range.


                138                                                      Building a watchlist and doing research




Confidential                                                                                                                                                                                                                                                                                                             TS0007705
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 140 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                Home     News       Screener          Maps            Groups               Portfolio        Insider            Futures       Forex           Collaborate       Store         Elite WedMAR18201510:27AM EST                 ~     Hel p     Login     ~

                   My Pr ese ts             .,.   Order: §                   ge                                        • IDes • ISignal: INon e ( all sto ck • ITickers:                                                                                   :>     Fi lters •

                  Filte:1"5: 3                                                                               Desc riptiv e ( 2)            Fundament.a l              Tec hnic a l(l )        All( 3)

                                      IA ny                      • I Perfo rma nce 2 IAn y                                 ·I                                IAny              ·I                            IAny                                        I An y               ·I
                   Performa nce
                                      :=:::::::=~
                                              • I ~~~~ ~~yA:i~ ~~ee IA n y
                 ~~i~ ~~yA~i:~~ee ~IA_n~y - - ~
                                                                                                                                      Vo lat ility

                                                                                                                           • I;,~~i~;~;~  ~:~: IAny                            ·I
                                                                                                                                                                                          RS I ( 14)

                                                                                                                                                                                           Change            Up 5%,          .· I        Ga p
                                                                                                                                                                                                                                    Cha ng e fr om
                                                                                                                                                                                                                                         Op en
                                                                                                                                                                                                                                                         I An y               ·I
                     H
                     risL~~.          ~IA_n~
                                           y --~                 ·I      50 - Day
                                                                        High/ Low
                                                                                                 IAny                             5 2- Wee k
                                                                                                                           · I High/    Low
                                                                                                                                               IAny                            ·I          Pa tte rn         IAny            ·I     Ca nd le s tick      j An y               ·I
                        Beta          ~IA_n~y - - -•~I                Ave~~~~ :rue               IAny                      •   I                                                                                                                            I   Res et ( 3)   I
                  Ov ervi ew     V alu at ion        Fina ncial        Ownership Pe rforma nce Te chnica l                                 Cust om              Cha rts        Tick ers            Qu otes          Bas ic          TA            News            Snapshot

                 Total: 28 # 1                                                                                                                    save as portfo lio                                                                                  ~ gi.ili....±J ..
                                                                                                                                                                                                                    Market
                 No. Ticker                          Compan y                                          Secto r                                         In d u5try                             Country                            P/ E Price • Change               Volume
                                                                                                                                                                                                                     C•p
                    1 NVGN       No v o gen Lim it ed                                          He a lth ca re                   Dr u g Man ufa cture r s - Maj o r                       A ustralia                   32 . 06M           4.22         37.01% 3, 77 1,906
                    2 VTSS       V it es.s e Sem ico ndu ct or Co rp .                         T e c hno log y                  Sem ico nductor - I nt eg rate d Circu its USA                                       268.29M             5.31         36.50% 8,400 ,279
                    3 MT L       Me ch el OAO                                                  Ba.s ic Ma t e r ial s           S tee l & Ir on                                          Russ ia                    4 58.08M             1.27         23 .20% 1, 117,049
                    4 ZQK        Qui ks il v e r In c.                                         Co n sum er Goods T e x t il e - A pp a r el Clot hi n g                                  USA                         296.26M             2.00         17.65% 1, 196 ,62 4
                    5 SPHS       So ph iris Bio, In c.                                         Health ca re                     Dru os - Gene r ic                                       USA                           9. 13M            0.61         12.79%          16,996
                    6 RGSE       Re al Goods So lar , I nc.                                    In dustr ial Goods               Ge ne ral Bu ilding Mate rials                           USA                          17.78M             0.35         11.64% 2,802,364
                    7 LEI        Lu cas En e r g                             M.er1S                         +0.24 (6 .1&%•            @f1nv12.com        ii & Ga.s                       USA                           6. 32M            0.20         10 .96%         83,739
                    8 HELi       CHC Gro up L         AKS                                                                                     G.50      pm ent & S erv ices              Cayma n I s lands            91. 09M            1.25         10.62%        20 1,89 4
                    9 LAS        Le ntu o I nt err                  JI ~           1                                                          i&.oo     ps                               Chin a                       14. 52M 2. 78      0.49         10 .11%        14 1, 109
                   10 AMRN Ama nn Co rp                          _ / \) •
                                                                  11
                                                                              'i'.                                                            5.50      urc rs - Ot he r                 I r elan d                 4 17 . 69M           2.60          9 .70% 6,04 1, 15 1
                   11 AST!       Ascen t So lar                  ~                     \                                                                 - S p e cia li ze d             USA                          28. 12M            1.31          7 .82% 2, 17 1,744
                   12 PHMD Ph ot oMede x                                                                               ~                      .s.oo     nces & Equ ipm ent               USA                          29.3 5M            1.66          7 .79%         22 ,204
                   13 PRSN       Pe r.s e e n Ca r:                                                    ~ • 0tfnfJ       ¼~                    .t.50     nces & Eq uipm e nt              USA                          13. 32M            0.36          7 .40%          2,090
                   14 MCP        Mo ly co rp , I n       ::                                u~1         ~
                                                                                                           1 1

                                                                                                                 l't             ~ ik)~.Jl ::           Is & Min e r o1 ls               USA                         117 .45M            0.52          7 .40% 1, 3 73,23 4
                   15 ROX        Cas tle Brand           iw,,i
                                                                            2015
                                                                                                  ~ Feb                        Mil"
                                                                                                                                              .:..50    ine rie s & Distil lers          USA                         213.4 1M            1.46          7 .35%        153,8 57
                   16 CAS        A. M. CaS t le A K St eel Ho ld ing Co rpo rat io n                                                                    on                               USA                          77 . 78M           3.51          6 .36%         26 ,376
                   17 NXT D      Nx t- 1D, I nc. Steel & Iron I USA I 707.56M                                                                            ect ion Serv ices               USA                          66.62M             2.85          6 .24%         8 1,5 74
                   18 fl.KS_     A K Ste el Holdin o Co r po ration                            Bas ic Mate r ials               Stee l & I r on                                          USA                         707 . 56M           4.22          6 . 16% 3,0 54,222



                                                                                                                           Figure 11.9.2 - Finviz screener


               Figure 11.9.2 shows the results of the Finviz screen once the filters have been applied
               and the results have been returned. The figure also shows that Finviz allows users
           to quickly take a look at the charts by hovering the mouse over the stock ticker.
           This allows to quickly recognize chart patterns and add them to your temporary list
           for further analysis.

           Stockfetcher
           Stockfetcher is paid alternative to Finviz that offers a great range of features to
               perform a much more precise in-depth filtering of all available stocks based on user
               defined filters.

               What sets it apart is the possibility to program your own filters based on your re-
               quirements using their scripting language.




                                                                                   Building a watchlist and doing research                                                                                                                                              139




Confidential                                                                                                                                                                                                                                                                       TS0007706
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 141 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Providing a list of filters to find potential plays is outside of the scope of this course
           given that the possibilities for creating filters is limited only by the user's imagina-
           tion and its capacity to understand how the scripting language works. Stockfetcher
               offers a great documentation to achieve this task.



                      ~          Bu i ~ M'r' Filt ers Ex
                          1. %Gl ine rs 1 day . above 7%
                                                              ~
                                                              I
                                                           _am_ple_s          ~I---~
                                                                                              g .a.
                                                                                                         "Custom Filter     I2 Da)IGa iner s
                                                                                                        ave rage vo lume (90) abo\li! 50000
                                                                                                                                             1~+~ 1 - - - - - - - - - - - - - - - - - - ~
                                                                                                                                                                                                                                        ffi us ER G UIDE     HE LP
                                                                                                                                                                                                                                                                     .. SIG H O UT




                             Global Filter. Off, Category Pennystockino                                 ave raoe vo lume(1 □ ) above 50000 0
                          2. 4 Day Consec utM' Ga in                                         O          ave rage YO lume (3) above 10000 0
                             Global Filter Off category Penny stocking                                  sho w stocks where clos e g ained more than 8 perce nt ove r th e last one day
                          J . 200%VDlume increase                                                       and close gaine d mo re tha n 30 pe rcent ove r th e last two days
                            Global Filter Off Category: Penny stocking                                  :~~ ~~I~~~   ~e:::;;n~-i~~   3nd 5

                          4 . 1 Day Ga ine r s                                               17         add column ma rke t
                             Global Filter Off Category Penny stocking                                  I
                          5. 2 Day Ga ine r s                                            3   (I
                            Global Filter. orr Category Pen ny stocking
                          6. 3 Day Ga ine r s
                            Global Filter. Off Category: Penny stocking




                                                                                                      s~~~iiliiii£================~~
                          7. Supe rn ova
                            Global Filter: OIJ. Category: Penny stocking


                      118.)ka
                        Searchr 26wee    k hiah___jfil]filj bvll,DR,_ _
                                A,t1 Rlrero..                           ~
                                                                       Options, I~  .P
                                                                                 • , l.:;dit                   Tools ] SaYe      Q§@ij@M                                                                                                                   ~

                    View...         Mo re... ...          Date Offs et: ...                                                                                                                                                  3 re su lts fro m We d ne s di1y Marc h 1 8, 20 15
                                                                                                                                                                                                      Delaytwnesa,e 111 least 1!i rrw,sfm NASDAQ. 2(] rrw,sfm NYSE 11 nd AmeI


               [)                                                        Symbol                                                                           Chg(%)                                                           Exc harige                          MyRaiir,gs

               O    WE ST - Akee na Solar Inc                                                                                             0.01                       45.0 0               267,7 0 0                                       OTC BB/Olh er    I se1 I Hold I Buy I
               O    NVGN - Nov og e n Limited                                                                                             4.14                       34.4 2              4.4 79,596                                            NASDAQ ~
               i..lim a.: uw.w ...                                                                                                        114                         962                   81 ,143                                        mam,-1-11        Sel H~xj Buy      Io
                                                                                                                                                 «Previous - Next»




                                lllllll vcx.uME
                                =A::::~:~~:~I ~ :;~~;
                                     ver a11 e Vo lum e())
                                                                                                                     ! OM




                                                   1015                       Feb                 Mac




                                                                                                                                Figure 11.9.3 - Stock/etcher filter

               Much like Finviz, Stockfetcher allows to hover the stock ticker and quickly view the
               stock chart and thus allowing to quickly recognize chart patterns and adding them
           to your temporary picks.

               However, unlike Finviz, Stockfetcher also covers OTCBB stocks.

           Stocks To Trade/EquityFeed
           StocksToTrade/EquityFeed is a very advanced programmable scanner that allows
           to quickly find potential plays based on wide availability of real-time quotes.

               One of the main features of STT/EF is the ability to provide a real-time scanner of
           stocks that have earnings, news, filings and filter these in terms of price range, vol-
           ume range, among many other criteria.

                140                                                                          Building a watchlist and doing research




Confidential                                                                                                                                                                                                                                                                         TS0007707
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 142 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               It is a real-time version of StockFetcher, making it ideal to quickly identify potential
               plays intraday.
                ~   Biggest % Gain,ers over last 5 day s: Stocks under S10
                                                                                                                                                                                                 -    n     X


                      Psu;.e, FiltEf                         F:,un:::L 2~·                                                                       Filters               C:,i::sn L:-;i         Filti:•lrf:


                    Time               News       Symbol            Compa ...        Bid           Ask              Last        Net Cha ...     0/o Chg       •          Volume               Trades
                09:30:5 4                        LWSL              LOTTERY •••             o. cc         C .CO                                                                           75
                09:30: 11                        CEVE              CERES V E•..            o.c:          C .10                                                                           12                  2
                09:3 4 :57                       DDXFD             NA NO ONE ...           iJ.OC         C .CO
                09:39:51                         IENG              INTEG RAT •••      C .OCC 1      C.OOC2                                                                   4 75 ,000                       3
                09:30:06                         MFTH              MEDISA FE •.•      C .OOC 1      C. CCC2                                                                    75 ,000
                10:11:29                         GHDC              GOLDCOR •.•         C.C3.S       C.C388                                                                   203 ,800                       14
                10: 0 3: 49                      EDWY              EDOORWA ...        c .oc..:.2    c.co..:s                                                                 902 ,2 0 5                     18
                09: 4 3:00                       CVRG              CON V ERG •••      C .OOCS       C. COC7                                                               2 ,51 0, 000                       3
                10:12:05                         HDSI              HDS INTL •.•        C.001        C.CO l:.                                                            62 ,574, 863                    12 4
                09:5 4 :33                       owoo              ONE WORL ...        C.CC6        0. 0063                                                                  572 ,500                        4
                10:09:02                         ROYE              ROYA L EN •••           5 .25         5 ...:.2                                                                 9 , 190                   19
                09:5 4 :50                       ABl'R             A IRBORNE ...      C .0023       c.002..:.                                                             2 ,389 ,500                       16
                10:10:32                         WHEN              WORLD HE ...       C .OCC2       C.0003           0 .0002           0 .00         0 . 00 %           10 , 193 ,658                       31
                09:36: 46                        OCFN              OMEG A C. ..       C .OCO:.      O.CC02           0 .0002           0 .00         0 . 00   ~lo         11550 1000                         2
                09:37:37                         SFMI              SILV ER FA ..•     C .OCC 1      C.CCC2           0 .0002           0 .00         0 . 00 %1               25 0, 000
                09:38:30                         COTE              COATES!. ..         c.cc.s        C.OC6            0. 006           0 .0 0        0 . 00 °/o              216 ,830                        8
                09:30: 19                        VCTY              V IDEOLOC ...      0 .OC02       C. 0003          0 .0002           0 .00         0. 00 °/o                    5 ,000
                09:37:52                         UCHC              UN I CORE •••      C.0011        c.co1 . :.       0 .001 4          0 .0 0        0 . 00 %                809 ,285                        7
                09:31:51                         EAWD              EU ROSPO ...            0. 7C         3 .25         3 . 25          0 .00         0 . 00 %,                          100
                09:30:11                         GBEN              GLOBAL R •..            o.sc          :.23          0 . 80          0 .0 0        0 . 00 %:i                          81                  2
                09:37:27                         l'l'MH            PLATINUM •••            O. lC         C.69                                                                     1,719                      2
                09:56:20                         DLIAQ             DELI A S IN ..•    C.00 7 .S      c.ccs                                                                   154,035                        14
                10:09:22                         IOGA              INSCOR !. ..            O. C3     O.C33                                                                   283 ,021                       34
                09:52:36                         CRESW             CRESUD S ...            O. C3         C.o ..:.                                                              68 ,740                      43
                10:10:06                         CAMG              CA M GRO •••            C.13      C.173                                                                        6 ,0 0 0                   2
                09:36: 12                        EKWX              EKWA N- X •.•      C.OOC2        C.CCC3                                                                   5 40, 000                       2




                -      +                                                                                                                        ;-   E.1          Tt      . - ....              C LONE      '>



                                              Figure 11.9.4 - Stocks To Trade Biggest% gainers over the last 5 days for stocks under $10


           STT/EF offers many features for performing research and attempts to centralize all
           the necessary information in relation to the stock being looked.

               Much like StockFetcher, it is hard to cover all the possible ways of finding plays, but
           focusing on the biggest gainers screens, % gainers with earnings, % gainers with
               news is usually key to finding potential plays intra-day. Screen examples are shown
               in Figures 11.9.4 and 11.9.5.

           The main advantage of STT/EF is that it is a very advanced real-time scanner. And
               allows to efficiently and quickly find potential picks for your list.




                                                              Building a watchlist and doing research                                                                                                141




Confidential                                                                                                                                                                                                     TS0007708
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 143 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                11!' 4<::-& Gain-e-rs on with news/filingslearnings                                                                            -    r, X

                       Time         News            Symbol             Compa ...       Last   Net Change        % Chg   •     Volume          Trades
                 09:58:14              2           CNDO               CORONAD .. .                                            3 ,807, 486          10,146
                 09:56:42              1           EMIS               EMISPHER .. .                                               101,143             41
                 09:58:01              1           SMLR               SEMLER S ...                                                 74 ,579           293
                 09:58:04              1           SYN                SYNTHETI .. .                                               989,994           1,476
                 09:55:08              1           BARZ               5 BARZ IN .. .                                              134,110             19
                 09:58:05              1           ARTX               AROTECH                                                     644, 381          1,055
                 09:41:29              1           ECGI               EVENT CA ...                                                 29,000               3
                 09:57:40              1           BBLU               BLUE EAR .. .                                               253,190            311
                 09:58:14              1           AXMM               AXIOM CO .. .                                           1,529 ,564             717
                 09:58:01              1           PLUG               PLUG                                                        986,087            90 0
                 09:56:02              1           MNGA               MAGNEGAS                                                    135,043             93
                 09:58:12              1           NVGN               NOVOGEN                                                     226,854            4 97
                 09:58:09              1           NAT                NORDIC A...                                                 42 9 ,953         1,341
                 09:58:09              1           FLSR               FLASR INC                                                   140,774             42
                 09:57:36              1           ONCY               ONCOLYTI .. .                                               285,733            188
                 09:57:33              1           CBMX               COMBIMA ...                                                  81 ,024           209
                 09:57:20              1           SLTD               SOLAR3D                                                      41,933            108



                illf     +
                                                                                                            -
                                                                                                            I           Tt   ~.
                                                                                                                              ~


                                                                                                                                    •~        CLONE    '>



                             Figure 11.9.5 - STT Custom Filter displaying 4%+ gainers with news, filings and earnings for the current session


           StocksToTrade additionally offers pre-programmed filters that allow to have a very
           fast overview of the relevant stocks at play. These filters are based on Timothy
           Sykes' strategy, as the program was originally derived from EquityFeed specifically
           for this purpose, an example of the available filters is shown in Figure 11.9.6.

               It is worth noting that Timothy Sykes uses StocksToTrade as one of his tools to find
               his potential plays and establish his daily watchlists or perform intraday picks. The
           figure below shows a screenshot of the various filter categories offered by STT.

               It is also worth noting that EquityFeed can perform exactly the same thing, but
           these filters will have to be created by the user (no pre-programmed filters) and
               will require the user to subscribe to their most expensive subscription plan to ben-
               efit from this feature.




                142                                       Building a watchlist and doing research




Confidential                                                                                                                                                TS0007709
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 144 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks




                                     Figure 11.9.6 - StocksToTrade - List of pre-programmed filters


               Yahoo Finance

           Yahoo Finance is a great free resource for both finding potential plays and perform-
           ing in-depth research about a stock, as we will cover later on.

               In order to find potential plays, Yahoo Finance offers a practical tool conveniently
               named "Market Movers", which basically displays the most active stocks, the 10
               highest% gainers and the 10 highest percent losers.

           Keep in mind that Yahoo Finance has recently implemented a Real-time display for
           their Market Movers, which applies for the biggest markets and updates every
           about second on their main screen.

               Market Movers can be found at the following link: http://finance.yahoo.com/stock-
               center/#mkt-movers.




                                    Building a watchlist and doing research                           143




Confidential                                                                                                TS0007710
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 145 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                     YAHOO!                                                                                                                 Search Finance               SearclJWeb
                        FINANCE

                                                  Wed, Mar 18, 2015, 4:51pm EDT - US Markets are closed
               Recent
               ' IXIC    4,982.83 +0 .92%         US & World Indices                                                                                                           us    V


               OREX            7.42     -1. 46%
                                                  S&P Dow Jones        Nasdaq NYS E 01her US Indices                 Stock Futures
               DRAM            2.23 +3.75%
                                                  Name                                         Price           Change        %    Change                Last   Update            1-Day
               AROL            2.26     -0. 44%
               BIOG            2.30     -3.77%
                                                  S&P 100 Index                              919_94            +10 _36        +1-14%                 3:34PM EST           ---=~
               ABTL         14.30 +1. 71%         S&P 400 Midcap Index                   1,526.76              +16_13         +1_07%                 4:10 PM EDT          -- - ------.=
               AVEO              135 +0 .75%      S&P 500                                2,099_50              +25_22         +1_22%                 4:34 PM EDT          - --~
               NYMX        0.4999 +8.67%          S&P 600                                    718_00             +6_62         +0 _93%                4:34 PM EDT                  ....~

               MGT         0.411 0 -3.86%         S&P Composite 1500 Index                   486_57             +5_74         +1_19%                 3:34PM EST
               GIG               1.23   -0.81%    VOLATILITY S&P 500                          13_97             -1.69        -1079%                  4:14 PM EDT          I~
               More>              Pop Out   ~


               Quote Lookup
                                        El        Market Movers                                                                                                   U.S. Co mpos ite   v



               Finance Home                       Most Actives    % Gainers       % Losers
               My Portfoli o                      Symbol     Go mp any Name                            Price             Change         %   Change              Volume           1-D ay
               My Quotes News                     VTSS       Vilesse Sem iconduct..                    5.34              +1.45         +37.28%          16,963,926
               Market D ata                       RTRX       Retrophin, Inc.                       20 .17                +5-41         +36.65%           5,425,555
                 St ocks                          SFY        Swift Energy Co_                          2.54              +0 _53        +26.37%           4, 183,896       -----=-
                 Mt1tuall Fund s                  NVGN       Novogen Lim ited                          3.88              +0 _80        +25.97%           6,896,722
                 Options                                     Chart Acquis it ion Corp_                                   +0 _32
                                                  CACG                                                10.02                                +3.30%                 410
                 ET Fs
                                                  VRTB       Vestin Realty Mortga ___                  44 1              +0 _82        +22.84%                 53,222
                 Bonds
                                                  APDN       Appl ied DNA Science ___                  3.61              +0 _66        +22.37%             222,945
                 Commodities
                                                  MTL        Mechel OAO                                1. 26             +0 _23        +22.33%           2,769,014
                 Curre11c ies
                                                  GBR        New Concept Energy, __ _            2.2 1.20           +0-4020            +22.21%                 70 ,424    -~
                 Cale11dars
                                                  CAPR       Capricor Therapeut ic ..                 10.25              +1-65         +19.19%                 54,316     ~
               Y anoo Originals
               Busi11 ess & Fina11ce              Loa d 10 more

               Personal Fin ance
               CNB C                              Trending Tickers            o
               C ontri but ors
                                                   SQM                  RAD                  HLF                         WBAI
                                                   18.55 -15.61%        8_02 +1-78%          38.76 +12.58%               9.36 -20.75%

                                                                  Figure 11.9.7- Yahoo Finance Market Movers


               While the "Market Movers" display is not customizable, it often displays plays that
           could be of interest as potential trade opportunities; the Market movers screen is
           shown in Figure 11.9.7.

           Seeking Alpha
           Seeking Alpha focuses on providing expert articles and news for stocks; moreover,
           traders have a tendency to rely on SA to make trade decisions which sometimes
               has a pump-like effect when an article comes out about a given stock.

                144                                     Building a watchlist and doing research




Confidential                                                                                                                                                                              TS0007711
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 146 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               In terms of picking potential plays, it is worth looking at their top and latest news
               in order to identify potential earnings and contract plays that may pop up.

           Their news link is: http://seekingalpha.com/news/all

               Twitter
           Last on this list is Twitter, a tool that can allow for great confusion as well as very
           select trade opportunities.

           Knowing who to follow is key in being able to use Twitter for establishing potential
           watchlists; it is often a good idea to identify successful traders and follow the peo-
           ple the follow (as well as themselves). Michael Good, Tim Gritanni, Michael Crook,
           Timothy Sykes, Nathan Michaud, Superman, LX21. Who they follow on Twitter is
           usually a good baseline for who you should be following.

           The hard part in choosing potential stocks from Twitter is cutting down the noise
           and being able to recognize potential plays based on who provided the information
           and the context surrounding the mention of that instrument.

               Doing in-depth research
           At the end of the "finding" process, you should have a fair amount of stocks that
           are potential opportunities based simply on chart pattern and current price action.
           This preliminary list may have any number of tickers, based entirely on your find-
           ings.

           Once that part is done, it becomes time to weed out plays of little to no interest.
           This is done by doing an in-depth research into the stock fundamentals and taking
           a more demanding look at the patterns found versus the ideal trading patterns for
           your strategy.

               Cutting out the weeds
           You have your list and you are very happy with it, but your job is far from done: as
           a trader you need to look at the different factors that can affect a stock and how it
           relates to the play you intend to do.

           The first thing to do is identifying how you want to play your stock; this is directly
           related to the type of strategy that you plan on using. Ultimately how you word or

                                     Building a watchlist and doing research                   145




Confidential                                                                                           TS0007712
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 147 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           establish your strategies is entirely up to you; Section IV will however cover in detail
           the various Strategies developed by Timothy Sykes.

           Once you have established the type of play that you want to follow for a given stock
           you can then focus on the fundamental aspect of the stock and taking a second
           look at that chart.

               Here are some questions you should ask yourself when weeding out stocks in your
               list:

                  •   Is there a catalyst for this stock?
                          o What is it?
                  •   Is the price point near resistance/support?
                  •   How has the stock done in the past?
                  •   Why is the stock price up/down?
                  •   Is it being promoted somewhere?
                           o Is it a pump and dump?
                  •   Is the company healthy or untrustworthy?
                  •   How is the stock sector doing?

           Chapter 111.4 will cover in detail SEC filings, which will focus on a higher level of in-
           depth research when it comes to understanding the financials of a company, their
           financial health and understanding to reasons to believe why a company is or isn't
           providing a real product or service.

               Keeping the best plays

           Those questions allow you to weed out the potential plays, but you should go one
           step further and keep the best plays at your reach.

           That includes stocks that have proper catalysts matching with the right chart pat-
           tern.

           At the end of this process you should end up with 5-6 top picks and a few other
           potential plays.




               146                    Building a watchlist and doing research




Confidential                                                                                           TS0007713
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 148 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Rating and categorizing your picks
               Now that you have your picks and have a good idea why you should keep those
               on your list, you should rate and categorize your plays.

               Rating your picks

           This concept is based on how LX21 trades; on one of his presentations (During the
           2011 Annual Penny Stocking conference, recorded on Timothy Sykes' Penny Stock-
           ing Framework DVD) he shared how he would rate his picks from 1 to 4 based on
           tradability.

                  •   1- Tradable
                  •   2-Good
                  •   3 - Great
                  •   4-The Best

           Additionally, LX21 would have a 5 rating that is the "11" on the volume knob, "the
           cherry on top", the "Best of the best" that comes rarely but offers the greatest
           potential for profitability and he often considers to be his most profitable opportu-
           nities.

           This will help you identify which are the picks you should really keep an eye on and
           which ones will be less important to watch during trading hours.

               Categorizing your picks

           Categorizing in this context means associating each of the picks with one of your
           trading strategies; this is particularly important when tracking strategy perfor-
           mance in the future and knowing exactly how you should behave with a given stock,
           then time comes to act upon making a trading decision.

               Knowing specifically which strategy a stock belongs to will tell you how you should
               act when the right conditions present themselves; it will also tell you when not to
               act.

               Documenting your choices
           Now that you have your picks chosen, rated and categorized, it is time to document
           your choices of potential plays.
                                    Building a watchlist and doing research                  147




Confidential                                                                                         TS0007714
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 149 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Documenting your choices serves not only the purpose of establishing your hypoth-
               esis in writing but also to reaffirm your initial ideas regarding the stock and the
               potential dangers.

               Your reasons for choosing a stock
           The first part of documenting your picks focuses on clearly establishing the hy-
               pothesis behind the choice of any given stock by describing the reasons, patterns,
               price action, supports and resistances. This description also needs to take into
               consideration past behavior of the stock in order to be able to provide the big pic-
           ture and not only focus on the tick-by-tick action.

               Understanding past behavior is key to making informed decisions and taking cal-
               culated risks in a stock.

           The description should also state how a stock falls into a given strategy and why it
               does so.

               Your concerns with a pick
           The basic hypothesis covers why you chose a given stock, why decided to add it to
           your watchlist and what to expect from it; the other side of the coin focuses on any
               concerns that you may have with a stock and basically focuses on what could go
               wrong once you decide to enter a position.

               Clearly establishing concerns about a potential plays adds another layer of prepa-
               ration to your trading techniques. By making you aware of the possible negative
               outcomes that you may encounter this will allow you to establish the necessary
               countermeasures beforehand.

               Creating a daily watch list
           The final step actually consists of putting all of the collected information together
               in a manner that is easily readable and ease to use as a quick reference while the
           trading session is open.

           This would usually be located in your journal, blog, or whatever mean you have
               decided to use to document your day-to-day picks.



                148                   Building a watchlist and doing research




Confidential                                                                                          TS0007715
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 150 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           Creating a daily watchlist is not only crucial in giving you a quick reference during
           the trading session, but also provides you with a historical account of your picks
           over time and how your choices have rated as you gain experience.

           The Figure below shows how I present my own daily watchlists on my blog.

                                          Arn               Ris."/Reward           Slllpport            IR-eaietance          Rating                Goal                    Biss.

                 $OREX
                                       0.511 4               1 :0,91                7.49            $8.38, $9 .1 0                          $0.5-1.00/sh
               Notes
                                                                                                                             ***                                          Short



               This biotech stock is a $3+ w inn er yesterday and finally encount ered som e res istan ce al $9.1 0 before dropp ing dow n 1o ! he 8.70s on mult iple occasions.
               $9. 10 w;,s retested 3 ! imes before a major drop in price b;,ck t o around $7 .64 ;,t clos e. Pot ent ial sh ort if it spikes some more during the day.

               Conce rns


               The p rice may spike so me more, poss ibly back to its resistan ce level at the $ 9.1 0 le, el befo re · , is wo rt h shorti ng. Lots of sqeezes on this play yest erday.


                                          Arn               Risk/Reward            &ilpport             R-esietance           Rating                Goal                    Bias.
                 $GENE
               Notes
                                       1 .6386               1 :4.29                5.34                  5.45
                                                                                                                              **              $0.4-0.5/sh                 Short



               This biotech stock has been on ! he watchlist fo r multip le days. Price h as been ove rexeteml ed for a while but price action has not been kind 1o trade rs.
               Potent ial sho rt every day

               Conce rns


               Very irregu lar sto ck, lots of t raders gett ing burned both on th e long and short sid<es. Trade with cau~ion


                                          Arn               Ris:IVRewerd           Sl!lpport            Res istance           Retingi               Goal                    Bias.

                 $EYES
               Notes
                                       1 .5957               1 :2.50               14.59                 14.78
                                                                                                                              **              $0.3-0.5/sh                 Short



               Eyes is on ils seco nd red day after a $2 spike a co uple of d ays ago, current ly in t he high $14s, m ay possibly revert to the $12 or $1 0 pri ce point.

               Conce rns


               Shortable s hares ;, re hard l o borrow on 1B, lots of competition to e-rlier t his p lay as a short.


                                          Arn               Risk/Reward            Support              R-eaistance           Ratingi               Goal                    Biss.

                  $BIOC
               Notes
                                       0.7450                1 :5,33                3.25                  3.45
                                                                                                                              **              $0.3-0 .5/sh                Short



               This is another overe,tended biotech stock as has bee-n the tren d laterly, lots of these plays going arou nd. This is a potential short on a daily basis.

               Conce rns


               Sh ares are hard to f ind and the s1ock h as also p rese-nted irregular price act ion.



                                                           Figure 11.9.8- Red and Green Ninja blog Daily watchlist excerpt


           What your watchlist truly represents is your trading plan for each potential oppor-
           tunity that the market has to offer. The more dedication and attention to detail you
           put into developing a plan, the greater the chances of obtaining an acceptable out-
           come regardless of how the opportunity turns out in reality.
                                                           Building a watchlist and doing research                                                                                  149




Confidential                                                                                                                                                                               TS0007716
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 151 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


           Summary
                 •   Creating watchlists is one of the most important steps when trading penny
                     stocks
                        o It represents your trading plan
                 •   Finding stocks requires the use of the tools are your disposal and knowing
                     the chart patterns and what catalysts mean for each match
                        o Choose based on known chart patterns
                        o Choose based on your price, volume criteria
                 •   Doing in-depth research allows to weed out potential plays from plays that
                     have a low probability of yielding a profit.
                        o Find support and resistance lines
                        o Multi-day, month highs and lows
                        o Average true Ranges
                        o Price action and intraday movement
                        o Past behavior
                        o Find what trading strategy a stock fits into
                 •   Keeping the best potential plays is crucial to keeping your list to a reasonable
                     size
                 •   Rating your picks will allow you to keep the focus on the most interesting
                     plays in your list
                 •   Categorizing your picks by specifying the trading strategies they belong to
                     will allow you to keep track of your performance and have a plan on how you
                     should enter or exit a stock
                 •   Documenting your picks helps reaffirm your hypothesis and clearly state the
                     reasons why a given stock is a potential play
                        o Describe your hypothesis
                        o Describe your concerns with the play
                 •   Publish your watchlist

               Questions




               150                    Building a watchlist and doing research




Confidential                                                                                            TS0007717
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 152 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Exercises



               Homework

                 •   Build a watchlist every day
                        o Find potential stocks using the tools at your disposal that match po-
                            tentially profitable chart patterns
                        o Do in-depth research to separate potential plays from boring ones
                        o Rate your picks and build your watchlist
                        o Document and publish your watchlist publicly
                               ■ Post it on Profit.Iv
                               ■ Post it on your blog
                               ■ Post it on twitter




                                    Building a watchlist and doing research                 151




Confidential                                                                                      TS0007718
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 153 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Chapter 11.10 - Entries and Exits

               Overview
           This chapter will focus on understanding how to enter and exit a position based on
           various criteria that is established based on the information collected as covered in
           the previous chapters.

               Goals
           The goal of this chapter is for you to become familiar with the concepts of entries
           and exits in regards to any given instrument that you wish to trade.

           At the end of this chapter you will be able to know:

                  •    When to enter a position based on various criteria
                  •    How to time your entry based on price action and fundamental information
                       about the stock
                  •    When to exit a stock
                  •    How to cut losses quickly when a the price action affects your profits nega-
                       tively
                  •    How to stick to your exit rules
                  •    How to lock profits and keep half positions open

               Introduction
           Entries and Exits are the final step in the completing the basic understanding on
           how to trade penny stocks. Entering and Exiting a stock is the result of the all the
           preparation that has been performed and described throughout the previous chap-
           ters.

               Entries and Exits rely not only on all the preparation that you have performed, but
               also on timing.

           Much like in martial arts, during a sparring match, timing is essential in attacking or
           countering an opponent. If you strike too soon, you are will open yourself to be
           struck and not land your attack; doing so too late will result in the same outcome.


               152                                Entries and Exits




Confidential                                                                                          TS0007719
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 154 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               In order to control the outcome of your trade, you must be able to understand the
               role of timing in both Entries and Exits.

               Preparing your orders before trading
               Before getting to the essential subject of entries and exits, it is worth covering an
               important element that focuses on pre-trade preparation.

           This step is intended as guidance to help you improve your trade efficiency by pre-
           paring your order before your trade.

               While entries and exits are the main concept of actionable trading, preparing or-
               ders is as important in saving time and being ready when a suitable event happens.

           Creating an order takes time and it usually involves performing the following ac-
           tions:

                  •   Choosing your trading instrument
                  •   entering an order type (MKT, LMT, STP, etc)
                  •   setting the desired trade price and auxiliary values when needed
                  •   setting the desired position size

           This process is time consuming and can take more time than you'd like it to when
           a stock starts showing signs of interesting behavior.

           Not preparing your orders usually means having to do this whole process while the
           price action is favorable and can potentially lead to missing profitable opportuni-
           ties; this is especially true in the world of penny stocks where volatility and liquidity
           usually go hand in hand.

           This can also be a limiting factor when trading OTC stocks as will be covered in
           Chapter 111.3.

           Preparing your orders in advance and only having to submit saves considerable
           time and increases your chances of properly timing your entry or exit without hav-
           ing to fiddle with setting your trade information in a rush.

           It also allows you to quickly adjust your values as the stock price evolves and adapt
           to the situation.


                                                  Entries and Exits                            153




Confidential                                                                                           TS0007720
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 155 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Entry strategies
           Entry is the first phase of taking a position in a stock; before entry you are not sub-
           jected to any profit or loss due to the fluctuation of the stock price. When you enter
           a position you go from having a cash account to becoming as shareholder in that
           company and automatically the value of your shares either go up or down based
           on the price fluctuations.

               When you enter a position, the position is considered to be "open"; this essentially
               means that you own shares (or owe shares if you are shorting, covered in Chapter
               111.1) of a stock at the price value per share of that stock for a total market value
               equal to:

                            $ Mkt Value= Position x $ Stock average fill price
           As mentioned previously, entering a stock heavily relies on timing; it is also neces-
           sary to understand technical analysis and the fundamental elements that drive the
           price.

               Below we will cover some of the things to consider and some of the ways to enter
               a stock with proper timing.

               The catalyst entry
           A catalyst entry relies on determining the impact of a given catalyst on a given
           stock. The various types of catalysts are covered in detail in Chapter 11.7.

           A catalyst will usually result in a dramatic raise of trader's interest in a specific
           stock; in some cases, for the most potentially profitable picks, the direct conse-
           quence is a massive increase in trading volume and a gain in momentum either up
           or down, depending on the catalyst content and the context surrounding the stock.

           Timing a catalyst entry usually means being early and spotting the stock right when
           the event happens or in some cases before, by obtaining some insight through var-
           ious sources and in-depth research.

           Positive catalysts usually result in a spike, with a gain of momentum and a dramatic
           increase in price, that can range anywhere between $0.15 to $2+ depending on the
           stock, the catalyst and its popularity.

                154                              Entries and Exits




Confidential                                                                                           TS0007721
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 156 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               Conversely, negative catalysts may have the same effect on the way down.

           A catalyst entry will rely on the trader knowing the following information:

                  •   Key resistance
                  •   Key support
                  •   Past behavior of a stock when subjected to a catalyst of the same type (news,
                      contracts, earnings, etc)
                  •   Other trader's perception on the catalyst
                  •   The catalyst source, popularity and credibility (the more popular the source,
                      the higher chances of a spike or panic; ie. Seeking Alpha articles)

               Knowing the key resistance and support lines allows the trader to understand at
               which levels the stock price is likely to remain. It also provides the trader with a
               baseline to predict when a breakout or breakdown can occur.

           Your catalyst entry point will be determined by the established trading strategy for
           that stock, your hypothesis on the potential price action and how it fares to the
           actual price action when it happens.

               Example:



               The dip entry
           A dip entry is usually associated with a positive catalyst. "Dips" are usually the re-
           sults of price spikes, where traders making convert their profitable share into hard
           cash profits.

           This type of event is reflected by a significant drop in price, in spite of the contextual
           support offered by the catalyst.

           A dip entry always involves a long position by expecting the stock price to bounce
           back from a support level.

           A dip entry will rely on the trader knowing the following information:

                  •   Intra-day support and resistance
                  •   Key support and resistance

                                                   Entries and Exits                            155




Confidential                                                                                            TS0007722
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 157 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

                  •   Stock past behavior on dips
                  •   Quality of the catalyst

               In order to enter a dip position, it is crucial to know both intra-day and key support
               lines; this allows the trader to establish a baseline below which the price is not ex-
               pected to drop.

           A dip buy will usually involve having the trader taking a long position once the price
           has reached the support line and not become a breakdown or fade situation.

               What this means is that the traders will buy shares of the stock once the lowest
               possible support price has been reached and not crossed, with the expectation of
               a bounce back.

           Stocks with a positive popular catalyst will often bounce from their support line and
           increase in price, sometimes breaking out past previous resistance levels as interest
           for a given instrument grows with the interest in the catalyst.

               Example:



               The bounce entry
               Conversely to the dip entry, a bounce entry represents shorting (as will be dis-
               cussed in Chapter 11.1) a stock with a negative catalyst that has bounced and has
               reached a support line.

           The hypothesis behind a bounce entry is that the stock price is going down due to
           a negative catalyst; this often causes the price to drop significantly. However, nu-
           merous traders often see this type of price action as an opportunity to "buy low
           and sell high"; this collective mentality in essence causes a bounce in the stock price
           that will reach a resistance line before crashing again.

           A bounce entry will rely on the trader knowing the following information:

                  •   Intra-day support and resistance
                  •   Key support and resistance
                  •   Stock past behavior on dips
                  •   Quality of the catalyst
               156                               Entries and Exits




Confidential                                                                                            TS0007723
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 158 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           Much like the dip entry, the bounce entry relies on knowing key and intraday re-
           sistance lines in order to determine what the maximum expected price is that the
           stock should reach during the bounce phase.

           A bounce entry implies taking a short position at the resistance level once it has
           been determined that the stock will not breakout and remains at or below the re-
           sistance line.

           Stocks with a negative popular catalyst will often dip from their resistance line and
           decrease in price, sometimes breakdown out below previous support levels as
           panic for a given instrument increases with the interest in the catalyst.

               Example:



               Do not chase
               One of the biggest mistakes that can be made by a trader focus on the entry: it is
               often not advised to chase a stock that has already gone up.

               "Chasing" here refers to the concept of having a trader feel like missing on an op-
               portunity that has already happened and attempting to profit from an already prof-
               itable stock that may have reached its peak for the current event.

           It is always difficult to determine whether a stock will continue its momentum and
           it is important to further determine if that stock can keep on going with that mo-
           mentum. This can be determined by performing in-depth fundamental analysts and
           taking a look at the stock past behavior.

               Chasing a stock without a good reason can lead to dangerous outcomes and signif-
               icantly potential losses.

               Example:




                                                Entries and Exits                            157




Confidential                                                                                         TS0007724
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 159 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Exiting strategies
               Exiting a position is the converse action to entering. It is also known as "closing" a
               position and is usually marked by selling a long position or buying to cover a short
               position (as will be covered in Chapter 11.1).

               While timing is quite important when it comes to entries, and entries are the first
               step of actually taking a position in a stock, the role of exits is far more important
               as it is the final and absolute determining factor on whether a stock becomes prof-
               itable, very profitable, a simple loss or a cripplingly negative loss for your account.

                      "The turtles where taught not to fixate on when they entered a market.
                      They were taught to worry about when they will exit. n ~Michael W. Covel
                      (Covel, 2009}
           This simply means that knowing when you will exit your position is far more im-
           portant than the entry, as it establishes whether or not your trade will be profitable
           to losing.

               To set goals or not to set goals, that is the question
           One question that is often asked by novice traders is whether or not a profit goal
           should be set in order to exit at a pre-determined profit.

           Setting a profit goal implies establishing pre-trade how much profit one should
           bake before exiting a trader; this is usually presented in a $ amount per share or a
           total $ amount profit for the trade.

           On the upside, setting goals allows to express an expectation of how high the trader
           believes the price can potentially go. It also allows the trader to lock profits if the
           stock price is subjected to a price action reversal and the price suddenly drops.

           On the downside, setting goals may prevent the trader from fully profiting from a
           trade opportunity, in some cases exiting long before the price has reached its peak.
           As Timothy Sykes would say, it can be considered as "Leaving money on the table".

           Whether to set or not to set profit goals is left to the discretion of the traders. In
           some cases setting goals can be beneficial while in others it can simply be a limiting



                158                               Entries and Exits




Confidential                                                                                             TS0007725
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 160 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           element to potential profits. It all comes down to understanding the stock at play,
           the catalysts, and the context surrounding that instrument.

               Cut losses quickly
           Timothy Sykes's first rule: Cut Losses Quickly.

           This is as simple as it gets, when a stock doesn't go your way and your losses reach
           your threshold, you must exit your position at once, take your losses and move on.

               Cutting losses quickly is where the discipline section of Chapter 1.5 really comes into
               effect.

           Cutting losses quickly requires discipline. It requires a trader to completely separate
           to the illusory attachment to the money and make a logical, purely mathematical
           and statistical decision to exit a position at a loss, just like a computer or a robot
           with fixed programming would.

               Not respecting this crucial rule is where the true danger of trading penny stocks
               lies. This is where 90% of traders lose money on the market.

               In order to cut losses quickly, you need to know what your exit strategy is; this has
               been established in great detail in Chapter 11.4, dealing with risk management con-
               cepts and how to establish your absolute stops.

               Cutting losses quickly implies exiting a position at your absolute stop as soon as it
               is possible. Once you have reached your maximum loss threshold, you must exit.

           Additionally, even when your absolute stop has not been reached, if the stock price
           does not behave as you had expected in your hypothesis, you must exit.

           Cutting losses quickly may in some cases prevent making potential profits, but
           more importantly, this golden rule, protects the trader from him/herself by limiting
           the potential downside that can be experience and setting clear limits as to how
           much money should be lost at a very maximum on a given trade.

           Timothy Sykes, as well as many other successful traders, rely on "Mental Stops" in
           order to exit their position once the price action no longer meets their criteria. This
           type of behavior requires a great deal of self-discipline and respect for the estab-
           lished rules.

                                                  Entries and Exits                              159




Confidential                                                                                             TS0007726
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 161 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

           Some traders will prefer setting hard stops, which allows them to let the system
           decide when a position should be exit without having to deal with the emotional
           ramifications of making the decisions and expecting/hoping the price to "return"
           to a profitable point.

           Successful traders demark themselves from losing traders with this penny stock
           trading golden rule: Always remember to CUT LOSSES QUICKLY.

           Stick to your rules
           This section is a superset of the previous section that covered the single golden rule
           of cutting losses quickly.

           As importantly, sticking to your rules, or more specifically to your strategy rules,
           allows you to consistently perform similarly on resembling trades following the
           same set of behavior.

               Each of your strategies will have its own set of rules pertaining to entries but more
               importantly to exits. Understanding and respecting these rules is a necessity to be-
               come a successful trader and maximize potential profits.

           Sticking to the rules requires discipline and conviction, it is therefore necessary to
           hone these personal traits in order to obtain repeatable results from one trade to
           the next.

               Locking your profits and half positions
               When it comes to exit actions, locking profits and keeping half positions is a way to
               ensure that, regardless of how the stock does in the future, you recover some cash
               and whenever you have a successful trade that may continue to be profitable, it is
               often wise to take partial profits and let the rest of your shares play out.

               Locking profits is usually achieved by using your established profit goals as an indi-
               cator to partially exit a position.

               Exiting a partial position implies that your unrealized profits for the shares you exit
               become realized and you end up with real hard cash for half your play, while the
               rest may keep on riding the stock wave.



                160                               Entries and Exits




Confidential                                                                                             TS0007727
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 162 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks

               From this point on you may choose to continue letting the shares follow the stock
               price momentum and keep generating profits or in the case the stock encounters a
               reversal, you may exit your position while not being subjected to losses.

               Example:

               Conclusion
               Entries and exits are the last and final phase into understanding the basic concepts
               of trading penny stocks. All the chapters leading this point have provided you with
               all the necessary information required to start trading and be on your way to be-
               coming a self-sufficient trader.

           While the information offered until now is more than enough, having done an over-
           view is far from sufficient to become a successful trader. Trading penny stocks re-
           quire an intimate knowledge of these concepts, rules, strategies and patterns; as
           long as you trade without possessing a reflex-like knowledge of these ideas, you
           will be trading with a gambling like behavior.

           Summary
                  •   Prepare your orders pre-trade to be ready to simply submit when the timing
                      is right
                  •   Time   your entries based on catalysts and the desired play strategy
                         o    Catalyst entry, price action, support and resistance
                         o    Dip Buy, catalyst, price action, support and resistance
                         o    Bounce short, catalyst, price action, support and resistance
                  •   Always remember to CUT LOSSES QUICKLY
                  •   Exit based on your absolute stops and respect your Risk management rules
                  •   Exit based on your strategy
                  •   Exit when you no longer feel confident about the behavior of a trade or when
                      faced with uncertainty
                  •   When necessary, lock your profits for half your position and let the other half
                      keep on riding the stock momentum or exit based on your strategy and risk
                      management rules



                                                  Entries and Exits                             161




Confidential                                                                                            TS0007728
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 163 of
                                              272
           The Complete Penny Stocking Course                   Trading Penny Stocks


               Questions



               Exercises



               Homework




               162                      Entries and Exits




Confidential                                                                         TS0007729
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 164 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts




                       Section Ill - Advanced Concepts




                                        Entries and Exits                       163




Confidential                                                                          TS0007730
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 165 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           This section is dedicated to covering the advanced concepts of penny stock trading.
           These concepts have been left out of Section II due to the fact that they reflect a
           riskier and more complex approach to how trades are handled.

           This section will cover the following subjects:

                •    Short selling: the concept of selling borrowed stock and buying at a lower
                     price level to generate a profit
                •    Understanding Level 2: the concept of using Level 2 information in order to
                     determine possible price action based on market maker tables behavior
                •    Over The Counter Bulletin Boards: the concept of trading the less regulated
                     market, the intricacies and the risks associated with OTCBB trades
                •    SEC Filings: the concept of performing in-depth research by reading through
                     the required SEC Filings of a given company in order to determine fundamen-
                     tal components that could potentially provide a trading edge
                •    Position Boxing: the concept of entering opposite positions with two sepa-
                     rate brokers in order to limit the downside of one of the positions until the
                     price action makes a momentum move
                •    Pyramiding positions: the concept of adding to a position by taking into con-
                     sideration the NT RMS settings to increase the position size and maximize
                     potential profits
                •    Trading the spread: the concept of entering and exiting a position with a wide
                     spread between the bid and the ask in order to generate profits
                •    Finding a niche and developing your strategy: the concept of extending your
                     knowledge and experience in order to develop your own set of rules to trade
                     penny stocks in a profitable manner

                The chapters in this section aim to offer an opportunity to further advance
                penny stock trading knowledge and introduce the trader to more complex ideas
                that exist in the penny stocking world.




               164                              Entries and Exits




Confidential                                                                                          TS0007731
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 166 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Chapter 111.1 - Short Selling

               Overview
           This chapter focuses on getting familiar with the concept of short selling stocks and
           the intricate set of rules associated with this type of trade.

               Goals
           The goal of this chapter is to provide you with a proper understanding on how short
           selling works and what the rules are for performing this type of trade.

           At the end of this chapter you will know:

                 •     What short selling is
                 •     How to short a stock
                 •     What the dangers of short selling are
                 •     How to enter and exit a short position
                 •     The cost and rules of short selling a stock

               What is short selling?
           Short selling, or "shorting" is the action of borrowing a shares from a shareholder
           through your broker as an interim and then selling them in the stock market as if
           you would hold them yourself. This action opens the position.

           You are then required to buy those shares back in order to return them to the
           lender. This is known as buying to cover, in familiarly known as "covering".

           This type of trade is performed when the price of the stock is expected to go down.
           A Trader will short a stock at a high price; if the price drops, the absolute value of
           the difference becomes a profit, on the other hand, if the price increases, the trader
           covers at a loss.




                                                     Short Selling                          165




Confidential                                                                                        TS0007732
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 167 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               The players

           The figure below shows the players involved in a short sell action:




                                                   I
                      The Trader     The Broker              The Lender          The (Unhappy) Buyer   The Seller

                                                  Figure 111.1.1 - Short Selling players


               Each of these players have an essential role in the process of short selling a stock:

                  •   The Trader will usually be you
                  •   The broker is the company that provides you with the means of performing
                      a trade
                  •   The lender is the entity that is currently a share holder of the stock you want
                      to short sell
                  •   The buyer is the entity that will obtain your borrowed shares once you have
                      short sold them
                  •   The seller is the entity you will buy to cover your shares from

               In the Figures below, a profitable short sell trade is depicted, however the principle
               applies to both profiting and losing trades.




               166                                        Short Selling




Confidential                                                                                                        TS0007733
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 168 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               The simple explanation

               How it Goes
                                                                                               IHave
                                                                                               1000 shares!
                                                                                                              T
                                                                                                              •
                                   Price Starts Falling



                                         .. $1.00

                                                                                                   Heyl
                                                                                                                        I
                                                      I want to Short!                             I have 1000 sharesl




                        "'f1/       I want to Order:
                                    Sell 1000 Shares                    +
                                                                        A                               I'm going to borrow


                           • •      al $1.00 per Share                    OKI                      I    your 1000 shares



                                                                                                   Bought 1000 Shares
                                                                                                   al $1.00 per Share
                                                                                                   for $1000.00

                             I have an
                             Open Position of
                             1000 Shares owed
                             worth $1000.00



                                         Figure 111.1.2 - Step 1- Short selling a borrowed stock




                                                          Short Selling                                                 167




Confidential                                                                                                                  TS0007734
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 169 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts




                                                Price Falls,
                                                      People Panic,
                                                             Lives Shatter



                                                                  $0.50
                                                                  ~
                     •II      Here's your                                     I want to Coverl
                     -ir ,      000 shares backl




                                                               I want to Order:
                                                               Buy back 1000 Shares
                                                               al $0.50 per Share

               Sold 1000 Shares •
               al $0.50 per Share




                                    -
               for $500.00



                                                                  I made $500.00




                                        Figure 111.1.3 - Step 2 - Buying to cover a borrowed stock




               168                                         Short Selling




Confidential                                                                                         TS0007735
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 170 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               The detailed explanation
           The figures below depict a more detailed explanation of how the short-selling pro-
           cess is achieved:

                 Step 1: Short Sell Order
                                                        Price per Share: $1.00




                        t
                      Position: 0
                      Balance: $1000
                                                                Position: 0
                                                                Balance: $0



                                                                                                                        •
                                                                ).
                                          Order:
                                          Short 1000 Shares
                                          a $ 1.00/Share
                                                                                                                    '       '""'"" 1000



                                                                 Balance: $-1000

                                                                                          ♦
                                                                                             ♦Borrow 1000 Shares

                          •
                        '
                       Position: - 1000
                       Balance: $2000
                                                                Position: 1000
                                                                Balance: $-1000
                                                                                                                   tt
                                                                                                                   Position: 0
                                                                                                                   Balance: $1000
                                                                                                                                    Position: 0
                                                                                                                                    1000 owed




                                                                                                                        •
                                                                 Position: 0
                                                                 Balance: $0

                                                     Figure 111.1.4 - Step 1- Short selling a borrowed stock
                                                                                                                   '
                                                                                                                   Position: 1000
                                                                                                                   Balance: $0




           In simple terms, during the first phase of the short selling process, you are borrow-
           ing shares from your broker who is actually borrowing from a shareholder willing
           to lend those shares. Then the process works as a regular sell with the exception
           that you must at some point return the shares to its rightful owner.




                                                                      Short Selling                                                               169




Confidential                                                                                                                                            TS0007736
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 171 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

                Step 2: Buy to Cover Order
                                                         Price per Share: $0.50




                     Position: -1000
                     Balance: S2000
                                        .. -
                                        Buy 1000 Shares lo Cover
                                        lll $0.50/Share
                                                                     Position: 0
                                                                     Balance: SO
                                                                                                                  Position: 1000
                                                                                                                  Balance: SO
                                                                                              ♦
                                                                                        Order:
                                                                                        Buy 1000 Shares




                                                                                           •·· t t
                                                                                        ill $0.50/Share




                     Position: 0                                   Position: 1000                                 Position: 0      Position: 0
                                                                   Balance: S-500                                 Balance: S500    1000 owed
                     Balance: $2000        ♦
                        Return Investment • Gains                                   Return 1000 Shares




                                                                    Position: 0                                   Position: 1000
                     Position: 0                                    Balance: SO
                     Balance: $1500



                             I. $500 Profit
                                                     Figure 111.1.5 - Step 2 - buying to cover a borrowed stock


           The second phase of the short trade is buying to cover which implies basically in-
           structing your broker to buy the shares back on your behalf and return them to the
           lender.

           At this point you keep the negative difference in price (the shares you return are
           worth less than what you originally sold them for) or must pay the positive differ-
           ence (the shares you return are worth more than what you originally sold them
           for).

           This final phase essentially concludes the short selling process.




               170                                                         Short Selling




Confidential                                                                                                                                     TS0007737
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 172 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


           The continual hunt for shares to short
           One of the main difficulties in performing short sell trades lies in the concept of
           finding shortable shares.

           Unlike traditional buy-and-sell trades, short selling requires a trader to borrow
           shares in order to be able to short. This implies that there is an even smaller amount
           of shares available for type of transaction, making adding a layer of complexity to
           the trade.

           Shortable shares need to be located by your broker-dealer, and they can either be
           Easy-To-Borrow or Hard-To-Borrow.

               Locating shares & Regulation SHO

               In order for traders to be able to short a stock, their brokers are required to have
               confidence that they can find shares they can borrow. This is one of the rules to
               which brokers are subjected when it comes to short selling and is established by
               Regulation SHO.

           The rule is as follows:

                    "Locate Requirement: Regulation SHO requires a broker-dealer to have
                    reasonable grounds to believe that the security can be borrowed so that
                    it can be delivered on the date delivery is due before effecting a short sale
                    order in any equity security.6 This "locate" must be made and docu-
                    mented prior to effecting the short sale. n (Commission S. a., 2005}

               Essentially what this means is that a broker must have "reasonable grounds to be-
               lieve", which is an entirely subjective approach, "that the security can be bor-
               rowed". This does not in fact require the broker to actually prove that the shares
               are borrowable, only to have good reasons to believe that they are.

           The only entities actually market entities actually allowed to engage into short sell-
           ing without following the "locate" rule stated above are Market Makers; they are
           exempt on the grounds that shorting without a "locate" allows them to bring li-
           quidity to the market.



                                                    Short Selling                                   171




Confidential                                                                                              TS0007738
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 173 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Easy-To-Borrow

               Easy-To-Borrow shares refers to shares for securities that are deemed to be widely
               available for borrowing because their delivery is assured. This availability is ensured
               by a high quantity of outstanding shares and easy accessibility.

               Easy-To-Borrow shares for a given stock appear on the Easy-To-Borrow list, which
           simply represents a list of securities that have standing assurances in regards to
           share availability. This allows firms to perform short selling transactions more easily
               and removes the necessity to perform a "locate" every time that the stock is re-
               quested for a short sale trade; the stock on the Easy-To-Borrow list is assumed to
               be available which constitutes "reasonable grounds to believe that the security can
               be borrowed".

               Hard-To-Borrow

               Conversely to Easy-To-Borrow shares, Hard-To-Borrow shares represent shares
           that are hard to locate, or for which the broker does not currently have an inven-
           tory available, or has very low availability in its inventory.

           The Hard-To-Borrow List represents a list of securities that are currently not avail-
               able for the broker to borrow from and an actual "locate" action would be neces-
           sary in order to allow traders to perform the short sell transaction. This list is usually
           only internally available to brokers and not publicly published to traders.

               Hard-To-Borrow shares, when located by the broker, may be lent to the trader and
               may be subjected to an additional hard-to-borrow fee on certain short sales.

               Entering a position: short selling
           The actual process of entering a short sell position varies from broker to broker;
           the principle in essence is similar to a traditional Buy order; instead of buying you
               are simply selling and setting your trade parameters accordingly, taking into con-
           sideration that stops amounts will be higher than your current price and that in
               order to generate a profit the price needs to drop.




                172                                 Short Selling




Confidential                                                                                             TS0007739
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 174 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           Some brokers will allow you to perform a short sell by simply selling a security for
           which you have a O position, your position then becomes negative. It is worth not-
           ing however that some broker platforms have a dedicated short sell button in order
           to perform these types of transactions.



           For more details on entering a position and the necessary parameter, please refer
           to Chapter 11.10.

               Exiting a position: buying to cover
               Much like selling an open Long position initiated with a Buy order, closing a short
               position initiated with a short sell is achieved by performing a "Buy to Cover" order.

               Most brokers will simply allow you to buy the necessary amount of negative shares
               (or shares owed) by using the Buy order button and setting the order parameters
               as necessary. Much like opening the short position, some brokers will have a dedi-
               cated button to perform the "Buy to Cover" transaction.



           The same risk management rules apply for this type of order.

               For more details on exiting a position and the necessary parameter, please refer to
               Chapter 11.10.

           The dangers of short selling
           While trading in itself is inherently about risk management and understanding dan-
           gers and risky situations, by adding another layer of complexity, short selling brings
           its own set of dangers on top of the existing ones for traditional trades.

               The infinite upside
           A traditional Buy-And-Sell trade involves purchasing shares of a security at a certain
           price with the expectation of a higher price in the future, with no real mathematical
           limit to how high the price could go. On the other side, the maximum risk and
           worst-case scenario associated with that trade would be the price falling down to
           $0 and losing the whole investment - price for a stock cannot be negative.

                                                   Short Selling                                173




Confidential                                                                                            TS0007740
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 175 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           This is not the case for short selling: since you are entering a position that relies on
           the price going down, your maximum profit would be limited by the company's
           worst case scenario of a $0 price point.

           The upside, on the other hand has no limit, and as such, the potential losses are not
           limited to the investment but could well go beyond that value turning a significant
           loss into debt.

           The reason for this is that there is no limit to how high the price can potentially go,
           and while it is impossible for a stock to reach infinity, it is stocks raising ten-fold in
           price is not unheard of.

           This is where the exit rule of Cutting Losses Quickly becomes all the more im-
           portant. Short selling has no limit on the losing side.

           This brings us to the next section, the Short Squeeze.

           Short Squeeze

           Taking into consideration that there is no limit to how high a stock price can go,
           Short sellers become wary of increasing price action.

           A short squeeze is an event relating to positive price action on a stock that is heavily
           shorted. When the price starts increasing drastically, short sellers get uncomforta-
           ble with their position and cut their losses by covering their positions.

           This often causes a chain reaction that results in a continuous increase in price (a
           result of successive buy orders by short positions) as traders attempt to exit their
           position by limiting their losses when the price goes up.

           A short squeeze can sometimes drive stock momentum and create Supernovae
           type charts that then become potential shorts.



               Forced Buy-in

           A Forced Buy-in is an event where a broker forces a buy-to-cover transaction onto
           a trader's short sell open position at whatever market price is at the time of the
           event.


               174                               Short Selling




Confidential                                                                                            TS0007741
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 176 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           This type of event happens due to another rule of Regulation SHO that states:

                ""Close-out" Requirement: Regulation SHO imposes additional delivery
                requirements on broker-dealers for securities in which there are a rela-
                tively substantial number of extended delivery failures at a registered
                clearing agency ("threshold securities"). For instance, with limited excep-
                tion Regulation SHO requires brokers and dealers that are participants of
                a registered clearing agency to take action to "close-out" failure-to-de-
                liver positions ("open fails") in threshold securities that have persisted for
                13 consecutive settlement days. Closing out requires the broker or dealer
                to purchase securities of like kind and quantity. Until the position is closed
                out, the broker or dealer and any broker or dealer for which it clears trans-
               actions (for example, an introducing broker) may not effect further short
               sales in that threshold security without borrowing or entering into a bona
               fide agreement to borrow the security (known as the "pre-borrowing" re-
               quirement). n (Commission S. a., 2005}

           What this Regulation SHO rule implies is that when brokers fail to deliver shares to
           buyers during a certain period of time due to the fact that they are unable to actu-
           ally locate the shares, they are required to actually add those shares to their inven-
           tory buy buying and closing the position; this in turn means that brokers are re-
           quired to close all their client's short positions in order to balance their inventory.

           Some brokers will sometimes provide clients with a warning that a forced buy-in
           may happen in the short term which gives traders the opportunity to exit their po-
           sition at their discretion. However, in some cases the forced buy-in will occur with-
           out any notice until after it has happened.

           SEC Halt

           An SEC Halt involves the suspension of all trading activity of a given stock by the
           SEC due to regulatory or non-regulatory reasons.

                "There are two types of trading halts and delays-regulatory and non reg-
                ulatory. The most common regulatory halt and delay happen when a
                company has pending news that may affect the security's price (a "news


                                                Short Selling                                    175




Confidential                                                                                           TS0007742
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 177 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

                     pending" halt or delay). By halting or delaying trading/ market partici-
                     pants can have time to assess the impact of the news. Another type of
                     regulatory halt happens when a market halts trading in a security when
                     there is uncertainty over whether the security continues to meet the mar-
                     kefs listing standards. When a regulatory halt or delay is imposed by a
                     security/s primary market/ the other U.S. markets that also trade these-
                     curity honor this halt. n (Commission S. a./ Trading Halts and Delays/ n.d.)

           This in essence means that a stock may be halted at any time at the discretion of
           the SEC when it believes that some events may affect the price of the security; it is
           intended as a way to protect traders from trading by allowing them to obtain fur-
           ther information on what is happening with a given company.

           While this doesn't happy too often, it is usually subjected to stocks that have a high
           rate of short sellers, such as Pump & Dumps; this often triggers an SEC investiga-
           tion.

                     "The SEC does not halt or delay trading in a security for news pending or
                     order imbalances/ but it can suspend trading for up to ten days and/ if
                     appropriate/ take action to revoke a security/s registration. For more in-
                     formation about the SECs authority to suspend trading in a security/
                     please read "Trading Suspension! When the SEC Suspends Trading in a
                     Stock" in our Fast Answers data bank. n (Commission S. a./ Trading Halts
                     and Delays/ n.d.)

           The danger with this type of action is that all trading is suspended for as long as the
           halt lasts, which means that it is impossible to recover the cash from an open posi-
           tion as long as it remains in effect.

               On the other hand, an SEC Halt is usually followed by a significant drop in price
               when it comes to shady companies.

               What is a short sell restriction?
           A Short Sale Restriction is also known as the "alternative uptick rule", or Rule 201
           or the SEC's Regulation SHO. It regulates stocks that have dropped more than 10%



               176                                  Short Selling




Confidential                                                                                         TS0007743
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 178 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               by subjecting them a short sell rule that prevents short sellers from selling at or
               below the best bid price.

           The rule states the following:

                   "[a] trading center shall establish, maintain and enforce written policies
                   and procedures reasonably designed to: (i) Prevent the execution or dis-
                   play of a short sale order of a covered security at a price that is less than
                   or equal to the current national best bid if the price of that covered secu-
                   rity decreases by 10% or more from the covered security's closing price as
                    determined by the listing market for the covered security as of the end of
                    regular trading hours on the prior day; and (ii) Impose the requirements
                   of paragraph (b}{l}{i) of this section for the remainder of the day and the
                   following day when a national best bid for the covered security is calcu-
                   lated and disseminated on a current and continuing basis by a plan pro-
                   cessor pursuant to an effective national market system plan.                I/


                   (Commission S. a., Amendments to Regulation SHO, 2010}

           This rule effectively prevents short sellers from driving the price down at a quick
           rate; it also ensures that a short sell can only happen after the price highest bid is
           increased, hence the name "uptick rule".

           The $2.5 rule
           The $2.5 is only applied by some brokers such as Interactive Brokers; this rule en-
           ters into effect when short selling stocks under $1 and states that for every share
           shorted under $1, the trader must have $2.5 in account cash value.

           This essentially mean that if you were to trade 1000 shares of a stock at $0.25/share
           with a market value of $250, your cash account would need to have at least $2500
           in order to perform that trade.

               It is important to keep this fact in mind when attempting to short sell stocks below
               $1 as it will considerably limit your position sizes.




                                                   Short Selling                                    177




Confidential                                                                                              TS0007744
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 179 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


           The cost of short selling
           Short selling is similar to a loan: you are borrowing shares from a third party
           through your broker.

           As with any loans, there is an annual interest rate associated with the share loan
           which varies from stock to stock.

               How interests are calculated also varies from broker to broker, and will usually be
               available upon request.

           The basic idea being that shortable shares are usually subjected to an annual inter-
           est rate on a per share basis; this implies that the total value of your position will
           be subjected to this interest rate on a daily basis.

           This fee is added to broker commissions and regulatory fees.

           The basic calculation would be something like this:
                                                       position value x interest rate
                            borrow fee per day     =                  days
                                                                   3 60
           Interactive brokers has an additional rule for stocks priced under $1, stating that
           the price per share under $1 must be rounded to the nearest dollar multiplied by
           the number of shares in order to get the borrow fee base position value.

           This is explained here: http://ibkb.interactivebrokers.com/article/1146

           Summary
                  •   Short selling allows a trader to borrow a stock and sell in order to make a
                      profit from a stock with a decreasing price
                  •   Short selling is entirely reliant on the availability of shares to short in the
                      broker's inventory
                  •   To enter a short position, it simply requires to sell the stock at the desired
                      price. The trade will result in a negative share position
                  •   To exit a short position, it simply requires to buy the stock at the desired
                      price. The trade will result in a O share position.



               178                                 Short Selling




Confidential                                                                                            TS0007745
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 180 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

                 •   Short selling is riskier than buying as significant losing position will not only
                     bring the investment to a $0 value, but can also create debt by going above
                     the owed value.
                 •   Short selling can be subjected to short squeezes when a great number to
                     short sellers short the same stock and the price increases; this forces every
                     short seller to panic and exit the position driving the price higher.
                 •   Short sold stocks may be subjected to forced buy-ins, which means that the
                     broker will force a buy-to cover trade at the market value regardless of the
                     trader's current profit/loss position.
                 •   Trading for a company may be halted by the SEC for up to 10 sessions for
                     regulatory or non-regulatory purposes when suspicious activity or unusual
                     activity is detected.
                 •   Companies experiencing a 10% drop from the previous close may be sub-
                     jected to a short sell restriction, also known as the "alternative uptick rule".
                     This prevents traders from shorting a stock at or below the highest bid.
                 •   Some brokers will enforce the $2.5 rule when shorting stocks under $1 per
                     share, which requires traders to have $2.5 for every share shorted that is
                     below $1/share
                 •   Short sell trades are subjected to borrow fees that vary from stock to stock
                     and from broker to broker.

               Questions



               Homework




                                                   Short Selling                                 179




Confidential                                                                                             TS0007746
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 181 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Chapter 111.2 - Understanding Level 2

               Overview
           This chapter will focus on getting to know how what is Level 2, how it works and
           how the information it provides can be used to perform better trades.

               Goals
           The goal of this chapter is to discover and understand what level 2 is and how to
           leverage the data obtained from it in order to predict price action movements.

           At the end of this chapter you will know:

                  •    What is Level 2
                  •    How to read Level 2
                  •    What are walls of buyers and walls of sellers
                  •    How to interpret the information provided by Level 2
                  •    How to potentially predict a stock behavior based on Level 2 information

               What is Level2?
               Level 2 (L2) is an enhanced type of data feed that provides a higher level of detail
               in regards to the real-time information of the market for a given stock.

           The purpose of Level 2 is to provide an in-depth overview of the order queue that
           are currently in line for a given stock. This information can allow a trader to see
           how big the awaiting orders at a given price point are and how many aggregated
           Market Maker orders there are for each price point.

               Unlike the simple Time and Sales screen, Level 2 offers a higher level of detail at
               every moment, providing an updated list of orders as they become available on the
               queue.

               Figure 111.2.1 below shows the Level 2 monitor for Interactive Brokers platform.

           It is worth noting that Level 2 is a premium feature offered by brokers or data pro-
           viders and requires a separate subscription for each of the markets to which one
           subscribes.

               180                             Understanding Level 2




Confidential                                                                                          TS0007747
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 182 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

                DGLY ..-                                                                                           ,. / 00    •
                                   Bid                                                              Ask
                    MM Nam e        Pri ce             Size                  MM Na m e               Pri ce           Size
                DRCTEDGE                 15.67                10 ..      NSDQ                             15.7 5              2 ...
                BYX                      15.65                 1         ARCA                             15.77               1
                NSDQ                     15.65                 9         ARCA                             15.79               1
                ARCA                     15.61                 3         DRCTEDGE                         15.79               4
                BATS                     15.5 6                2         NSDQ                             15.7 9             10
                ARCA                     15.53                 1         BYX                              15.80               1
                BATS                     15.52                 1         ARCA                             15.82               1
                ARCA                     15.51                 3         BATS                             15.88               2
                BATS                     15.46                 1         ARCA                             15.9 0              3
                BATS                     15.44                 1         EDGEA                            15.9 0              3
                NSD Q                    15.42                50         BATS                             15.92               2
                ARCA                     15.41                 1         NSDQ                             15.92               1
                ARCA                     15.40                 1         NSDQ                             15.95              15
                ARCA                     15.38                 2         NSDQ                             15.9 7              2
                BATS                     15.38                 1         BATS                             15.99               1
                BATS                     15.3 0                1         NSDQ                             15.99               1
                ARCA                     15.29                 1         ARCA                             16.00               3
                ARCA                     15.25                 3         ATDF                             16.00               4
                BATS                     15.2 4                1         NSDQ                             16.00              52
                NSDQ                     15.20                 5         UBSS                             16.00              28
                NSDQ                     15. 15                5         BATS                             16.04               1
                NSDQ                     15. 12                1         NSDQ                             16.0 5              5
                ARCA                     15. 11                1         BATS                             16.06               1
                ARCA                     15.10                 5         BATS                             16.08               1
                ATDF                     15.0 8                 3        NSDQ                             16.08               2
                NSDQ                     15.0 8                2         NSDQ                             16. 10              3
                NSDQ                     15.07                10         ARCA                             16. 17              2 .,
                                                                    "'
                               Figure 111.2.1 - TWS Level 2 screen for DGLY, size indicated in number of 100s


               Level 2 can be used to predict and identify price action behavior based on price
               queue and order patterns on the monitor.

               It is also important to take into consideration that the information provided by
               Level 2 is only a basic indicator of the order queue, but may not actually reflect
               actual position sizes, as these can be masked or faked at the time of the order.

           In order to increase trading efficiency, Level 2 is normally used in conjunction with
           the Time and Sales monitor, which is available as a Level 1 feature.




                                                    Understanding Level 2                                                    181




Confidential                                                                                                                          TS0007748
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 183 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Definitions
               Market Maker
           A Market Maker is a broker-dealer firm that takes the risk of holding a certain
           amount of shares of a given stock or security with the goal of facilitating the trading
           of that stock. Market Makers display buy and sell quotes for a guaranteed number
           of shares. Upon receiving orders, the Market Makers sell their own inventory im-
           mediately or seek an offsetting order.

               In Level 2, Market Makers are represented by their Market Maker ID (MMID), this
               usually appears on left hand side under the MM column, as can be seen in Figure
               111.2.1

               Bid
               In Level 2, the "bid" represents the queue of orders awaiting to be processed
               based on price action. They represent the highest price that buyers are willing to
               pay for a certain number of shares of a given security.

           The list of bids is sorted in descending order based on market availability and is
           usually located on the left hand side of the monitor.

           Ask
               Conversely to the bid, the "ask" represents the queue of sell orders awaiting to be
               processed based on price action and on matching bid

               Contrarily to the "ask", the bid is sorted in ascending order and is usually located
               on the right hand side of the monitor.

           Size
           The size represents the number of shares for any given entry on the bid/ask list. It
           specifies the amount of shares that a trader wants to trade for that given security
           at the specified price appearing on the L2 monitor.

           It is very important to remember that sizes should only be used as a guideline and
           to understand that they do not necessarily represent actual order sizes; this is due
           to the fact that actual order sizes can be faked (a lower size can be shown on the
           L2 monitor when placing an order) or completely hidden from the Level 2.
               182                           Understanding Level 2




Confidential                                                                                          TS0007749
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 184 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           The accurate size information may however be available on Level 3, but this is not
           a feature that is available to regular traders and is only an option for Market Maker
           firms.

           Spread
           The spread represents the difference in price between the highest "bid" and the
           lowest "ask".

               Level 2 Indicators
           There are various patterns on Level 2 that can be identified in order to potentially
           predict possible price action or price behavior.

               Wall of buyers
               One of the first indicators to take into consideration is the "Wall of Buyers". Figure
               11.2.2 below shows the typical L2 patter for the Wall of Buyers at $6.35.

           A wall of buyers is usually represented by a large amount of buyers at the same
           price point, or blocks of multiple buyers at the same price points; this creates an
           aggregated size at a given price point by adding all the sizes together.

           Additionally, orders on the "bid" are not cleared while orders on the "ask" contin-
           uously disappear from the order queue. This is usually followed by additional "bid"
           orders being queued on the list.

           This is usually indicative that a support point has been reached and that there is
           interest in obtaining the stock at that price with the expectation of a price increase
           in the short term.

           This type of L2 patter can usually predict an increase of the price as interest raises
           for the given security, and he orders on the Ask side begin disappearing as a result,
           driving the price even higher with time.

           A prolonged duration wall of buyers is usually a good indicator for entering a long
           position and can often be the early signs of a potential breakout for a given security.




                                              Understanding Level 2                             183




Confidential                                                                                            TS0007750
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 185 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           This indicator, along with fundamental information about the company behind the
           stock and help predict a price increase, especially when the price point is near a
           resistance or key resistance line.




                        6 .35    600                             6. 38      800
                BATY    6 .35    100                  EDGX       6.4 0      600
                PACF    6 .35    4 00                 BATY       6.41       100
                BATS    6 .35    300                  EGDE       6.42       100
                EDGX    6 .35    500                  PHIL       6.42       100
                BOST    6 .35    100                  PACF       6.4 5      200
                SBS H   6 .2 7   100                  SBSH       6.4 5      100
                UBSS    6 .25    100                  BOST       6.45       100
                MSCO    6 .22    100                  MSCO       6. 50      100
                XGWD    6 .14    100                  UBSS       6. 55     2,000
                ssus    5 .87    100                  NITE       6. 55      100
                SUSQ    5 .87    100                             6. 64      100
                GSCO    5 .86    100                  GSCO       6. 75      100
                PH IL   4 .71    100                  ssus       6. 81      100
                CDRG    4 .71    100                  SUSQ       6. 81      100
                DBAB    4 .63    100                  CDRG       7. 62      100
                CRTC    4 .61    100                  CRTC       7. 62      100
                JEFF    4 .61    100                  JEFF       7. 32      100
                MAXM    4 .61    100                  LEH M      7. 82      100
                ETMM    4 .61    100                  MAXM       7. 82      100
                BARD    4 .61    100                  TMBR       7. 82      100
                WABR    4 .61    100                  BARD       7. 32      100
                BKMM    4 .61    200                  WABR       7. 62      100
                BMUR    4 .61    100                  BKMM       7. 32      200
                WBLR    4 .6,1   100                             7. 82      100




                                        Figure 111.2.2 - Stocks To Trade L2, wall of buyers for ECYT


           A Wall of Buyers also makes it difficult to short a watched stock as it reinforces the
           support line at a certain price level and can potentially discourage sellers from liq-
           uidating their existing position.


               184                                 Understanding Level 2




Confidential                                                                                           TS0007751
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 186 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           A wall of buyers will serve as an indicator for the following:

                  •   Support created at the wall price line
                  •   Potential breakout on the way
                  •   Potential breakdown fake out, don't be short

               It is worth noting, that repeated attempts of a wall of buyers weaken with each
               iteration, increasing the odds of a potential reversal piercing through the wall price
               line and potentially resulting in a panic and breakdown.

               Wall of sellers
               Conversely to the wall of buyers, the "Wall of Sellers" represents a block or blocks
               of orders at a certain price point that reinforce a resistance line. Much like the wall
               of buyers, "ask" orders don't bulge while "bid" orders are cleared as the stock price
               drops.

           Figure 111.2.3 shows a good example of a wall of seller at $11.12, having a cumulative
           size of 2100 (sum of all the seller sizes at that price) shares.

           A wall of sellers is usually indicative of a potential breakdown or a breakout take-
           out. The price points of the wall usually reaffirm the position of the collective mind
           of the market and keep the price from raising any further.

           A wall of sellers will serve as an indicator for the following:

                  •   Resistance created at the wall price line
                  •   Potential breakdown on the way
                  •   Potential breakout fake out, don't be long

           Similarly to the wall of buyers, repeated attempts at maintaining a wall of sellers
           may result in a spike or breakout, as the will of the market becomes stronger than
           the wall orders.




                                              Understanding Level 2                              185




Confidential                                                                                             TS0007752
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 187 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts




                         11.09      200                           11.12      4 00
                 BATS    11.09      300                 BATY      11.12      200
                 EDGX    11.08      500                 BATS      11.12      4 00
                 PHIL    11.07       100                EDGX      11.12      300
                 EGDE    11.05       100                PACF      H . 12     200
                 BATY    11 . 05     100                 PHIL     11.12      200
                 BOST    11.05       100                UBSS      11.19      500
                 MSCD    10 . 69     100                BOST      11.21      100
                 XGWD    10 . 53     100                MSCO      11.4 1     100
                 GSCD    10 . 38     100                          11.4 2     100
                 SU FI   10 . 36     100                 SU FI    11.85      100
                 ssus    10 . 36,    100                ssus      11.BS      100
                 SUSQ    10 . 36     100                SUSQ      11.BS      100
                 UBSS    9 .70      5,000               GSCD      11.95      100
                 CDRG    8 .26       100                CDRG      13.4 3     100
                 SBSH    8 .15       100                SBSH      13. 63     100
                 DBAB    B.05        100                LEHM      13. 74     100
                 SDHD    B.05        100                SDHD      13. 76     100
                 W EMM   B.05        100                          13. 76     100
                 NITE    8 .05       100                 NITE     13. 76     100
                 J PMS   8 .05       100                JPMS      13. 76     100
                 ADAM    8 .05       100                          13. 76     100
                 JEFF    8 .05       100                 J EFF    13. 76     100
                 CDWN    8 .05       100                          13. 76     100
                 LEHM    8 .05       100                          13. 76     100




                                            Figure 111.2.3 - StocksToTrade L2, MDXG Wall of Sellers


               Mexican Standoff
           The Mexican Standoff L2 Pattern is usually characterized by both a wall of buyers
           and a wall of sellers happening simultaneously.

           Stocks experiencing this type of patter are usually better left alone as it is difficult
           to predict future behavior without having the effect of the catalyst guiding the price
           action.

               186                                    Understanding Level 2




Confidential                                                                                          TS0007753
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 188 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts




                       2 .73   3, 60 0                                2. 74    2, 0 00
               BATY    2 .73    300                         PACF      2. 74    2,900
               PACF    2 .73   1, 4 00                      PHIL      2. 74     4 00
               PHIL    2 .73    200                         BATS      2. 74     800
               BATS    2 .73   1,200                        EDGX      2. 74     500
               EDGX    2.73    1,400                        UBSS      2. 75    5 ,000
               BOST    2 .73    200                         BATY      2. 75     7 00
               UBSS    2 .66   10,000                       BOST      2. 75     200
               MS CO   2 .63    1 00                                  2.81      100
               XGW D   2 .61    100                        MSCO       2 .83     100
               GSCO    2 .54    100                         VERT      2. 92     100
               VERT    2 .53    100                         GSCO      2. 93     100
               SUFI    2 .52    100                         SUFI      2. 94     100
               ssus    2 .52    100                         ssus      2. 94     100
               SUSQ    2 .52    100                         SUSQ      2. 94     100
               CDRG    2 .04    100                         CDRG      3. 25     100
               DBAB    1.96     100                         RHCO      3. 30     100      09:50:01
               LEHM    1.96     100                         JEFF      3. 30     100      09:50:01
               TMBR    1.96     100                         LEHM      3. 30     100
               RHCO    1.95     100                         PIPR      3. 30     100      09:50:01
               JEFF    1.95     100                         DPCO      3. 30     100      09:50:01
               PIPR    1.95     100                         MAXM      3. 30     100      09:50:01
               OPCO    1.95     100                         TMBR      3. 30     100
               MAXM    1.95     100                         BARD      3. 30     100      09:50:01
               ETMM    1.95     100                                   3. 30     100




                                         Figure 111.2.4 - StocksToTrade L2- CRIS Mexican Standoff L2 Pattern


           Figure 111.2.4 shows a wall of buyers at $2.73 and a wall of sellers at $2.74, indicating
           that both buyers are seller are confident in their hypothesis.

           This type of pattern should be avoided without having further confirmation of the
           potential price action.




                                                         Understanding Level 2                                 187




Confidential                                                                                                         TS0007754
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 189 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               Chipping Away and the Cliff Dive
           This type of Level 2 Pattern is characterized by large orders appearing on the L2
           monitor and these orders quickly being cleared in small succession by the opposite
           side.




                 PACF    7.74     3, 600                      BATY       7. 76     100
                 AMEX    7.74     2,4 00                      EDGX       7. 76      200
                 PHIL    7 .70     200                        NQEX       7. 77      600
                 BATY    7 .69     100                        AMEX       7. 78     100
                 EGDE    7 .68     100                        BATS       7 .80     200
                 BATS    7 .6,5   2,000                       PACF       7.61      100
                 EDGX    7 .54     100                        PHIL       7. 61      200
                 ssus    7 .19     100                        GSCO       8. 31     100
                 S USQ   7 .19     100                        ssus       8. 33     100
                 GSCO    7 .18     100                        SUSQ       8. 33     100
                 CDRG    5 .85     100                        CDRG       9. 01     100
                 UBSS    5 .61     100                        LEH M      9. 15     100
                 ATDF    5 .61     100                        ETMM       9. 15     100
                 TRIM    5 .58     100                        BKMM       9. 15     100
                 LEH M   5 .58     100                        BM IC      9. 15     100
                 MAXM    5 .58     100                        SOHO       9. 15     100
                 ETMM    5 .58     100                                   9. 15     100
                 BKMM    5 .58     200                        LAFC       9. 15     100
                 BM IC   5 .58     100                        ROTH       9. 15     100
                 RBCM    5 .58     100                        MICA       9. 15     100
                 SO HO   5 .58     100                        ATDF       9. 15     100
                 WEMM    5 .58     100                        NITE       9. 19     100
                 NITE    5 .58     100                        TRIM       9.22      100
                 COWN    5 .58     100                        MAXM       9. 22     100
                 LAFC    5 .52     100                                   9. 22     100




                                           Figure 111.2.5 - Stocks To Trade L2 - Large order on the bid for CRMD


           Figure 111.2.5 shows 3 large orders on the "bid" in comparison to the order sizes on
           the "ask". This type of setup is usually indicative of strong support, as buy orders

               188                                         Understanding Level 2




Confidential                                                                                                       TS0007755
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 190 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               with those quantity sizes are harder to clear by smaller sellers, ensuring that the
               price is driven up.

               When a "Chipping Away" pattern happens, in the example above, small sell orders
               would swarm the large buy orders until cleared, driving the price down.

           This type of L2 pattern is usually indicative of a "Cliff Dive" Pattern: when the large
           orders are cleared, they no longer offer a support or resistance price line, thus of-
           fering traders further confidence in the potential price action of the stock and cre-
           ating momentum.

           A Cliff Dive patter can be an indicator for:

                  •   Potential breakout or breakdown
                  •   Potential reversal of the price action, good exit indicator
                  •   Best considered around round numbers, due to hard stop losses (this triggers
                      the creation of an automated momentum by using the traders pre-set exit
                      settings for cutting losses)
                  •   It usually works best on speculative stocks

           Signs of possible manipulation
           Stock price manipulation can often be detected by paying attention to the Level 2
           Monitor. This is usually mostly applicable to Pump & Dumps, as it is in the best
           interest of promoters to drive the price of the stock up for the duration of the pro-
           motion.

           While these patterns may indicate stock price manipulation by entities engaging in
           trading a given security, such indicators may also represent legitimate traders
           changing their mind with significant orders.

           The manipulation pattern is usually reflected by the price of a stock dropping sig-
           nificantly, until a certain price level is reached. Once such a price level is attained,
           very large orders appear on either the "bid" or the "ask" in order to create artificial
           support or resistance lines.

           These large orders are often maintained and even sometimes chipped away until
           the price action reverses and reaches an acceptable distance from the manipula-
           tion threshold.
                                              Understanding Level 2                           189




Confidential                                                                                          TS0007756
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 191 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           The large orders are then removed from the order queue; this process is repeated
           every time the price drops below the manipulator's threshold.

               It is worth noting that when these types of patterns emerge, it is usually better to
               avoid maintaining a position opposite to the manipulation, due to the uncertainty
               of how the price action will be affected.

               Conclusion
           Understanding the dynamic of the Level 2 monitor is an invaluable tool in being
           able to predict price action behavior based on the order information that is pro-
           vided by this deeper data subscription.

           It is however necessary to become very experienced in recognizing the L2 patterns
           in order to become efficient at deciphering the underlying signs that are offered by
           the various indicators on this monitor.

               Level 2 can make the difference between a profitable and a very profitable trade.

           Summary
                  •   Level 2 is an real-time order queue monitor for a specific stock
                  •   Level 2 should be used as a complementary tool and not the only basis for
                      making a trading decision
                  •   Position sizes displayed in Level 2 can be hidden or faked in order to influ-
                      ence or avoid influencing the price action of a given stock
                  •   A Wall of buyers will usually be indicative of a support line
                         o A wall of buyers may indicate a failure to break down and a potential
                            breakout, don't be short
                         o Repeated attempts at a wall of buyers may indicate a breakdown
                  •   A Wall of sellers will usually be indicative of a resistance line
                         o A wall of buyers may indicate a failure to break out and a potential
                            breakdown, don't be long
                         o Repeated attempts at a wall of buyers may indicate a breakout
                  •   A Mexican standoff is an unsuitable pattern and trading should be avoided




               190                            Understanding Level 2




Confidential                                                                                          TS0007757
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 192 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


                 •   A Chipping Away pattern may indicate a momentum trend and can be used
                     as an indicator to enter a position when close to a key resistance or support
                     line
                 •   A Cliff Dive results from the Chipping away pattern followed by a breakout
                     or breakdown
                 •   Level 2 can reveal stock manipulation when suspicious activity is noticed
                        o Quick appearance and disappearance of very large orders at certain
                          price points in order to ensure a resistance or support line and pre-
                            venting the price from crossing that threshold

               Questions



               Homework




                                             Understanding Level 2                           191




Confidential                                                                                         TS0007758
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 193 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Chapter 111.3 - Over-The-Counter (OTC)

               Overview
           The focus of this chapter is to develop a deep understanding of the intricacies of
           trading Over-The-Counter Stocks and understanding its very specific set of trading
               rules that influence the underlying trading techniques.

               Goals
           The goal of this chapter is to become intimately knowledgeable with the inner
               working and processes that dictate the behavior of OTC stocks.

           At the end of this chapter you will know:

                  •    The difference in dynamic between listed and OTC Stocks
                  •    How to recognize OTC chart patterns and price action
                  •    Understand the dynamic of price action in OTC stocks
                  •    Understand the concepts that dictate the behavior of OTC stocks
                  •    Know how to prepare in advance for entries and exits on OTC stocks
                  •    How to always have a proper plan and be able to reach quickly when trading
                       OTC stocks

               What is OTC?
               Over-The-Counter Stocks, also known as unlisted stocks, can be compared to Peer-
           To-Peer file sharing networks, like bit torrent, Kazaa, emule or the likes. It is a dis-
           tributed exchange for stocks with no centralized way of handling trades.

               OTC stocks are traded between Market Makers directly without requiring the in-
           tervention of major exchanges to route orders; Market Makers and broker dealers,
               deal directly with each other to complete a trade.

               Unlike big markets like NASDAQ, NYSE and AMEX, stocks traded on the OTC are not
           traded electronically per-se; instead, orders are directly managed by Market Mak-
               ers "manually". Additionally, where the big exchanges rely on a regulated and cen-




               192                           Over-The-Counter (OTC)




Confidential                                                                                          TS0007759
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 194 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           tralized market to ensure orders are processed in a publicly transparent, standard-
               ized, safe and fast manner, OTC stocks do not carry any of those traits when traded:
               prices are not disclosed publicly until a trade has been completed.

               OTC stocks are usually the stocks of choice for Pump & Dump promoters, as the
               companies that exist within its listings are usually of little worth; very small emerg-
               ing companies in need of public funding are able to continue healthy operations.

               OTC stocks usually represent companies that do not meet the requirements of ma-
           jor exchanges or do not wish to pay the major exchange fees.

           Stocks listed on the OTC are the true definition of penny stocks, as the price per
           share is usually around or below the $1.00 price point.

           This links provides the references to the official regulations to which OTC stocks are
               bound: http://www.otcmarkets.com/learn/sec-finra-rules.

               It is worth noting that OTC does not have after-hours trading and that trading is
               exclusively done between 9h30AM and 4:00PM.

               Bulletin Board
               OTC-BB stocks is a type of OTC listing which regroups companies that have offered
           their shares publicly to dealers belonging to these listings. Market Makers are then
               directly responsible of ensuring the purchase and resale of a company listed on the
               OTC-BB

               Pink Sheets
               Pink sheets are part of the OTC listings and companies listed are not bound to the
           same minimum requirements or even required to file with the SEC.

               Pink Sheets are a type of OTC stocks and usually represent companies that require
               public funding without having a proper organization in place.

               Pink Sheets historically obtained their name from the fact that these types of list-
               ings were originally printed on pink paper.




                                             Over-The-Counter (OTC)                              193




Confidential                                                                                             TS0007760
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 195 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               The Gray Market
           The gray market is a type of OTC where the dealers may execute orders for pre-
           ferred customers for a new stock before it is actually opened publicly. Grey mar-
               kets are usually very hard to trade because not only do they behave like BBs and
               Pink Sheets, but they also provide no public quotes to traders.

               Gray market stock opportunities don't occur often, but their existence is notewor-
           thy.

           This will be covered in further detail in the sections below.

           The behavior of OTC Stocks
               OTC Stocks are bound by an unwritten set of trading rules that affects all traders
           that dare venture into its realm.

               While some legal regulations exists with OTC stocks, they are often not properly
               enforced and their application is hard to verify, which makes OTC stocks the wild
               west of Wall Street.

               In the sections below we will cover some of these unwritten rules that affect the
           traders who choose to play with OTC stocks.

               What an OTC chart looks like
               OTC stocks have a very different price action dynamic in comparison to major ex-
               changed. This dynamic results from the fact that OTC stocks belong to a decentral-
               ized marketplace where all orders are dealt in a Peer-to-Peer fashion, making the
               whole trading process much slower.

           This translates in a completely different type of resulting intraday chart when look-
               ing at OTC stocks in comparison to NASDAQ or NYSE.




               194                          Over-The-Counter (OTC)




Confidential                                                                                        TS0007761
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 196 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               lllfiJ THCZ G 1B   USD 1 l.linule-   G !B -rade   SMART TV'IS Stod,s. 2015--03--25 10:08:1 2 .505 B=0.1127 A =0.1 1'10 H=0.1300 l =0.10-40 C-----0 1110 La:$l,,-C 1H.O ---i> OOIO +374% V=H ,488,800




                                                          Figure 111.3.1 - Multicharts -Appearance of an OTC Stock, 1min chart- THCZ


               Figure 111.3.1 shows the typical appearance of an OTC stock. Unlike big markets, the
               price action is not erratic with frequent sudden reversals; these charts usually fit in
               a "clean" chart category due to the way of how OTC markets operate.

           The figure below shows a steady ramp up, a period of flat price action before ramp-
           ing down in a consistent manner.

           At the whim of Market Makers
                        "A "market maker" is a firm that stands ready to buy and sell a particular
                        stock on a regular and continuous basis at a publicly quoted price. You'll
                        most often hear about market makers in the context of the Nasdaq or
                        other "over the counter" (OTC) markets. Market makers that stand ready
                        to buy and sell stocks listed on an exchange, such as the New York Stock
                        Exchange, are called "third market makers." Many OTC stocks have more
                        than one market-maker." (Commission S. a., Market Maker, n.d.)

               OTC stock trading is directly reliant on Market Makers (MM) processing the orders
               in a "manual" way. This means that while your platform may allow you to send
               orders electronically, the processing of these orders may not be done in an auto-
               mated fashion and may actually require human intervention in order to get it filled.

               Market Makers are in charge of locating other Market Makers in order to fill in an
               order by buying and selling stock inventory to each other.

           The general understanding is that Market Makers are required to fill at least one
           order at the listed price and size; this would normally work on a first-come-first-
           serve basis in terms of who gets filled. There is however no way to ensure that this
           is the case and MMs may choose to prioritize some trades over others before filling
                                                                                             Over-The-Counter (OTC)                                                                                                   195




Confidential                                                                                                                                                                                                                TS0007762
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 197 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               an order; this often results in unfilled orders at a certain price point for a given size
               even if an order is sent and the availability is listed on the Level 2.

               The turtle and the rabbit
           As was mentioned in the previous section, OTC orders often require a certain de-
           gree of "manual labor" from the part of Market Makers to fill an order. This fact
           implies that some of the deals are processed by an individual at a computer and
           could possibly imply a phone transaction with another MM.

               Unlike listed stocks (NASDAQ, AMEX, NYSE, etc ... ), where all trades are automated
               and all orders are instantly processed by the centralized trading system, OTC offers
               no such convenience. Consequently, order fill times are considerably slower. Figure
               111.3.1 shows the result of these delays.

           Taking into consideration that trades are managed by humans to a certain extent,
           orders take a much longer time to be registered in the time and sales and the price
           action variation changes progressively, preventing it from experiencing the erratic
           behavior that is often seen in listed stocks.

               Think Ahead
           One of the most important aspects of trading OTC stocks, is having the ability to
           foresee the price action; in simple terms, a trader needs to think ahead in order to
           enter or exit a position.

           As was mentioned in the previous section, trades are managed by people rather
           than computers. As a result, MMs are subjected to a queue of orders that they need
           to process in the order they arrive. This very fact implies that every trader attempt-
           ing to trade a stock must compete for the available shares listed by the MM.

               Market Makers are then free to choose who to fill and when to fill an order.

           The bottom line is that, when trading OTC stocks, a trader must think ahead of the
           masses in order to enter or exit a position, risking otherwise to not have an order
           filled during a spike or panic.




                196                           Over-The-Counter (OTC)




Confidential                                                                                               TS0007763
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 198 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


           Trading OTC Stocks
           As was previously mentioned, trading OTC stocks requires foresight. This is due to
           the fact that as momentum increases, order fills become more difficult: MMs are
           flooded with orders at specific price points battling for their listed shares yet only
           able to accommodate a few orders before adjusting the price point.

           Additionally the order in which trade orders are processed are completely left to
           the discretion of the MM; they may choose to fill or not fill your order even if the
           shares are available and you were "first" to claim them.

           This means that when trading an OTC stock, it is important to have a strong hypoth-
           esis and understanding the reasons to enter a position and knowing exactly when
           such a position should be exit.

           Trying to make such decisions while momentum is in progress will only lead to cat-
           astrophic results as will be discussed in the next section. Timing OTC trades is of
           the utmost importance.
                                      •   I •   •       •                    •          •         •         •                   •
                              .274 B=D
                                    .
                                       121(). A =0. 1255
                                                    .
                                                         H=D.HOD
                                                          .     .
                                                                  L=D.1()4()
                                                                       .
                                                                             C-0.1 255 Last-0.1 255 +0.0185-. •
                                      : I:      :                : t,        :
                              - - - - .. , - - - - - - - ·11· - - - - - - - - - - - - - - - - - - - -
                                      : I:      :       :        :           .          :         :         :         :         :         :
                                      : ':      :       :        :      r1   t          :         :         :         :         :         :
                                      - l'      -       -        I           - T'I -              -         -         -         -         -
                                      : 1: :           : .:                  :         '· I~= U~likely ·to get fi lled! :                 :
                              - - --i·t --i- -- --i·.-1"': ·· - --i - --, --i --i --i --i - -i;·;
                                     -·- - - - - I -·· .. ,--·111~-,- 1-11.....
                              .... ··'·· 1·' __ , __ .. __ ,_ .. __ , __ .. __ , __ ..... · 111
                                                                                                11-··1__ ,-__
                              ___ ::-- .1:·. · t11111
                                                 .
                                                ____  1h -
                                                        -:- __ -:-:- __ -:-:- __ -.:- __ .I11t.l.::. __ I -:-:- __ -:-:- __ -:-:-
                                  .. _i,,1 :• :                  :           :          :         :         :         :         :         :
                              _. , . :- ;.: . :- . . :-     ..   :-   ..     :-   ..    :-   ..   :-   ..   :-   ..   :-   ..   :-   ..   :-
                                     ..
                                      . I.      .

                                     .  .  .      .      .      .      .      .      .      .      .     .
                              ··----:·T--:------:------:------:------:------:------:------:------:------:--
                                     .  .  .      .      .      .      .      .      .      .      .     .

                                      Figure 111.3.2 - Multicharts - THCZ 1min chart- OTC trading


           In Figure 111.3.2 the red arrow on top shows a potential entry point for a short posi-
           tion. It relies on the expectation that the price will drop in the near future without
           having a total assurance that it will.

           A short sell order at that point would get filled rather quickly, while attempting to
           enter the position while the price is dropping will be unlikely to result in a filled

                                                     Over-The-Counter (OTC)                                                                    197




Confidential                                                                                                                                         TS0007764
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 199 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           order, as numerous traders will attempt to enter such a position while competing
           for a limited number of shares at that price point for a given size in the MMs inven-
           tory.

           The same idea applies to the blue arrow on the bottom in Figure 111.3.2, where a
           long position would have to be expected before the breakout takes place.

           Trading OTC stocks requires preparation and information, in order to enter a trade
           with an OTC stock, it is important to understand the history of the stock, previous
           price action, its resistance and support lines and the fundamental details that can
           drive the price.

               It is also worth noting that most Pump & Dumps are OTC stocks that represent
               worthless companies; chances are that, as a trader, most OTC stocks you trade will
               be focusing on short positions.

               Entering an OTC position

           Entering a position in an OTC stock requires preparation and a good hypothesis that
           justifies the interest in taking either a long or a short position.

           The best time to enter an OTC stock position is either during sideway price action
           with the expectation of a breakout/down, at a time when trading volume is limited
           and orders are quickly filled, or at the last stages of a momentum price event, right
           before the price reversal happens.

           Once volume picks up and momentum starts, Market Makers are overwhelmed by
           a mass of traders attempting to enter the position at specific price points. This
           makes them unable to process all orders and chances to get a proper entry fill are
           very unlikely.

               It is best to enter a stock during the "calm before the storm" phase.

               Exiting an OTC position

               Knowing when to exit an OTC position is far more important than the entry, as
               will be explained in the next section.




               198                          Over-The-Counter (OTC)




Confidential                                                                                        TS0007765
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 200 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               In a profitable situation, the exit price point can be important, but will not result
               in losses. In these cases it is best to exit when either when there is sideway price
               action or at the beginning of a reversal move.

           In a losing trade, exiting an OTC position quickly is of the utmost importance in or-
           der to limit potential losses. Much like for a profitable trade, the best and possibly
           the only time to exit such a position is during sideway price action or right before
           a reversal. Attempting to exit while a momentum move is in progress is unlikely,
           but can be attempted in the following ways:

                  •   Matching a listed ARCA price and size on L2 in order to partially exit the po-
                      sition, as ARCA is an automated MM and exact orders are processed almost
                      instantly
                  •   Setting a LMT/STP order with a price point below/above (depending on
                      whether you are long or short) the current price that will appear higher on
                      the order queue and will have higher chances of being processed when the
                      price reaches that level.

               It is important to keep in mind that it is very difficult to get orders filled during
               momentum.

           The dangers of trading OTC
           As we discussed previously, trading OTC stocks requires a great deal of timing and
           good hypotheses in order to perform successful trades. This implies that the trader
           planning on engaging in such a practice is prepared and fully understands the be-
           havior in these types of situations.

               It is important to consider however, that trading OTC stocks implies a higher risk of
               potential losses than listed stocks when not prepared.

               On the entry side of a trade, the worst that can happen is simply missing a profita-
               ble opportunity. This in itself, is an acceptable outcome, as there is no loss involved
               with the trade.

           On the other hand, exiting a position requires a lot more attention to the price ac-
           tion and what to expect from a stock.


                                              Over-The-Counter (OTC)                               199




Confidential                                                                                             TS0007766
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 201 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           Attempting to exit a position when a momentum move is happening is usually an
           impossibility, which consequently means that a trader with a considerable position
           will be subjected to an unfavorable price action until volume dies down or until the
           order gets filled. This may only happen at a much different price point than the
           RMS absolute stop value established by the trader and thus leading to more con-
           siderable losses than originally expected.

           As an example, in Figure 111.3.2, if a trader were to enter a long position at the top
           red arrow price point, he/she would be subjected to most of the down price before
           obtaining a fill. This is due to the fact that getting orders filled during momentum
           is very difficult.

               It is worth noting that even the most experienced traders fall victim to the effects
               of OTC trading and can be subjected to significant losses.

           Additionally, it is also important noting that stocks traded in the OTC markets are
           usually prone to SEC halts, which can suspend all trading of a stock for an undeter-
           mined period of time.

           The bottom line is that trading OTC stocks without the proper amount of prepara-
           tion can lead to significant losses and needs to be done with great care.

           Summary
                  •   OTC stocks follow a much different dynamic than listed stocks
                  •   OTC markets are a decentralized P2P type of market network
                  •   OTC orders are not processed instantaneously and a fill at a specific price
                      point is not guaranteed
                  •   OTC orders are filled at the discretion of Market Makers, based on availability
                      and order priotity
                  •   Trading OTC stocks requires foresight and preparation
                  •   It is very difficult to trade OTC stocks when momentum is happening
                  •   Attempting to exit a losing position in an OTC stock during momentum price
                      action is unlikely to be a possibility and can lead to significant losses

               Questions


               200                           Over-The-Counter (OTC)




Confidential                                                                                            TS0007767
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 202 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Homework




                                    Over-The-Counter (OTC)                      201




Confidential                                                                          TS0007768
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 203 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Chapter 111.4 - SEC Filings

               Overview
           This chapter will focus on understanding how to read and interpret the content of
           SEC filings in order to do in-depth research about a stock.

               Goals
           The goal of this chapter is to become deeply familiar with reading and interpreting
           the contents provided by SEC Filings.

           At the end of this chapter you will know:

                  •    What is an SEC Filing
                  •    What filings are the most useful when trading penny stocks
                  •    How to find relevant information about a company in the filing
                  •    How to interpret the data contained within the filing
                  •    How to use this information to perform trading decisions

               Introduction
               How to read SEC filings is a very advanced concept that is very time consuming.
           While this chapter will go over some of the concepts of reading and understanding
           the contents of SEC Filings, it is by no means an exhaustive coverage of learning
               how to do it.

               I urge traders further interested in learning SEC filings in-depth to obtain Michael
               Goode and Timothy Sykes' "How To Read SEC Filings" DVD (Goode & Sykes, 2010)
               available on profit.ly.

               What is an SEC Filing?
           An SEC Filing is a document required by a publicly traded company to comply with
           the Securities and Exchange Commission's regulations.

           SEC filings allow investors to have a clear view of a company's history and pro-
           gress in order to make informed decisions on how to further invest in it.


                202                                  SEC Filings




Confidential                                                                                          TS0007769
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 204 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           These filings appear in the form of formal periodic reports that are publicly availa-
           ble and have a variety of informational purposes depending on the form being
           filed.

           The SEC is in charge of checking the information contained within these forms in
           order to ensure that they meet certain requirements.

           SEC filings offer investors a very in-depth view of the fundamental information
           about a company over time.

               Where to find SEC Filings?
           There are multiple websites where SEC filings for companies can be obtained, here
           are a few of them:

                  •   EDGAR, the SEC official search for filings:        http://www.sec.gov/ed-
                      gar/searchedgar/companysearch.html
                  •   Yahoo Finance: http://finance.yahoo.com on the right column under "SEC
                      filings" when looking at a stock
                  •    OTC Markets: http://www.otcmarkets.com/ on the right column under "Fil-
                      ings and Disclosure" when looking at a stock

           All three sources refer to the official SEC documents.

           Additionally, some broker platforms will offer access to the SEC filings directly from
           the platform itself.

           It is worth noting that SEC filings are available electronically and the electronic ver-
           sions are easier to comb through when looking for information.

           The various types SEC Filings
           SEC Filings are regulatory document describing the state of a company at the time
           of filing; there are various types of filings dedicated to this effect that serve differ-
           ent purposes when it comes to providing company relevant information.

               While all filings provide valuable fundamental data about a given company, only a
               handful of documents are actually relevant when it comes to penny stocking and
               performing in-depth research to gain an edge over the market.

                                                  SEC Filings                                  203




Confidential                                                                                           TS0007770
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 205 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts




               Useful SEC filings in penny stocks
           Information relevant to penny stocking when it comes to performing in-depth re-
           search about a given company can usually be found in a handful of SEC documents.

           Here are the most relevant to the type of research performed when dealing with
           these types of securities:

           10-K - The annual report
           The 10-K represents the annual financial report that is filed by companies at the
           end of their 4th quarter period, or more precisely within 90 days of the end of their
           fiscal year.

           The filing date for this document varies from company to company.

           The 10-K is a report that provides investors with a comprehensive analysis of the
           company. This filing provides detailed the financial statements of the company.

           The 10-K filing is divided in several sections:

                  •   The "business summary" provides a description for the company's operation,
                      it's employees, history, marketing, real estate, business segments, R&D and
                      competition
                  •   The MD&A, Management discussion and analysis offers a description on the
                      company's operations and financial outlook
                  •   Financial statements which may include the cash flow, income statements
                      and the balance sheet
                  •   Other sections of the filing may discuss the company's legal proceedings and
                      the management team

           The 10-K filing is an audited report.

           The foreign firm equivalent of the 10-K is the 20-F.

           10-Q - The quarterly report
           This SEC filing is a truncated version of the 10-K which must be filed within 45 days
           after the end of each fiscal quarter.


               204                                  SEC Filings




Confidential                                                                                         TS0007771
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 206 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           This document provides details on the company's latest developments and offers
           insight on the planned direction the company is planning to take.

           The sections in this filing are similar to the 10-K and will include unaudited financial
           statements as well as a toned down version of the 10-K report.

           The foreign firm equivalent of the 10-Q is the 6-F.

           8-K - Report of any other important event
           The 8-K filing describes important events that are not included in the 10-K and 10-
           Q reports. This document is unscheduled and will usually be issued when a major
           company event is relevant to investors.

           This document addresses events and offers more details and exhibits such as data
           tables and press releases.

           Some of the events that result in the production of an 8-K filing may include:

               •   Bankruptcy
               •   Receivership
               •   Material impairments
               •   Completion of acquisition
               •   Disposition of assets
               •   Departures or appointments of executives
               •   Other events of importance
               •   Press releases
               •   Debt conversion

           8-K filings can report multiple events and are usually divided in exhibits.

           The foreign firm equivalent of the 8-K is the 6-F.

           DEF 14A- Definitive proxy statement
           The DEF 14A is a filing that provides investors with management salaries, conflicts
           of interest that may be of interest.

           This document is usually filed before a shareholder meeting takes place and must
           be sent to the SEC before soliciting a vote on corporate matters.


                                                 SEC Filings                                  205




Confidential                                                                                          TS0007772
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 207 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Less useful SEC filings
           There are a multitude of other forms that must be filed with the SEC; a brief de-
           scription of these will be shown below:

                  •   Form 4 - The purchase or sale of stock by insiders
                  •   Form 3 - initial filing of ownership
                  •   Form 5 -Annual statement of ownership
                  •   SC 13G - the purchase or sale of shares by large holders, more specifically
                      those owning more than 5% of the company's shares.
                  •   SC 13D - the purchase or sale of shares by an activist investor, or more spe-
                      cifically an entity wishing to influence the direction of the company
                  • IA- This usually indicates an amendment to any of the existing filings (ie. 10-
                      0/A)
                  •   NT 10-Q and NT 10-K - this represents a notification of late filing for a quar-
                      terly or a yearly report
                  •   10QSB and 10KSB - it is similar to the 10-Q and 10-K applicable to small busi-
                      ness and used only for the smallest public companies
                  •   S-3 - The registration of securities, the foreign equivalent is the F-3.
                  •   S-8 - the registration of securities for issuing stock option plans for employ-
                      ees
                  •   Shelf registrations - they allow a company to sell shares without providing
                      an S-3
                  •   There is a multitude of other less relevant documents which can be found on
                      the EDGAR website.

               Combing through the data
           SEC Filings can often be overwhelming documents containing lots of data in regards
           to the fundamental elements of companies.

               Combing through the data takes time and it is important to know what to look for
               and knowing what is relevant.

               It is also important, when reading through SEC filings, to consider all statements in
               relation to the size or value of a company in order to have a relative perspective of


               206                                   SEC Filings




Confidential                                                                                            TS0007773
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 208 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               how certain data can affect the worth of the information being considered: in other
               words, information slightly affecting a $1B company may destroy a $10M one.

               Events and information need to be put in the right context and the details need to
               be considered relative to the size and value of the company.

               The structure of a 10-K
           The 10-K, as previously defined, is the annual status report for the company. It is a
               long document that covers all the aspects of the business for the finished fiscal year
               and contains crucial information for investors.

           The 10-K (and similarly the 10-Q, in a less detailed version) is composed of many
               elements that provide different types of data in regards to the company in ques-
           tion.

           The various sections are described on the SEC website (Commission S. a., How to
               Read a 10-K, n.d.).

           The 10-K is structured as follows:

                  •   An index describing the sections of the document
                  •   Part I
                         o Item 1- "Business" is description of the business and how it operates,
                            including its business strategy, products, services, marketing, intellec-
                            tual property, recent events, etc ...
                         o Item 1A - "Risk factors" which often describes the competitions but
                            may also contain some other juicy details that may affect operations;
                            it does not however focus on how to counter these risks
                         o Item 1B - "Unresolved Staff Comments" is usually dedicated to re-
                            spond to comments from the SEC staff on previously filed reports that
                            had not been resolved after a certain time
                         o Item 2 - "Properties" focus on the information about the properties,
                            locations, plants or other important physical properties
                         o Item 3 - "Legal Proceedings" focuses on the information regarding
                            pending lawsuits, legal proceedings or other types of litigation
                         o Item 4 - this item does not currently offer any information and is re-
                            served by the SEC for future use.
                                                     SEC Filings                                207




Confidential                                                                                            TS0007774
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 209 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


                •    Part II
                        o Item 5 - "Market Registrant's Common Equity, Related Stockholder
                             Matters and Issuer Purchases of Equity Securities" focuses on the
                             company's equity securities that may include market information,
                             number of shareholders, stock repurchases by the business, dividends,
                             or similar information
                        o Item 6- "Selected Financial Data" represents certain financial data for
                             the company over the last 5 years.
                        o Item 7 - "Management's Discussion and Analysis of Financial Condi-
                             tion and Results of Operations" focuses on the company's perspective
                             over the business results of the past financial year, also known as the
                             MD&A, allows a company to tell its story.
                        o Item 7A - "Quantitative and Qualitative Disclosures about Market
                             Risk" focuses on the information regarding the company's exposure to
                             market risk; in other words, risks of the stock market that may affect
                             the company's operation
                        o Item 8 - "Financial Statements and Supplementary Data" primarily
                             focuses on the company's audited financial statements. This infor-
                             mation is presented according to the accounting standards, conven-
                             tions and rules known as the Generally Accepted Accounting Principles
                             (GAAP). This section includes:
                                 11
                                    Income statements
                                 11
                                    Balance sheets
                                 11
                                    Cash flow statements
                                 11
                                    Shareholder equity
                        o Item 9 - "Changes in and Disagreements with Accountants on Ac-
                             counting and Financial Disclosure" discusses any disagreements aris-
                             ing with accountants if there has been a change in accountants.
                        o Item 9A - "Controls and Procedures" provides the information about
                             the company's controls and procedures to handle internal financial re-
                             porting.
                        o Item 9B - "Other Information" provides information that is required
                             to be reported on a different form but was not yet reported
                •    Part Ill
               208                                 SEC Filings




Confidential                                                                                           TS0007775
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 210 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

                        o Item 10 - "Directors, Executive Officers and Corporate Governance"
                          includes the information about the experience and background of the
                          company's directors and executive officers as well as the business
                          code of ethics, and any relevant qualification information for directors
                          and committees of the board.
                        o Item 11 - "Executive Compensation" provides a disclosure about the
                          compensation provided to the top executive officers as well as com-
                          pensation policies over the past year.
                        o Item 12 - "Security Ownership of Certain Beneficial Owners and
                          Management and Related Stockholder Matters" provides infor-
                          mation about the number of shares that are owned by the company's
                          officers, directors and large shareholders. It also includes details about
                          equity compensation plans.
                        o Item 13 - "Certain Relationships and Related Transactions, and Di-
                          rector Independence" provides information in regards to the relation-
                          ships and transactions between the business and its officers, directors,
                          and their respective family members.
                        o Item 14- "Principal Accountant Fees and Services" is used to disclose
                          the fees paid to accounting firms of their services during the year. This
                          information is however usually included in the DEF 14A form, "proxy
                          statement" and this item would simply reference to that form.
                 •   Part IV
                        o Item 15 - "Exhibits, Financial Statement Schedules" provides a list of
                            exhibits and financial statements included with the 10-K; this includes:
                               ■ Company bylaws
                               ■ Copies of material contracts
                               ■ List of the companies' subsidiaries
                               ■   Etc ...

               What to look for?
           When dealing with penny stocks, combing through SEC filings is about finding dis-
           crepancies in financial statements, outstanding debts, insider deals that may ad-
           versely affect shareholders, etc.


                                                   SEC Filings                                 209




Confidential                                                                                           TS0007776
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 211 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           All this information is publicly available and hidden under a large amount of data in
           regards to the current state of the company being researched.

               Financial Statements
               How to read financial statements is outside of the scope of this course; however,
               in order to understand SEC filings such as the 10-Q and the 10-K, this knowledge is
               necessary. It is important to have a good knowledge on how to read balance sheets,
               cash flow and income statements. The financial information is built upon the Gen-
               erally Accepted Accounting Principles (GAAP); getting familiar with these rules is a
               necessity when doing SEC filing research.

           Understanding the company's business is always important prior to plunging into
           the financial information. Fundamental analysis can help understand how certain
           numbers come to be.

               Financial statements hide all the juicy details about the financial health of a com-
               pany, understanding the math behind it can help uncover discrepancies or hidden
               expenses that may reflect other dubious events.

                   "Most audit reports express an "unqualified opinion" that the financial
                   statements fairly present the company's financial position in conformity
                   with GAAP. If, however, an auditor expresses a "qualified opinion" or a
                   "disclaimer of opinion," investors should look carefully at what kept the
                   auditor from expressing an unqualified opinion. Likewise, investors should
                   carefully evaluate material weaknesses disclosed on internal controls
                   over financial reporting." (Commission S. a., How to Read a 10-K, n.d.)
           The quotation above is a hint by the SEC to look for the results of auditor reports
           on 10-K forms to find interesting data.

           Faking financial data is not an easy task, it is therefore important to pay attention
           to how number balance between the balance sheet and the income statements.
           This type of information can usually be a good indicator that something fraudulent
           is happening.

                   ""Changes in and Disagreements with Accountants on Accounting and Fi-
                   nancial Disclosure" requires a company, if there has been a change in its
                   accountants, to discuss any disagreements it had with those accountants.
               210                                 SEC Filings




Confidential                                                                                          TS0007777
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 212 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

                    Many investors view this disclosure as a red flag. n (Commission S. a., How
                    to Read a 10-K, n.d.)

           Also brings the attention to Item 9 on the 10-K, disagreements between account-
           ants can be an interesting indicator, when looking for dirt.

               Legal events
               It is important to look for the results of legal events as this type of information can
               reflect ongoing lawsuits which can in certain cases bring a company to bankruptcy.

               Understanding how the legal proceedings affect the company can help further un-
               derstand its health and potential outcome.

           Risk Factors
           Finding this type of data can be tricky and cannot simply be categorized as it repre-
           sents the risk factors for the company; as such, this type of information varies from
           company to company, thus requiring some fundamental understanding of the un-
           derlying business.

           Risk Factors are usually a good way to discover potential issues that the business is
           facing or will be facing in the near future that could affect operations, finances,
           etc ...

           Excessive debt due in the short term
           Owing excessive debt and having a payment due date in the short term can reveal
           that the company is in serious trouble in terms of finances.

           This is usually indicative that the underlying company is unable to generate enough
           income to clear the debt, which consequently points to the fact that the business
           might end up filing for bankruptcy and having its assets liquidated among the cred-
           itors and largest shareholders.

           It is important to look who are the primary beneficiaries in the case of the liquida-
           tion of the company's assets and find out how this affect holders of publicly traded
           shares.




                                                     SEC Filings                                  211




Confidential                                                                                             TS0007778
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 213 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           Other indicators
           There are a multitude of indicators that can be found in the SEC filings to discover
               potential issues with a company, here are some of the things a trader should look
           for when performing in-depth research in SEC Filings:

                  •   Going concerns, indicates that a company is not doing well, usually repre-
                      sents a red flag, and is applicable to most P&Ds
                  •   Name changes, can usually indicate reverse mergers; a reverse merger in es-
                      sence allows a private company to become public without raising capital. ln-
                      vestopedia offers a great explanation on Reverse Mergers (Duman, n.d.)
                  •   Number of outstanding shares and calculated market capitalization (out-
                      standing shares multiplied by the stock price per share)
                  •   Acquisitions and how the acquired companies relate to the acquiring com-
                      pany
                  •   Dramatic increase in asset value, can indicate a reverse merger
                  •   Entries in the balance sheet providing complex or confusing names
                  •   Research shares other than common stock
                  •   Debt conversion costs need to be investigated

           Simply put, finding where the money comes from and where it is going.

               Using the data to make trade decisions
               Digging through SEC Filings is a time-consuming research activity. It requires the
           trader to study and analyze the most intricate details contained within a company's
           reports.

           The main purpose of performing such an in-depth analysis is to validate information
           that is already suspected in order to further reinforce a trading hypothesis. It is
           however important for a trader to know when to stop looking into a company as
           the time spent may not yield any profitable result.

               Making trade decisions based on the data contained within SEC filings pertains to
               understanding how the fundamental data may affect the stock price.

               For example, quickly recognizing a company that announces majestic events for is
           future but does not have a strong financial or legal basis to prove these advances

               212                                  SEC Filings




Confidential                                                                                         TS0007779
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 214 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               can indicate a potential Pump & Dump (whether it is compensated or not is a com-
               pletely different subject).

           The result of the in-depth research performed by looking into SEC filings is intended
           to determine whether a company has real worth and if their statements can be
           taken seriously.

               More importantly, such research can help predict potential price action behavior
               by giving an edge to traders who understand the underlying business operations
               and how these operations compare to the basic information that is publicly availa-
               ble to those who do not perform such a research activity.

           Diving into SEC filings can help a trader make the following assessment and deci-
           sions:

                  •   Determine if a company is worthy, is it a potential long position
                  •   Determine if a company is fraudulent or performing dubious financial activi-
                      ties, is it a potential short
                  •   Determine if a stock with an overextended price action has a justified catalyst
                      to push traders to continue buying
                  •   Determine if a company's press release on financial matters, contracts or
                      agreements have any concrete backing rather than just artificially pumping
                      interest
                  •   Determine who owns the shares of the company and how that may affect
                      the price
                         o Is it being funded by toxic financing such as PIPEs (Private Investment
                             in Public Equity)
                         o Is it being used for a Pump & Dump
                  •   Determine if the company is potentially fraudulent, will it get halted, is it a
                      potential short position
                  •   Determine if the cash flow statements are representative of the company1s
                      actual operations and if the values make financial sense
                  •   Determine if hidden expenses are fraudulent
                  •   Determine if company's officers have previously been part of fraudulent
                      businesses, or if there have been in litigations that may affect the company
                      or represent a conflict of interest, is it a potential short
                                                     SEC Filings                                213




Confidential                                                                                            TS0007780
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 215 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


           Summary
                 •   SEC filings are required by the SEC for public companies
                 •   SEC filings disclose all the necessary information required for investors to
                     make decisions
                 •   There are multiple SEC filings, the most important are
                        o 10-K, annual report
                        o 10-Q, quarter report
                        o 8K, report of important events
                        o DEF 14A, proxy statements
                 •   Researching SEC Filings is a complementary tool in reinforcing a trade hy-
                     pothesis
                 •   SEC filing research should never be used alone to perform trade decisions
                 •   Look for red flags in SEC Filings
                 •   Learn to identify the reasons and facts that can influence stock price that
                     can be reflected in an SEC filing
                 •   SEC Filings contain factual information, compare them to promotions and
                     Press Releases to get the big picture and reinforce your hypothesis
                 •   Bad companies may perform well in the market for a certain period of time

               Questions



               Homework




               214                                   SEC Filings




Confidential                                                                                        TS0007781
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 216 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Chapter 111.5 - Position Boxing

               Overview
           This chapter will focus on the concept of position boxing in order to counter the
           downside of a potential play while ensuring the retention of shares to short for a
           given stock that has low availability.

               Goals
           The goal of this chapter is to teach you how to box a position in order to perform a
           short sell trade with an instrument that has low short share availability.

           Short Selling and the hunt for shares
           Chapter 111.1 focused on the various intricacies of short sell trades. One of the im-
           portant points we focused on was the sometimes difficult nature of obtaining
           shares to borrow for a short sell trade.

           As was previously explained, shortable shares rely on the broker-dealer's inventory,
           however in some cases these shares are quickly used by other traders and shorting
           a stock when momentum happens becomes an impossibility.

           "Hunting" for shares in this type of situation becomes a necessity when desiring to
           take a short position in order to generate profit, however this needs to be much in
           advance. As a result, a trader entering a potential short to early can be subjected
           to a short squeeze situation, forcing the trader to exit the position with significant
           losses.

           A tale of two brokers
           In order to remedy this type of situation, a solution can be applied: "Boxing a posi-
           tion". The very concept of boxing a position relies on a trader having multiple stock
           broker accounts to perform trades; ideally 2 or more.

               Having two or more brokers allows the trader to take multiple differing positions
               on the same stock without affecting the position sizes at other brokers.



                                                Position Boxing                             215




Confidential                                                                                        TS0007782
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 217 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Boxing the position
           Boxing a position takes into account the concept that shares for a given stock are
           hard to borrow or difficult to find at a given broker, meaning that these shares need
           to be reserved in advance in order to be able to trade them. Reserving shares is not
           always a possibility, it is therefore necessary to enter the short position whenever
           the shares are available; this is often not suitable when the stock price is still ex-
           pected to raise before crashing.

           The concept of boxing the position is as follows:

                  •   The trader takes a short position with Broker 1
                  •   The trader takes a similarly sized long position with Broker 2; this position
                      may be of a bigger size if the trader expects a prolonged upside on this
                      trade.

           This first step ensures that the current total value of trader's position is balanced
           close to 0, meaning that a move in either direction will result in neither a profit nor
           a loss when both positions are exited at the same time.

           Once the stock is ready to crash according, resulting in a price drop of the stock,
           the trader then closes his/her long position with Broker 2, leaving only the short
           position open with Broker 1.

           The trader can then simply close the short position with Broker 1 as he/she nor-
           mally would according to the chosen trading strategy.

               Figures 111.5.1 through 111.5.4 show the process of position boxing.




               216                                Position Boxing




Confidential                                                                                          TS0007783
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 218 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts




                       The Trader                                  Broker 1                                      Broker 2
                                                                 Figure 111.5.1- The players


               Figure 111.5.1 shows the players in this process, namely, the trader, Broker 1 and
               Broker 2.

                             Shortable Shares are available at Broker 1 at $1.00/sh



                                        Short Sell 1000 Shares                                 Buy 1000 Shares
                                        al $1.00/Share                                         al $1.03/Share




                      Position: -1000                                                                             Position: 1000
                      Value: $1000                                                                                Value: $1030




                                                       Figure 111.5.2 - Entries with both brokers


               Figure 111.5.2 shows the position boxing entry process which implies that the trader
           takes both a short (based on availability) and long with similarly sized positions. The
           figure above depicts both positions as being 1000 shares, however, the trader could
               have taken a larger position in order to increase potential gains on the upside.


                                                                  Position Boxing                                                  217




Confidential                                                                                                                             TS0007784
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 219 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


                                                                              $1.50 peak
                     Position: - 1000
                     Value: $500
                                                                              1+                                Position: 1000
                                                                                                                Value: $14 70




                                           Entries    + ••1                                                           I

               $500 Unrealized loss                    li·4P••~           1
                                                                                                 $4 70 Realized Profit



                 Position: -1000
                                                    ••1 T                                          Sell 1000 Shares
                                                                                                   m$1 .50/Share


                 Value: $500
                                                Real short position value: -$30
                                   Figure 111.5.3 - First exit with Broker 2 when the trader expects the price to break down


           Figure 111.5.3 shows the trader exiting the long position. This is typically done once
           the trader has determined through the various strategy indicators that the stock
           price is about to drop.

           In exiting the position, the trader realizes the profit on the upside, compensating
           for the short sell trade unrealized losses up to this point.

           Prior to exiting the position, the combined cash value of both positions was close
           to $0. As soon as the trader exits the long position, this essentially corresponds to
           a typical short sell entry; with no counter balancing trade, this position is now ready
           to either generate a real profit on the down side or an actual loss on the up side.

           Figure 111.5.4 below depicts a typical buy-to-cover exit for a short position. In this
           fictional case, the profit is considered to be $970, for a $1/sh drop from its highs.
           This profit is ensured by the fact that the long position compensated for the losses
           of the short position; consequently, the short position actually becomes an actual
           position when the trader exits the long position.


               218                                                 Position Boxing




Confidential                                                                                                                     TS0007785
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 220 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts




                      •                                                                      II
                          Buy to Cover 1000 Shares
                                                                               ••1 •1
                  '       a1 S0.50/Share


                                                                                                                 I
                                     I.              $970 Realized Profit                                            I ■+
                                                                                                                     ■   $0.50
                                                                                                                         bottom
                                         Figure 111.5.4 - Typical buy to cover exit with broker 2 for a profit


           It is worth noting that the final account differences in Brokers 1 and 2 will respec-
           tively be +$500 and +$470; the cumulative profit of both positions results in a
           profitable trade.

           The dangers of position boxing
               Position boxing requires proper timing in order to enter both broker positions al-
               most simultaneously with two different broker accounts, this means having the
               proper experience to minimize the time required to get those orders filled while
               experiencing a very little price variation between both entries (entry price on Bro-
               ker 1 should be very close to the entry price on Broker 2).

           Additionally, all the dangers of short selling are still applicable, namely forced
           buy-ins and SEC halts of the stock.

           These dangers need to be taken into consideration when boxing a position, as the
           financial risk is technically doubled even though both positions balance one an-
           other to a $0 market value.

           Summary
                  •   Position boxing is used when shares to short for a given security are scarce


                                                              Position Boxing                                                    219




Confidential                                                                                                                           TS0007786
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 221 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

                 •   Position boxing is used when it is necessary to maintain balance between
                     the prior to committing to a position
                 •   Position boxing is typically to improve the efficiency of short positions
                 •   2 or more brokers are necessary in order to box a position
                 •   The dangers of position boxing are the same as those for short selling
                 •   Position boxing allows a trader to "reserve" shortable shares for a given se-
                     curity in order to perform a trade when the stock is ready for a drop

               Questions



               Homework




               220                               Position Boxing




Confidential                                                                                         TS0007787
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 222 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Chapter 111.6 - Pyramiding Positions

               Overview
           This chapter focuses on the concept of pyramiding positions, also known as adding
           to a position.

               Goals
           The goal of this chapter is to teach you to know when to add to a position and when
           to add to your position in order to maximize your potential profits.

           At the end of this chapter you will know:

                  •    What the rules for adding to a position are
                  •    How big your added position should be
                  •    What should be your new absolute stop
                  •    How to add multiple times and determining the necessary values

               Introduction
               When trading, there are plays that may turn out better than originally expected,
               making a base investment less profitable and it could be with a larger position. Pyr-
               amiding positions, or adding to a position, takes advantage of a favorable stock
               price action and increases the potential profits for that series of trades.

           The theory behind this strategy for adding to a position has been adapted by my-
           self, based on the concept of trend following pyramiding positions introduced by
           the Turtle Experiment (Covel, 2009) and applied to penny stocks.

           It relies on the NT Risk Management Strategy presented in Chapter 11.4 and uses
           the concepts of Risk Unit and Average True Range (N) in order to determine posi-
           tion sizes, entries and stops.

               Warning
           Adding to an existing position implies increasing your position size in order to gen-
           erate more profit on a given trade. This chapter has been included in the Advanced


                                               Pyramiding Positions                            221




Confidential                                                                                           TS0007788
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 223 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               Concepts section as taking larger position implies a bigger risk for the trader and
               potentially bigger losses in an unfavorable scenario.

               Pyramiding positions requires understanding of the process, but also experience
               and discipline in order to cut losses quickly and exit a position at a moment's notice.

           Additionally, this type of strategy is better suited to listed stocks rather than OTC
           due to the speed of execution and the effects that this can have on entering or
           exiting a position.

           The Numbers
           The Pyramiding positions technique relies on a couple of concepts established in
           Chapter 11.4, with the NT RMS.

               When considering adding to a position the following parameters need to be taken
               into account:

                  •   Total equity: E
                  •   Average true range: N
                  •   Risk Unit%: p
                  •   Risk Unit$: U
                  •   The absolute stop multiplier: x
                  •   The addition threshold multiplier: m

           The risk unit is the same as established in the NT RMS and should be adjusted with
           the evolution of the total equity value (which includes realized and unrealized prof-
           its/losses).

               Pyramid Limits
           While pyramiding positions can be a very profitable strategy, it is advisable to limit
           the number of entry additions to 5 risk units.

           This limits the amount of cash that is dedicated to a single position.

               Example:

               Equity: $10000
               Risk unit: 2%

               222                             Pyramiding Positions




Confidential                                                                                             TS0007789
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 224 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               Risk Unit value: $200

               For a stock having an N of $0.5 and a stock price of $5.00/share, the trader can take
               a position of 400 shares with a maximum risk of $200.

           The position value at 400 shares would be $2000.

           Adding to a position 5 times with a risk unit of 2% with a stock price of $5+ would
           imply a total position value of over $10000, which is equivalent to the total equity
           of the trader.

           Taking a position that occupies a 100% of the trader's capital is unacceptable as it
           can blow up the account if something goes wrong.

           As a trader you need to take this fact into consideration when using this technique
           for adding to your position.

           Adding to your position
           Adding to your position using the pyramiding technique implies recalculating the
           N, U and stops for each new position taken in the concerned security.

           A detailed fictional example will be provided below.

           The exit (established by the RMS) and addition multipliers also need to be taken
           into consideration and remain constant throughout the whole pyramiding process.

           The first step is the original entry into the position, the basics of the RMS is covered
           in Chapter 11.4.

           Steps 2-5 operate based on adjusted trader's equity and N based on the stock price
           action, profit and loss, which then determines the new absolute stops and subse-
           quent entries if necessary.

           The entry prices for steps 2-5 are determined as follows:

                                   EP   = base price+ (step# -     1) x m x N
           This essentially means performing the product of the entry multiplier, the current
           step number minus 1 and the average true range; then adding this value to the base
           entry price to obtain the entry price for the current step.


                                              Pyramiding Positions                             223




Confidential                                                                                           TS0007790
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 225 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Fictional Case Study
           This section will focus on providing a fictional example of how this technique for
               pyramiding entries works. It will assume a fictional long position on a non-existent
           stock in order to present the details of the technique in a more practical manner.
           Additionally, it will be assumed that the price of the stock will be following a con-
           stantly increasing pattern for the duration of the example. However, the absolute
           stops described below should serve as an example of when to fully exit the posi-
           tion when that value is crossed following a reversal.

           Step 1- Basic long entry
           For the purpose of this fictional case study the following parameters will be estab-
           lished:

                  •   Base equity: E    = $10000.00
                  •   Risk unit: p   = 1 °/o
                  •   Absolute stop multiplier: x      =1
                  •   Entry multiplier: m      = 0.5
           This provides us with the Risk Unit$ value as being

                                                       U   = $100.00
               We assume the starting point of the stock as having the following values:

                  •   Current price and 1st step entry price: $2.50
                  •   Average True Range: N       = $0.50
           An entry at the current price with the current N value would imply the following
               position size for a long position:


                                     P = floor $100)
                                                  _    = 200 shares
                                               ( 0 50
                                     Position value $P = 200 x $2.50 = $500.00
           Additionally we calculate our first stop to be:

                                           S1 = x X N = 1 X $0.5 = -$0.50
                                           S1 = $2.50 - $0.50 = $2.00


               224                                 Pyramiding Positions




Confidential                                                                                          TS0007791
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 226 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               Our first absolute stop is therefore set at $2.00 for a $100 loss if the price drops.

           Table 111.6.1 summarizes the current state of the trader's position;
               Table 11/.6.1 - Pyramid entry Step 1 - initial position




           Step 2 - First addition
           The second entry point is determined as follows:

                                   EP2 = entry price+ (step# - 1) x m x N
                                   EP2 = $2.50 + (2 - 1) X 0.5 X 0.5 = $2.50 +x 1                      X   0.25
                                   EP2 = $2.50 + 0.25 = $2.75
           The current stock price is $2. 75, resulting in the following values:

                    •     Equity: E        = $10050.00
                    •     Risk Unit: U = $10050.00 x 1 °/o = $100.50
                    •    Adjusted stop price: S2 = $2.75 - $0.5 = $2.25
                                                                             100 50
                    •    2 Entry position size: P2 = floor (                     · )   = 201 shares
                                                                               0.5
                    •     Position value: $P2 = 201 x $2.75 = $552.75
               Table Ill. 6.2 - Pyramid entry Step 2 - first addition


                Unit#                   Entry price            # Shares       Stop price      P/L              RtOE
                1                       $2.50                   200           $2.25           $50.00           0.5%
                2                     I $2.15                 I 201           $2.25         I $0.00          I 1%
                Total:                                          401                           $50.00           1.5%


           Step 3 - Second addition
           The second entry point is determined as follows:

                                   EP3 = entry price+ (step# - 1) x m x N
                                   EP3 = $2.50 + (3 - 1) X 0.5 X 0.5 = $2.50 +x 2                      X   0.25


           1
                Risk to Original Equity
                                                                    Pyramiding Positions                              225




Confidential                                                                                                                TS0007792
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 227 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

                                  EP3 = $2.50          + 0.50 =        $3.00
           The current stock price is $2. 75, resulting in the following values:

                    •    Equity: E      = $10150.25
                    •    Risk Unit: U = $10150.25 x 1 °/o = $101.50
                    •    Adjusted stop price: S3 = $3.00 - $0.5 = $2.50
                                                                           10        50
                    •    2 Entry position size: P3 = floor (                    1.        )   = 203 shares
                                                                               0.5
                    •    Position value: $P3 = 203 x $3.00 = $609.00
               Table 11/.6.3 - Pyramid entry Step 3- second addition


                Unit#                 Entry price             # Shares       Stop price              P/L                RtOE
                1                     $2.50                 200              $2.50                   $100.00            0%
                2                   I $2.15               I 201            I $2.50                 I $50.00           I o.5%
                3                     $3.00                 203              $2.50                   $0.00              1.01%
                Total:              I                     I   Go4          I                       I   $so.oo         I   1.s1%

           Step 4- Third addition
           The second entry point is determined as follows:

                                  EP4 = entry price+ (step# - 1) x m x N
                                  EP4 = $2.50 + (4 - 1) X 0.5 X 0.5 = $2.50 +x 3                                X   0.25
                                  EP4 = $2.50 + 0.75 = $3.25
           The current stock price is $2. 75, resulting in the following values:

                    •    Equity: E      = $10301.50
                    •    Risk Unit: U = $10301.50 X 1 % = $103.01
                    •    Updated ATR: N             = $0.6
                    •    Adjusted stop price: S4 = $3.25 - $0.6 = $2.65
                                                                           103 01
                    •    2 Entry position size: P4 = floor (                   · )            = 171 shares
                                                                             0.6
                    •    Position value: $P4 = 171 x $3.25 = $555.75




                226                                             Pyramiding Positions




Confidential                                                                                                                      TS0007793
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 228 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               Table 11/.6.4 - Pyramid entry Step 4- third addition


                Unit#                  Entry price # Shares                      Stop price     P/L         RtOE
                1                      $2.50         200                         $2.65          $150.00     0%
                2                    I $2.15       I 201                       I $2.65        I $100.50   I 0.20%
                3                      $3.00         203                         $2.65          $50.75      0.61%
                4                    I $3.25       I 171                       I $2.65        I $0.00     11.02%
                Total:                               775                                        $301.25     1.83%
           Step 5 - 4th and last addition
           The second entry point is determined as follows:

                                   EP5 = entry price+ (step# - 1) x m x N
                                   EPs = $2.50 + (5 - 1) x 0.5 x 0.5 = $2.50 +x 4 x 0.25
                                   E P5 = $2.50 + 1.00 = $3.50
           The current stock price is $2. 75, resulting in the following values:

                    •    Equity: E        = $10533.75
                    •    Risk Unit: U = $10533.75 x 1 °/o = $105.33
                    •    Adjusted stop price: S5 = $3.55 - $0.6 = $2.50
                                                                               105 33
                    •    2 Entry position size: P5 = floor (                       · )   = 175 shares
                                                                                 0.6
                    •    Position value: $P5 = 175 x $3.55 = $621.25
               Table Ill. 6.5 - Pyramid entry Step 5 - 4th and last addition


                Unit#                  Entry price # Shares                      Stop price     P/L         RtOE
                1                      $2.50         200                         $2.95          $210.00     0%
                2                    I $2.15       I 201                       I $2.95        I $160.so   I o%
                3                      $3.00         203                         $2.95          $111.65     0.10%
                4                    I $3.25       I 111                       I $2.95        I $51.30    I o.51%
                5                      $3.55         175                         $2.95          $0.00       1.05%
                Total:               I             I 950                       I              I 533.15    I 1.66%


           Total cumulative entry position value @ $3.55:

                             TEPV = 500 + 552.75 + 609 + 555.75 + 621.25 = $2838.75



                                                                  Pyramiding Positions                              227




Confidential                                                                                                              TS0007794
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 229 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           The total cumulative investment for each of the positions taken in this fictional ex-
           ample would be $2838.75, assuming a profit of $533.75 by maintaining all the po-
           sitions at the $3.55 price point per share.

           If the price were to continue raising, so would the profits of each of the individual
           steps, progressively eliminating the total risk to equity; conversely, with an abso-
           lute stop set at $2.95, the maximum loss would be of $166.00 at step 5, which is
           already covered by the gains in steps 1 and 2.

           Summary
                 •   Pyramiding positions is an advanced concept to add to an existing position in
                     order to maximize profits
                 •   Pyramiding can be risky, as it implies increasing the position size
                 •   A 5 step limit should be set when pyramiding positions in order to limit the
                     total amount of equity being invested
                 •   This technique relies on the NT RMS described in Chapter 11.4 and the values
                     defined therein

               Questions



               Homework




               228                            Pyramiding Positions




Confidential                                                                                         TS0007795
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 230 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Chapter 111.7 - Trading the spread

               Overview
           This chapter will focus on the concept of Trading the spread which allows a trader
           to profit from medium volume stocks that are subjected to a wide difference be-
           tween the "bid" and the "ask".

               Goals
           The goal of this chapter is to teach you a technique to profit from stocks that expe-
           rience very little price change due to a stalemate in trading resulting from a wide
           price gap between buyers and sellers.

           At the end of this chapter you will know:

                 •     How to uncover potential candidates for this type of play
                 •     How to enter and exit position relying on this technique
                 •     What the potential dangers are of trading the spread

               Introduction
           Trading the spread is a technique that relies essentially on taking advantage of the
           difference between what buyers are willing to pay for a stock and what sellers wish
           to receive.

           This is an advanced technique as it requires experience and patience to be success-
           ful at it; more importantly, it is not the type of play that comes to a trader often,
           but which can potentially be profitable as it can be repeated as many times as the
           stock allows it.

           Trading the spread is directly dependent on a wide difference between the "bid"
           and the "ask" prices, usually looking for anything above a $0.15 gap for stocks
           priced under $10.00.

           Trading the spread also relies on having access to Level 2 real time data in order to
           have a proper overview of how buyers and sellers stand up to each other; more
           precisely, identify the presence of walls of buyers and sellers present to reinforce
           the hypothesis that this technique may be successfully applied.
                                                Trading the spread                         229




Confidential                                                                                       TS0007796
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 231 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Understanding the spread
           Spread is usually the result of mid and low volume stocks where both buyers and
               sellers remain firm on their order prices, reducing dramatically the immediate vol-
               atility of the stock.




                  PACF    2. 53   1,200   09 :30: 01      PACF     2. 70
                  BATS    2.47    100                     UBSS     2. 71     300
                  EGDE    2. 35   100                     EDGX     2 .73    2,000
                  ssus    2. 35   100                     BATS     2. 75     100
                  VERT    2. 35   100     09 : 30 : 01    ATDF     2. 60    3 ,000
                  BATY    2. 35   100                     VERT     2. 66     100     09 : 30 :01
                  SUSQ    2. 35   100                     EGDE     2. 69     100
                  EDGX    2. 35   100                     ssus     2. 69     100
                  GSCO    2 .07   100                     BATY     2. 69     100
                  SBSH    2. 04   100                     SUSQ     2. 69     10 0
                  UBSS    2. 00   4 00                    GSCO     3. 17     100
                  MLCO    1.98    100                     SBS H    3. 20     100
                  ATDF    1.96    100                     CDRG     3. 37     100     09 : 30 :01
                  CDRG    1.90    100     09 : 30:01      BOST     3. 37     100
                  BOST    1.90    100                     PHIL     3. 37     100
                  PHIL    1.90    100                      STFL    3.4 3     100
                  DBAB    1.63    100                     SOHO     3.4 3     100     09:30 :01
                  STFL    1.83    100                      NITE    3.43      100     09 : 30 :01
                  RHCO    1.83    100                      JEFF    3.43      100     09 : 30 :01
                  SOHO    1.63    100     09 : 30 : 0 1   RBCM     3.4 3     100     09:30 :01
                  NITE    1.63    100     09 : 30:01      DBAB     3.44      100
                  JEFF    1.63    100     09 : 30 : 01    RHCO     3.4 4     100
                  ETMM    1.83    100                     MLCO     3.44      100




                                           Figure 1//.7.1-StocksToTrade - MOLG $0.16 Spread on L2


               Figure 111.7.1 shows a $0.16 spread between the "bid" and the "ask" at similar po-
           sition size orders.




                230                                       Trading the spread




Confidential                                                                                         TS0007797
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 232 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

           In terms of charts, this usually means very little movement over time in price ac-
           tion, hence revealing a low volatility stock; this can also often be associated with a
           low liquidity stock.

           Stocks with a wide spread often have a volume under 200000 shares on the day.

               Finding interesting stocks
           There are a couple of ways to find stocks to which this technique could be applica-
           ble.

           The first way, is "manual", this implies that you'll have to use a real-time
           screener/scanner to look for stocks with a spread and determine the spread visually
           and mentally calculate the difference between "bid" and "ask" for each of the
           stocks on your scanner and then determine those that meet your criteria.

           The second option, which is currently the only way to perform this type of filtration
           is by creating a StocksToTrade/EquityFeed filter that looks for a spread above a
           certain value.




                              Figure 111.7.2- StocksToTrade - Filter to look for a spread greater than $0.15


           Figure 111.7.2 depicts the filter builder that allows to create a real time filter in order
           to find stocks that have an "ask" price greater than the "bid" price by $0.15. Once
           you run the filter you obtain the desired results and can look further onto whether
           any of those plays are of any interest for this technique.
                                                     Trading the spread                                        231




Confidential                                                                                                         TS0007798
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 233 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

                ~ Spread ov,e-rS0.15                                                                                                              -   r, X

                   Time         News   Market    Symbol         Comp ...      Bid        Ask         Last     Net C. ..   % ...    •   Volume     Trades
                 09 : 30: 06             pink   TDHOY          T&D HO •••       6. 78      6 .99                                        637,959            4
                 09 : 40 : 56            nyse   ANFI           AM I RA N•••     9 .00      9 .18                                         40,427         88
                 09 :39: 49            nasdaq   NVCN            NEOVAS ...      8 .77      9 .02                                         81,774         58
                 09 : 42 : 54          amex     CANF            CAN-FIT ...     :i .2C     s..:.o                                        27,673         69
                 09 : 30: 20             pink   M2DAY           MAZDA •••      10 .17     10 .3°                                        216,305            5
                 09 : 42 : 38          nasdaq   LIME            LIME EN ...     3 .72      3 .9 '.                                       40,704        115
                 08 : 00: 08             pink   BCAUF           BRILLIA ...     l. 79      :..98                                         54,000




                -                                      Figure Ill. 7.3 - Stocks To Trade - Spread filter results
                                                                                                                    j"            Tt              CLONE '>




               Figure 111.7.3 shows the results of the filter above during trading hours. It shows all
           the stocks currently matching a spread wider than $0.15, and also matching a price
               between $0.1 and $12, and a volume greater than 250000.

           Trading the spread
               Now that we have established what to look for, we can move to the specifics on
               how to trade stocks with a wide spread.

           We will use Figure 111.7.4 as an example reference for how to trade this type of
           technique.

           The basic concept is as follows:

                    •       Take a long or short position respectively higher or lower than the current
                            bid or ask
                    •       Wait until your order is filled at that price
                    •       Close your position below or above the current ask/bid
                    •       Wait for your order to be filled.

           Trading the spread strongly relies on patience, as the orders may take some time
           to get filled and rely on some traders trying to open or close their position at the
           price you are posting.

               In some instances the orders may not be filled at all.



               232                                                 Trading the spread




Confidential                                                                                                                                                   TS0007799
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 234 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts




                  EDG X      8. 55   1,000                 EDGX       9. 60     800
                  UBSS       8.26    1,000                 EGDE      9.63       100
                  NQEX       8.26    1,000                 ssus      9.63       100     09:31:51
                  EGDE       8 .04   100                   BATY      9 .63      100
                  ssus       8 .04   100                  BATS        9. 63     100
                 BATY        8 .04   100                  S USQ       9.63      100     09:31:51
                 BATS        8 .04   100                   PACF      9 .71      100
                 SUSQ        8 .04   100                   UBSS       9. 94    6 ,000
                 CDRG        6. 75   100                  ATDF       10 .50    6 ,940
                 LEER        6.48    100                  CDRG       11.25      100
                 SOHO        6.48    100                   LEER      11.52      100
                  NITE       6.48    100                  SOHO       11.52      100
                 COWN        6.48    100                   NITE      11. 5 2    100
                 ATDF        6.48    100                  COWN       11.52      100
                 ETMM        6.48    100                  MLCO       11.52      100     09 : 31: 5 1
                 RBCM        6.48    100                  ETMM       11.52      100
                 VFIN        6.48    100                  RBCM       11.52      100
                 JSSF        6.48,   100                   VFI N     11.52      100




                                             Figure 111.7.4- StocksToTrade - NVCN with a $0.44 spread


               Based on Figure 111.7.4, a trader could trade the spread as follows:

                  •      Take a 100 share long position above the current bid: for example $8.69
                  •      Wait until the order is filled

               Once the order is filled you can immediately send a closing order:

                  •      Close the 100 share long position by selling at $8.97 for example.
                  •      Wait until the order is filled




                                                          Trading the spread                            233




Confidential                                                                                                  TS0007800
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 235 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

               Once the closing order is filled, the technique is complete; the end result is a
               $0.28/share profit without relying on any advanced technical analysis or catalyst,
               but instead entirely depending on the status quo of the stock price.

               Dangers of trading the spread
               While trading the spread can be a profitable and repeatable technique, it is not
               without its dangers.

           Just like every stock, a stock fitting into this type of play is also subjected to funda-
           mental factors that may affect the price one way or another; this means in essence
           that a stock may have very little volatility for an extended period of time only to
           meet a situation where it encounters a breakout/down event.

           This can result in losses and needs to be taken into consideration when trading the
           spread.

           Additionally, due to the very nature of this technique, orders may not get filled for
           extended periods of time, if at all, which may force a trader to exit a position at or
           below the entry price, limiting considerably the profitability of such a technique.

           All these factors need to be taken into account in order to do well with this tech-
           nique.

           Summary
                  •   Trading the spread is an advanced technique
                  •   Trading the spread relies on a good knowledge of Level 2 (See Chapter 111.2)
                  •   Trading the spread takes advantage of the difference of price between
                      "bid" and "ask"
                  •   Trading the spread works best with low/medium volatility/liquidity stocks
                  •   Trading the spread can be done by taking entries either long or short re-
                      spectively above the "bid" or below the "ask"
                  •   Trading the spread exits can be selling below the "ask" for a long position
                      or above the "bid" for a short position
                  •   Trading the spread requires patience, as orders are not executed immedi-
                      ately and depend on buyer/seller interest at the posted price points


               234                              Trading the spread




Confidential                                                                                           TS0007801
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 236 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


                 •   Orders using this technique are not guaranteed to be filled and the trader
                     may need to exit the position at a loss
                 •   Trading the spread can be dangerous if the stock encounters momentum
                     through an unexpected catalyst of fundamental factor that may affect price
                     action and volume

               Questions



               Homework




                                               Trading the spread                           235




Confidential                                                                                      TS0007802
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 237 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Chapter 111.8 - Finding a niche and developing your strategy

               Overview
           This chapter focus on providing you with the necessary concepts to find a trading
           niche and develop your own trading strategy.

               Introduction
           This is the final chapter of the course that focuses on how to really become a self-
           sufficient and self-reliant trader.

           All the previous chapters leading to here have built upon a large wealth of infor-
           mation and provided you with all the necessary tools to be able to think by yourself.
           While the course in itself may have been completed in a relatively short time from
           the point you started to the point you reached this chapter, there is still much ex-
           perience to be gained.

           This chapter aims to provide you with the guidelines to find your own trading path
           from this point on.

           Section IV will present some of the most popular sample trading strategies, but
           they are by no means the only ones and certainly not absolute cash cows in all
           situations. You may use them as a baseline for developing your own.

               Where to start?
           Developing your strategy is about building upon all the trading concepts and ideas
           that have been covered all throughout this course.

           The only place you can really start is by learning the material in a way that it be-
           comes embedded in your subconscious and allows you to successfully perform
           trades without having a second thought.

           Knowing what you are doing and becoming experienced with this knowledge is the
           starting point to developing your own way of handling your trades.

           Martial artists are taught to learn thousands of techniques for many years, some of
           these techniques are repeated thousands of times in order to assimilate them as a

               236               Finding a niche and developing your strategy




Confidential                                                                                       TS0007803
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 238 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               reflex. A Martial artist only becomes a true master once he is able to move from
           the "external techniques" to the "internal techniques". This is also known as self-
               discovery, and relies on knowing oneself to further improve.

               Never stop learning
           Trading, much like anything else, is about a continuous state of learning. The mar-
               ket evolves, much like an aging creature. New rules are added, new events affect
               its core behavior.

               Being able to learn in a constant manner and continuously adapt to these changes
               is a necessity for traders looking to become successful and self-sufficient. The most
           successful traders have understood that in order to continue performing well, it is
               of the utmost importance to keep on learning every step of the way.

           Those who fail to learn and adapt, relying on obsolete techniques ultimately end
               up victim of a fast paced, constantly evolving, growing market.

               Find your niche
               Finding a trading niche is about experience; it is not something that can be achieved
               by novice traders as it requires a large trade history and experience with the market
           to discover what works and what doesn't.

               Finding your niche starts with tracking your trading results, as was discussed in
               Chapter 1.6. More specifically, it is very important to track the performance of every
           strategy you have traded.

               Over time, you will realize that you are more successful with certain types of plays
               and less with others. Finding your niche ultimately relies on optimizing your trading
           strategies based on the results you obtain from your past performance.

           This will eventually dictate which plays are best for you, which are the most com-
           fortable and which you should truly be focusing on.

               Experiment & track your results
               Building upon finding a niche, you will start experimenting with new approaches on
           your entries, exits and performance.

                                    Finding a niche and developing your strategy                237




Confidential                                                                                            TS0007804
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 239 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


           This approach is very similar to the scientific process which is basically as follows:

                  •    Define the question
                  •    Gather your information and resources
                  •    Build a hypothesis for your trades
                  •    Experiment based on your hypothesis and collect the data obtained
                  •    Analyze the data
                  •    Interpret the date and draw conclusions that will serve as the basis for new
                       hypotheses
                  •    Publish your results

           This process allows you to build upon existing knowledge in order to find new and
               novel approaches to tackle penny stocks.

               Develop your trading strategy
           The final step is developing your own trading strategy based on all that you have
               learned. This process may take months or it may take years of continuous trading.

               It is important to keep in mind that the most successful traders, whether they are
           self-taught or have learned from a guru, have all ended up developing their own
           strategy and stopped relying on the opinions of others to perform their trades.

               Each of them have a certain level of leadership attitude that allows them to have
               conviction in the trades they perform and never follow the trades of others.

               Developing your strategy is about finding your niche, experimenting with different
               entry and exit approaches, trying different risk management strategies and ulti-
               mately determining what works best for you.

           Trading is a personal endeavor, and while in the beginning it might look more like
               a group effort and may seem like you're following on the steps of more experienced
           traders, ultimately trading is done for oneself and no other.

               Every trader is different and much like DNA, every trading strategy is truly unique,
               even when it starts off as a copy of every other strategy in the field.

                      "Don't get set into one form, adapt it and build your own, and let it grow,
                      be like water. Empty your mind, be formless, shapeless - like water. Now
               238                  Finding a niche and developing your strategy




Confidential                                                                                          TS0007805
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 240 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts

                      you put water in a cup, it becomes the cup; You put water into a bottle it
                      becomes the bottle; You put it in a teapot it becomes the teapot. Now
                      water can flow or it can crash. Be water, my friend. n ~Bruce lee (Lee &
                      Little, Bruce Lee: A Warrior's Journey, 2000}

               Conclusion
           This chapter concludes the main sections of this course. From this point on you will
               be able to start taking the journey to become a self-sufficient trader by progres-
           sively assimilating all of the concepts covered throughout this manual.

           The next section will focus mainly on existing well established strategies that have
               been proven to be successful over time. Use them as the basis for your day-to-day
           trading as well as for building your own strategies.

               Finally, if you really want to dedicated yourself to penny stocking and have a great
               chance at becoming successful at penny stocking, I strongly encourage you to apply
           for Timothy Sykes' Millionaire Challenge. This represents a great way of learning
               with people that can guide you throughout every step of your penny stocking jour-
               ney. You have access to other traders and great mentors, especially Michael Goode
               (Reaper) who shows great patience with novice traders and always offers useful
               insight with every question asked.

           Summary
                  •    Learn and deeply assimilate all the contents offered in this course
                  •    Adapt to the evolving market and never stop learning new things
                  •    Find your niche by discovering the trading actions that work best for you
                       and learn from these
                  •    Optimize your trading strategy by understanding your performance and
                       tracking your record
                  •    Define new trading hypotheses based on your performance
                  •    Experiment with new trading approaches and track your results
                  •    Develop your own strategy based on your results
                  •    "Be water, my friend"



                                    Finding a niche and developing your strategy                   239




Confidential                                                                                             TS0007806
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 241 of
                                              272
           The Complete Penny Stocking Course                    Advanced Concepts


               Questions



               Homework




               240         Finding a niche and developing your strategy




Confidential                                                                         TS0007807
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 242 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies




               Section IV - Sample Penny Stocking Strategies




                           Finding a niche and developing your strategy         241




Confidential                                                                          TS0007808
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 243 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


           This section is entirely dedicated to presenting the most popular penny stocking
           strategies that allow to successfully trade stocks for a profit.

               Each of these strategies has been tested time and time again, and proven to work
               by numerous successful traders. It is the result of many years of experimentation.

               Each of these strategies focuses on a different approach to penny stocks and is in-
           tended as the very basis for what novice traders should be focusing on when start-
               ing out and attempting to generate profits.

               It is worth noting that these strategies still need to be complemented with all the
               knowledge acquired throughout this course and should never be attempted with-
               out having performed the proper amount of research on a given security or keeping
               in mind the various technical and fundamental factors that affect the stock market
               at any given time.




               242                  Finding a niche and developing your strategy




Confidential                                                                                         TS0007809
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 244 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               Chapter IV.1- Buy Earnings & Contract winners
           Strategy: Buy Earnings and Contract winners (BECW)
               Difficulty: Easy (listed stocks)/Medium (OTC)
           Orientation: Long
           Suitability: Novice traders

               Introduction
               Buying earnings and contract winners is one of the most basic and yet most profit-
               able penny stocking strategies.

           This strategy relies on finding stocks that are subjected to catalysts that will strongly
           impact the price action.

               What to look for
           The interesting stocks for this type of play are usually represented by a company
           that offers a real product and is backed by a proper business model.

           The ideal price range per share is usually between $1 and $15.

           These types of plays are usually found by following the market reactions on con-
           tract win news and earnings; attempting to predict price action without having a
           strong hypothesis and supporting technical factors will often not yield any profita-
           ble results.

           StocksToTrade/EquityFeed offers a great way to find these kinds of stock by looking
           at pre-market/intra-day 4% winners with earnings or news. Figure IV.1.1 shows the
           results of such a filter that provides a good overview of matching stocks.

           You can further filter down your results based on your price range, desired volume,
           number of trades, etc.

               In the case of Earnings, it is worth knowing the company's history and how the
               market has previously reacted to this type of catalyst. On the other hand, contract
               winners rely more on the essence of the contract itself and how it will impact the
               core business of the stock it represents.


                                        Buy Earnings & Contract winners                        243




Confidential                                                                                           TS0007810
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 245 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               BECW stocks are usually characterized by a strong increase in volume and price. If
           the catalyst is announced before the market open, this can result in a morning
               spike.

                111!!' 4<::-&   Gain-e-rs on with news/filings/earnings                                                                             -    r, X

                        Time              News           Symbol            Compa ...       Last   Net Change         % Chg   •     Volume          Trades
                  09:58:14                   2          CNDO              CORONAD . ..                                             3 ,807, 486          10,146
                  09:56:42                   1          EMIS              EMISPHER .. .                                                101,143             41
                  09:58:01                   1          SMLR              SEMLER S .. .                                                 74 ,579           293
                  09:58:04                   1          SYN               SYNTHETI ...                                                 989 ,994          1,476
                  09:55:08                   1          BARZ              5 BARZ IN .. .                                               13 4 ,110           19
                  09:58:05                   1          ARTX              AROTECH                                                      644,381           1,055
                  09:41:29                   1          ECGI              EVENT CA ...                                                  29,000               3
                  09:57:40                   1          BBLU              BLUE EAR .. .                                                253,190            311
                  09:58:14                   1          AXMM              AXIOM CO .. .                                            1,529,564              7 17
                  09:58:01                   1          PLUG              PLUG                                                         986 ,0 87          90 0
                  09:56:02                   1          MNGA              MAGNEGAS                                                     135,043             93
                  09:58:12                   1          NVGN              NOVO GEN                                                     226,854            4 97
                  09:58:09                   1          NAT               NORDIC A.. .                                                 429,95 3          1,341
                  09:58:09                   1          FLSR              FLASR INC                                                    140 ,774            42
                  09:57:36                   1          ONCY              ONCOLYTI .. .                                                285,733            188
                  09:57:33                   1          CBMX              COMBIMA .. .                                                  81 ,024           209
                  09:57:20                   1          SLTD              SOLAR3D                                                       41, 933           108



                 ill'           +
                                                                                                                 -
                                                                                                                 I           Tt   ~.
                                                                                                                                   ~
                                                                                                                                         .~        CLONE ,;




                                                       Figure IV.1.1 -StocksToTrade - 4% gainers with news,filings and earnings


           As was mentioned, be wary of past price action to similar events and also keep in
               mind the general state of the market, as it may have an impact on the overall per-
           formance of the stock in question.

               How it works
               In order to play a BCEW type of strategy it is important to know some of the tech-
               nical factors about the stock. These elements should be of interest:

                        •           52w high
                        •           52w low
                        •           Key resistance and support
                        •           Current price vs. resistance and support
                        •           Past behavior on contract wins and earnings


                244                                                  Buy Earnings & Contract winners




Confidential                                                                                                                                                     TS0007811
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 246 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

           Knowing these elements allows the trader to form a sound hypothesis on how the
           stock could potentially be moving based on the information that is currently avail-
           able and how it was perceived by the will of the market in the past.

               Entry Signal

           A BCEW play is characterized by a significant increase in volume and price following
           the announcement of the catalyst.

           When the price is near a resistance or support line, this is usually indicative that the
           stock may experience a breakout and the start of a momentum trend. An overnight
           catalyst announcement, or pre-open for the next session may be a precursor to a
           morning spike.

               In order to profit from BCEW plays it is best to notice the catalyst as close as possi-
               ble to its announcement and perform a buy order early in the momentum price
               action.

               Exit Signal

           A profitable exit on this type of play will depend on your RMS; based on the stock,
           its fundamental factors and its price action you may wish to have a pre-set profit
           target, or wait for signs of price reversal before closing your position.

           Your exit will be based on your hypothesis and what how you expect the stock to
           behave in the short and mid-terms.

           More specifically to the BCEW plays, if you expect the price to continue raising, it
           is usually wise to keep the position open as long as possible. On the other hand, if
           the stock has a history of a limited upside, or the sector is experiencing a virtual
           resistance point, it is best to evaluate a maximum upside and exit the position once
           this threshold has been attained.

               Keep in mind resistance lines and the reaction to the catalyst.

               Case Study
               For the purpose of getting a good idea on how a BCEW strategy applies we will be
               looking at a company called Digital Ally Inc., also known as DGLY.


                                         Buy Earnings & Contract winners                         245




Confidential                                                                                             TS0007812
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 247 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

           Digital Ally Inc. is a great example of the true potential of this type of play and how
           it is important to understand the marker in order to be able to profit from these
           types of opportunities.

               It is worth noting that plays like DGLY in terms of price action and duration are very
               rare. They are the "11" on the volume knob, the cherry on the cake, the Best of the
               best. Plays like this one do not happen very often and should not be considered in
               any way as the norm for a BCEW strategy play.

               Context
               On August 9 2014, Michael Brown was shot and killed by a police office in Ferguson,
               Missouri. The circumstances surrounding the shooting of this 18 year-old black man
               resulted in massive protests and civil unrest throughout the US and abroad. This
               event led to a very heated debate about law enforcement and their relationship
               with African-Americans.

           As a result from the protests, law enforcement agencies were forced to look into
           measures to increase accountability for the actions of their officers. One of these
           approaches was the acquisition of specialized wearable video equipment.

               Digital Ally Inc. is the manufacturer of specialized video equipment for law enforce-
               ment. One such products is the FirstVU HD Body Camera.

               On August 14 2014, DGLY releases an 8K Form (Form 8-K for DIGITAL ALLY INC,
               2014) for the result of operations that was not included in their 10-Q (see Chapter
               111.4 for more details on the SEC filings), following a press release on the 13th :

                     "Digital Ally, Inc. {NASDAQ: DGLY}, which develops, manufactures and
                     markets advanced video surveillance products for law enforcement,
                     homeland security and commercial applications, today announced its op-
                     erating results for the second quarter and first half of 2014. An investor
                     conference call is scheduled for 11:15 a.m. EDT tomorrow, August 14,
                     2014 (see details below)." (Digital Ally, Inc. Announces Second Quarter
                     Operating Results, 2014}

               On August 20 2014, a press release about increased interest in their products by
               law enforcement was published.

               246                       Buy Earnings & Contract winners




Confidential                                                                                            TS0007813
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 248 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

                    "Digital Ally; Inc (NASDAQ.' DGLY), which develops; manufactures and
                   markets advanced video surveillance products for law enforcement,
                   homeland security and commercial applications, today announced that
                   the number of inquiries that it has received from law enforcement agen-
                   cies interested in its FirstVU HD Officer-Worn Video System has increased
                   dramatically since the national media began covering the civil unrest in
                                        11
                   Ferguson, Missouri. (inquiries Regarding Digital Al!y1s FirstVU HD Body
                   Camera Increase Dramatically During Past Week in Response to Civil
                   Unrest in Ferguson, Missouri, 2014)

           The following week was marked by the release of an 8K filing for an entry into a
           definitive agreement for a $4M private placement, implying the private acquisition
           of shares by a private investor. (Form 8-K for DIGITAL ALLY INC, 2014)

               On the 28 th of August, DGLY announced a contract for $1.1M from the state police
               of Michigan through a press release:
                                                                           11
                    "Digital Alfy; Inc (NASDAQ: DGL Y) (the Company          )1   which develops1
                   manufactures and markets advanced video surveillance products for law
                   enforcement; homeland security and commercial applications; today an-
                   n01.mced the receipt of an order valued at more than $1.1 milfion from the
                                        11
                   State of Michigan.        (Digital Ally Receives Order From State Police Of
                   Michigan Valued at More Than $1.1 Million, 2014)

           The combination of these events led to 11 trading days of continuous momentum
           for DGLY, pushing the stock price 10 times its starting value, as we'll cover in the
           next section.




                                        Buy Earnings & Contract winners                             247




Confidential                                                                                              TS0007814
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 249 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               Price action
                            @    Volume                                 DGLY    G [El      USO 1 Day      G    ffi:]    Trade Sl,IART lWS Stocks 2015-03-29 08:48:"8.s.85 ~= 2 ,:- - 12.67 V =O

                         33.59




                         ..............................................................................................................
                                                                               .   .      .    .    .    .    .     .      .   .    .      .         .         .   .   .     .    .




                                                                                        Contract win with State of Michigan $1.1M                                                I . . ________________________ .
                                                                                                                                                                             •

                         ..•. ..•. ..•. ..•. ..•. ..•. ..•. ..•. . •. .... .... ... . • BK POvate Place=m $4~


                             ·· ·· ·· ·· ·· ·· ·· ·· ·· Pre ss Release 2014-08-13                                              -1       *•
                                                                                                                                           .+.. .
                                                                                                                                                .•. •. •. •.
                                                                                                                                                         111
                                                                                                                                                             •. •. •. •. •.                          -- -- -- -- -
                            + ..i....,.. ---l- -.- .   +-
                         3.16                    ... J_ - ~ " ' " - - ..... • • --- -
                                      Fatal shootn,g of Michael Brown•
                                                                                                                  .....   ! ....
                                                                          Aug                                                                                                         Sep


                                                                        Figure IV.1.2 - Multicharts - DGL Y price action contract win


               Figure IV.1.2 shows the price action of DGLY in correspondence with the various
               events that produced a ten-fold price increase in a relatively short period of time.
               Q v olurre-                EE DGLl' G 1B     USD 1 Day   G 1B Trade     SMART T\VS Stock:s 2015-03-29 08:48:38.585       ., .., - 12.67 V =0

                                                                                                                                                                                                                    34.00

                                                                                                                                                                                                                    32.00

                                                                                                                                                                                                                    l0.00




                                                                                                                                                                                                                    2.00
                      Mar                  Ape              May                                    J,I                                         Sep                     Oct                  No,       Dec



                                                       Figure IV.1.3 - Multicharts - DGLY key support and resistance prior to momentum


               Figure IV.1.3 shows 6 months prior to the momentum move for DGLY. Before any
               of the events described in the previous section, the key support for this stock was


                 248                                                           Buy Earnings & Contract winners




Confidential                                                                                                                                                                                                                TS0007815
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 250 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

           set around $3.00, making it a safe bet to open a long position around this price
           point with minimal down side.

               Conversely, key resistance, based on past behavior could be established around $9
               per share.

               It is important to notice that DGLY experienced a spike in mid-July but didn't hold
               its gains.

           All this information, coupled with the news provides great indicators of what could
           be expected from the price action; a strong support at $3 and a potential breakout
           above $9.
                Eil     DGL,    El~      USD 1 r1i1ute    G~   Trade Sr.1ARi TWS Stocks 2015--03--29 12:03:12.459 C- ::'.il 7 -12.67 V =O
           8.85                                   I                  [                              .i

                                                                                                                                                                                                                               8 .00
                                                                                                                                                                  K"·'""""'"·,-;,-10~        ,.
                                                                                                                                                               "I                 r.                                           7.00

                                                                                                                                                                               I
                                                                                                                                                                                                                               6 .00

           5.17
                                                                     .
                                                                     I
                                                                                                    .I
                                                                                                                                                                               I

                                                                                                                                                                               '                                               5.00



                                                                                                                                                                                                                               4.00


                                                                                                                                                                                                                               3.00
               0    Volume_Dn   ·o .oo   0   Voklme_ Up   10000 [2] Voklme    100.00
                                                                     I
                                                                                                                                                                                                                               200,000.00


                                                                                                                                                                                                                               100,000 00



               14        11:39 13:56 14:47        15         12:40       18     11:17 12:26 14:0J        19    10:44 11 :22 12:09 12:47 13:28 14:13 14:55 15:34 16:08 16 :43   20       08:46 09:26 09:59 10:32 11:05 11 :38



                                                                     Figure IV.1.4 - Multicharts - DGL Y lntraday 2014-08-14 to 2014-08-20


           Figure IV.1.4 shows a potential entry point, using as reference around $5.17. The
           figure above shows an increase of volume around 14h58 and the technical
           breakout at 15h20.

           Around market opening, the price increases from $3.72 at open to $4.98 at 10h44,
           a $1.36 increase; this happens following the press release regarding increased in-
           terest from law enforcement for their line of wearable products.




                                                                                       Buy Earnings & Contract winners                                                                                                          249




Confidential                                                                                                                                                                                                                                TS0007816
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 251 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

                   •   DGLY    El [El   USO 1 Mirnte     El   ~ Trade. s,.tAR- nvs Stocks ,..        -~ - 12.67 Vs 0
           1~~                                                         I
                                                                                                                                                                                                                                                          19.00

                                                                                                                                                                                                                                                          18.00

                                                                                                                                                                                                                                                          17.00

                                                                                                                                                                                                                                                          16.00

                                                                                                                                                                                                                                                          15.00

                                                                                                                                                                                                                                                          14.00

                                                                                                                                                                                                                                                          13.00

                                                                                                                                                                                                                                                          12.00

                                                                                                                                                                                                                                                          11. 00
               0   Volume_Dn    0 .00   0   Voklme_Up      10000   0    Voklme     100.00
                                                                        I

                                                                                                                                                                                                                                                          2 00,000.00




               12:09 12:42 13:16 13:49 14:22 14:57 15:30                23       08:39 09:12 09:45 10:18 10:51 11:24 11 :57 12:31 13:04 13:37 14:1 0 14:43 15: 16 15:49 16:29 29                               09:12 09:45 10:18 10:51 11 :24 11:57



                                                              Figure IV.1.5 - Multicharts - DGL Y contract announcement on the 28th of August


           Figure IV.1.5 shows the reaction to the announcement of the $1.1M contract given
           to DGLY by the state of Michigan; notice the gap-up in price from the previous day.
           This is the result of an early morning announcement and some premarket activity
           driving the price way above previous close.

           Throughout the day, the stock price increased around $2/share, from $13.99 at the
           session opening to $15.69 at day close. The momentum remained throughout the
           following days as traders became aware of this stock.
               &Iii    DGL     El [El   USO 1 Milute     El~ Trade          SMART TWS Stocks     - : -   - 12.67 V =-0
           33.64

                                                                                                                                                                                                                                                          32.00




                                                                                                                                                                                                                                                  1"
                                                                                                                                                                                                                                                      ~   H
                                                                                                                                                                                                                                                          28.00

                                                                                                                                                                                                                                                          26.00

                                                                                                                                                                                                                                                          24.00




           -'--'19-'--'.6--'--1_ _---..::=. - - - - - - - ---c=.,,....,,.-.,..,.__ _-+-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _----'---1 20.00
                                            ~\,-.,_....-v,.- - . - .................. ,                    ri..._....L....-,c...........:
                                                                                                                                     ~         Momentum as the contract news pick up                                                              t       18.00
           ;1.6..30'
           ~ - - - - - - - - - - - - - - - -~                                                                                               - - - - - - - - - - - - - - - - - - -,----l 16 .00

               0   Volume_Dn    0 .00   0   Voklme_ Up     t00..00 [2] Voklme     100.00




                                                                                                                                                                                                                                                          200,000.00




               08:34 09:1 2 09:45 10:1-8 10:51 11 :24 11 :57 12:30 13:04 13:37 14:10 14:43 15:1 6 15:49 16 :32                              Sei> 08:JO 09:05 09:39 10: 12 10:45 11:1 8 11: 51 12:24 12:57 1J:JO 14:03 14:36 15:09 15:42 16 :26



                                                                            Figure IV.1.6 - Multicharts - DGL Y momentum breakout on contract


           Figure IV.1.6 is the continuation of Figure IV.1.5; as interest gathered around this
           stock, price spiked to a high of $33.50, almost a $20 price increase from the an-
           nouncement 2 days before.

                   250                                                                      Buy Earnings & Contract winners




Confidential                                                                                                                                                                                                                                                            TS0007817
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 252 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

               Potential profit for long positions
           A stock like DGLY, given the context and the fact that is was supported by a con-
           tract, news and financial information was an ideal play for short-term profits while
           holding for multiple days.

           The most defining factor for this stock was the news behind the surge and what
           created a favorable environment for this stock to thrive.

           While plays like DGLY are rare in terms of potential profits, it provides a good over-
           view of what the reaction to a contract win or earnings can offer to traders in terms
           of profitability.




                                        Buy Earnings & Contract winners                     251




Confidential                                                                                        TS0007818
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 253 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               Chapter IV.2 - Buy Dips
           Strategy: BD
               Difficulty: Medium
           Orientation: Long
           Suitability: Intermediate traders

               Introduction
               Buying Dips builds upon the previous strategy of buying contracts and earnings win-
               ners: as the price peaks, shareholders lock profits by selling their shares, thus driv-
               ing the price down.

           This provides a new opportunity to traders to enter a potentially profitable position
           by understanding that while many shareholders lock their profits, many others look
           for a renewed opportunity to enter the stock at a price lower than the peak.

           This type of situation starts with a peak, then a drop in price, the "dip", followed by
           a "bounce" which often retraces the dip and sometimes results in a breakout event.

               What to look for
               Much like for the BCEW strategy, the BD strategy relies on finding stocks with a
               reaction to earnings or contract news.

           Please refer to the "What to look for" section in Chapter IV.1, as it describes essen-
           tially the same requirements that the BCEW strategy has, that are also necessary
           to the BD strategy.

           Additionally, BD plays will be strongly reliant on support and key support lines for
           the concerned stocks.

               How it works
               In order to play a BCEW type of strategy it is important to know some of the tech-
               nical factors about the stock. These elements should be of interest:

                  •   52w high
                  •   52w low

               252                                    Buy Dips




Confidential                                                                                             TS0007819
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 254 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

                  •   Key support and intraday support
                  •   Current price vs. resistance and support
                  •   Past behavior on contract wins and earnings

           Knowing these elements allows the trader to form a sound hypothesis on how the
           stock could potentially be moving based on the information that is currently avail-
           able and how it was perceived by the will of the market in the past.

               Entry Signal

           Entry on for a DB strategy strongly relies on support and key support lines for a
           given stock.

           While the BCEW will rely on an early knowledge of the catalyst in question, the BD
           strategy requires watching how the price behaves near the support or key support.
           In simpler terms, a support line that is not crossed is usually a good signal for en-
           tering a BD position, as it strengthens the price line for the stock and prevents a
           potential breakdown resulting from the lack of interest.

           Also, conversely to the BCEW strategy that relies on price action and volume, the
           BD relies on more fundamental factors that may influence the this price action; in
           other words, knowing the worth of the news and the company, coupled with the
           knowledge of a strong support line represents a sound entry signal for BD strategy
           position.

               Exit Signal

           A profitable exit on this type of play will depend on your RMS; based on the stock,
           its fundamental factors and its price action you may wish to have a pre-set profit
           target, or wait for signs of price reversal before closing your position.

           Your exit will be based on your hypothesis and what how you expect the stock to
           behave in the short and mid-terms.

           More specifically to the BD plays, if you expect the price to continue raising, it is
           usually wise to keep the position open as long as possible. On the other hand, if the
           stock has a history of a limited upside, or the sector is experiencing a virtual re-
           sistance point, it is best to evaluate a maximum upside and exit the position once
           this threshold has been attained.

                                                    Buy Dips                               253




Confidential                                                                                       TS0007820
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 255 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

               Keep in mind resistance lines and the reaction to the catalyst.

               Case Study


               Context


               Price Action


               Potential profit for long positions




               254                                   Buy Dips




Confidential                                                                         TS0007821
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 256 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               Chapter IV.3 - Short overextended stocks

           Strategy: SOS
               Difficulty: Medium (listed stocks)/Hard (OTC)
           Orientation: Short (Chapter 111.1)
           Suitability: Intermediate traders

               Introduction
           The shorting overextended stocks strategy focuses on stocks that have had a ma-
           jor increase in price without necessarily having a sound catalyst to back the price
               hike.

           This is usually the result of speculation from traders or simply the fact that traders
           take a position on a stock that shows volume and price action based uniquely on
           technical factors.

               What to look for
           The SOS strategy is about looking for stocks that show a major increase in price in
               a short period of time, matching a Supernova (Chapter 11.6) type of chart while not
               having a good reason for experiencing such an overextension of the price.

           This type of strategy applies to stocks of any price, ideally with high liquidity (100k+
           volume on the day) and volatility.

           The stocks that are suitable for an SOS play are usually represented by companies
           that do not have a proper business in place, not offering a good product or service.
           This is usually further investigated by looking at the SEC filings (Chapter 111.4).

           The main indicator for these stocks is the obvious lack of a proper catalyst that
               could be attributed to a rise in price: no earnings, no contract wins and no news to
           justify such a move.

           Stocks for an SOS play are usually spiking 5%-10% in the early morning, or have
               been up-trending for a certain number of days, however they do not show any
               news that would normally create such a reaction.



                                           Short overextended stocks                             255




Confidential                                                                                           TS0007822
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 257 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               How it works
               In order to play a SOS type of strategy it is important to know some of the technical
           factors about the stock. These elements should be of interest:

                  •   52w high
                  •   52w low
                  •   Key support and intraday support
                  •   Key resistance and intraday resistance
                  •   Current price vs. resistance and support
                  •   Past behavior on the stock
                  •   Recent average price point and chart pattern

               Knowing these elements allows the trader to form a sound hypothesis on how the
           stock could potentially be moving based on the information that is currently avail-
               able and how it was perceived by the will of the market in the past.

           Additionally, digging into the SEC filings to find out the financial health of the com-
               pany and the actual worth of its products/services will reaffirm the speculation that
           the stock will eventually crash.

               Entry Signal

               Entries for these types of plays are hard to evaluate, as they rely on traders realizing
           that the stock they are trading is actually representing a worthless. Each of these
           types of plays will have its own particularity in terms of price action.

           SOS plays rely on constantly watching the price action and noticing signs of reversal
               of the price, which may indicate a potential breakdown. This is based upon intra-
               day-support and resistance.

               When the stock is ready to crack and the Level 2 shows a wall of sellers, this can
               usually be an indicator of a good time to short sell the stock.

           Additionally, this type of play may be done by using a Boxing Position strategy
               (Chapter 111.5) in order to ensure balance until the stock price Is ready to crack,
               which may increase the potential for profit.



               256                           Short overextended stocks




Confidential                                                                                              TS0007823
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 258 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               Exit Signal

           A profitable exit on this type of play will depend on your RMS; based on the stock,
               its fundamental factors and its price action you may wish to have a pre-set profit
           target, or wait for signs of price reversal before closing your position.

           Your exit will be based on your hypothesis and what how you expect the stock to
               behave in the short and mid-terms.

               More specifically to the SOS plays, you will need to take into consideration support
               and key support lines as potential stops for the drop in price.

               If the stock has historically been able to be maintained at a support line, there is a
           great chance that it might fail to drop below that price point, unless there are fun-
               damental factors to support that behavior.

               Case Study




                                            Short overextended stocks                           257




Confidential                                                                                            TS0007824
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 259 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               Chapter IV.4 - Short Bounces
           Strategy: SB
               Difficulty: Hard
           Orientation: Short (Chapter 111.1)
           Suitability: Advanced traders

               Introduction
           Shorting bounces is the converse action to buying a dip. A bounce will usually be
           the result of an overextended stock crashing before experiencing a bounce type of
               behavior; this is characterized by the definition of a support line at which traders
               attempt to buy shares at a lower price, potentially considering it a "good deal" for
               "when" it goes back up.

           A SB play is usually applied to stocks that are overextended without a proper cata-
               lyst to back up a positive price action as seen in Chapter IV.3.

               What to look for
           The search criteria for stocks suitable for an SB play is essentially the same as that
               covered for the SOS strategy in Chapter IV.3.

           Additionally, stocks that fall into this strategy, have already experienced a price
               drop, a price increase at a support line and might be close to a breakdown reversal
               at the bounce's peak.

               How it works
               In order to play a SB type of strategy it is important to know some of the technical
           factors about the stock. These elements should be of interest:

                  •   52w high
                  •   52w low
                  •   intraday support
                  •   Key resistance and intraday resistance
                  •   Current price vs. resistance and support
                  •   Past behavior of the stock

               258                                 Short Bounces




Confidential                                                                                          TS0007825
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 260 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

                  •   Recent average price point and chart pattern

           Knowing these elements allows the trader to form a sound hypothesis on how the
           stock could potentially be moving based on the information that is currently avail-
           able and how it was perceived by the will of the market in the past.

           Additionally, digging into the SEC filings to find out the financial health of the com-
           pany and the actual worth of its products/services will reaffirm the speculation that
           the stock will eventually crash.

               Entry Signal

           Entry for a SB strategy relies on resistance and key resistance levels for the given
           stock: it is important to watch the stock closely for an up-trending price action
           that tops, but does not cross resistance lines.

           This type of behavior is indicative a potential breakdown after a bounce.

               Exit Signal

           A profitable exit on this type of play will depend on your RMS; based on the stock,
           its fundamental factors and its price action you may wish to have a pre-set profit
           target, or wait for signs of price reversal before closing your position.

           Your exit will be based on your hypothesis and what how you expect the stock to
           behave in the short and mid-terms.

               More specifically to the SB plays, you will need to take into consideration key sup-
               port lines as potential stops for the drop in price.

           If the stock has historically been able to be maintained at a support line, there is a
           great chance that it might fail to drop below that price point, unless there are fun-
           damental factors to support that behavior.

               Case Study




                                                 Short Bounces                                259




Confidential                                                                                          TS0007826
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 261 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               Chapter IV.5 - Buy Pump & Dumps
           Strategy: BPD
               Difficulty: Medium/Hard
           Orientation: Long
           Suitability: Intermediate Traders

               Introduction
               Pump and dumps are one of the original pillars of profitable trades in penny stock-
               ing, and while the rules of the game may have changed over time, Pump and Dumps
               are still a good way to profit.

           A detailed description of Pumps & Dumps can be found in Chapter 11.8.

               What to look for
           The BPD strategy is entirely based on promoted stocks. The vary basis of this strat-
           egy relies on identifying stocks that are being actively promoted by stock promot-
           ers.

           This implies subscriptions to promoter's lists and being able to differentiate pro-
           moters with a good performance record when it comes to driving a stock price up
           from those who do a poor job at getting their subscribers to buy their stocks.

               How it works
           The BPD strategy has its basis in recognizing good promoters and knowing when a
           promotion is going to start.

               Promoters are known to tease traders with upcoming promotions, this allows the
               promoters to hype the stock before it is even announced.

               Entry Signal

           A BPD strategy requires a trader to enter a long position early in the pump, this
           usually implies buying the stock of a reputable stock promoter as soon as the stock
           promotion announces the security to trade.



               260                            Buy Pump & Dumps




Confidential                                                                                         TS0007827
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 262 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

           Since most P&D are OTC stocks, entry timing is an important factor, which is why it
           is necessary to enter such a position early; when the price starts gaining momen-
           tum, a good entry may no longer be a possibility, as is explained in Chapter 111.3.

               Exit Signal

           A profitable exit on this type of play will depend on your RMS; based on the stock,
           its fundamental factors and its price action you may wish to have a pre-set profit
           target, or wait for signs of price reversal before closing your position.

           Your exit will be based on your hypothesis and what how you expect the stock to
           behave in the short and mid-terms.

               More specifically to the BPD plays, you will need to take into consideration price
               action, volume and L2 information.

               When a stock starts showing sign of slowing down or signs of reversal, it is im-
               portant to properly time your exit in order to avoid being caught in the downside
               momentum.

           Additionally, it is best avoided to remain for long periods of time (more than a day
           or 2) in a P&D long position, as, given the untrustworthy nature of P&D stocks, the
           given stock may be halted.

               Case Study
           For the purpose of this case study we will take a look at a stock promotion for
           Telupay International Inc., also known as TLPY.

               Context

           On February 18 2015, Stocktips teased its subscribers about an upcoming pick;
           Stocktips is a well-known promoter that performs relatively well whenever its pro-
           motions are running.

               Figure IV.5.1 shows a screenshot of the teaser email sent by Stocktips to create
               hype about its upcoming pick.




                                              Buy Pump & Dumps                               261




Confidential                                                                                        TS0007828
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 263 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


                                                                       You've
                                                                     got mail
                                                                            from
                                                                   QJ st·ock .tips


                                                    Today's xcl sive Stock A ert



                           Hi Boy s and Girls!

                           OK - hi s is r eally ge ing int ere.s ing... I mean r eally REALLY i n eres ing!

                           I Know I t old you in my las em ail I expect hi s o be big - WELLSO FAR IT APPEARS TlJ BE
                           1HE BIGGESli PICK TO DATE!

                           You know my repui uat ion prece des m e - I hav e brnugh you picks hat have gain ed 100
                           percent, 200 perrent and even over 1,000 perrent ... I looks li ke t hi s nei,.vest pi ck could
                           dwarf anything -ANDI MEAN ANYTH ING - o dai e !

                           So y es, his coul d be   my BI GGEST MONSliER PICK o da e...

                           I amj ust going t hroLJg h a few more docs now and once I am do ne - it w ill be off t o t he
                           races ...

                           SO BE READY!

                           Pl eas.e be on t he I ook OLJ for my ema il , as B,IGGEST MONSTER PICK cou Id be re leased any
                           ti m e now.

                           ABain - wa ch your in b ox like a hawk - as I don' w ant you o miss this o ne ...

                           Thi s is go ing o be BIG !

                           Lets kick off 2015 with a BANG!

                           Happy Tr ad ing,




                           M ii(e
                           Co-Ed tor, Stock ip 5


                                                     Figure tv.5.1 - Email excerpt - Stocktips teaser


               Following that announcement, Stocktips sent out another teaser on the 5th of
               March, as depicted in Figure IV.5.2:

               262                                          Buy Pump & Dumps




Confidential                                                                                                                 TS0007829
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 264 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies




                                                                        You've
                                                                      got mail
                                                                            from
                                                                    0 stock tips

                                                        Today's xclusive Stock Alert



                           Hi Boys and Girl.s !

                            .s abo u· ha1: "im e !

                           I fi nali zed ev eiything on my NEWEST MONSTER PICK ! The res.earch is done.

                          Th e v er dict is in -THIS ,IJOULD BE INSANE!

                           I be li eve h is is go ing   o be my BIGGESf SfUCK BONANZA EVER !

                           I m ean REALlY BIG!

                          Al I of my picks are ID§., and give my reader s oppo rt uni ies. for HUGE gains. , but t hi s one is
                           sped al, and once you see i'' you w ill agr ee :)

                          So .s   ay · un ed , as my NEWESli MONSTER PICK coul d now be releas.ed any ~econd ...

                          You n eve r know w hen I w ill be r eleasing it, so w at ch t ha1: in box very cl ose ly ... AND BE
                           READY !

                          Stay tuned...

                          This one co ul d be my biggest r ecor d breake r o da1:e !

                           Happy Trad ing.




                          '!'YlJ«-~
                           Mike
                           Co-Ed i or, Stock ips


                                                              Figure IV.5.2 - Stocktips teaser 2


               Finally, on the 6th of March, Stocktips announced its pick as shown in Figure IV.5.3:


                                                               Buy Pump & Dumps                                                  263




Confidential                                                                                                                           TS0007830
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 265 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


                                                                   You've
                                                                 got mail
                                                                       fr:om
                                                               @stock .tips


                                               Today's xcl sive Stock A ert



                                    STOCKTIPS.COM OFFICIAL PICK: TLPY


                      Hi Kid s,

                       Ok .. he w ait is over !

                      OURBIGGESlMONSTERPICK EVER-TlPY !

                      I w ill be .se ndi ng you he TLPY vid eo over he w eekend. Along wi h my usu al repo rt . I ju,
                      wan ed to give t hi s10 you .super qui ck before,the MASSES get it on Monday !

                      Al I he bes-tin "he marke·_s and s; ay un ed Su nday a-t 7PM EST for my TlPY vid eo and
                      report!

                      I beli eve TlPY is going to be EPIC !

                      Hap py Trad ing,




                       Mike
                       Co-Edi:or, Stock ip.s


                                                  Figure IV.5.3 - Stocktips announcement for TPL Y


           The price action following this announcement will be discussed in the following
           section. Stocktips, being a well-known promoter, has proven over the years to be a
           good promoter when pumping their stocks; this translates in supernova-like chart
           patterns.

           Stocktips then sent daily emails reinforcing the promotion attempting to drive the
           stock price even higher from March 6th to March 9th ; no more emails on this security
           where received after this date.

               264                                        Buy Pump & Dumps




Confidential                                                                                                            TS0007831
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 266 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

               Price Action

               Following the announcement of the Stocktips pick, TPLY experienced a rapid in-
               crease in price, from $0.12 to $0.22; this was then met by a small dip to $0.19,
               bouncing back to $0.27 on the second day before starting to fade.
               m.         TI.PY    El~
                                            I
                                                  USD 1 r,1ilute    G~         Trade SMAR... TWS Stocks 2015--03--30 17:21:25.028 H=0.03 L=0.02 C,.0.0"3 Last..D.03 • 0.00
                                                                                  .    4
                                                                                                                                                                                 .-6.◄3'%   V =1,19J, 100


                                                                                           J_         --   C                                                                                                                                                 0.26
                                                                                            fl_[[[_[ 111 fLI                  ·-----  _
                                                                    •                                             In rl       11 IL -' llL _rnTmn                                                                                                            0.24


                                                                    11       ll       _I                             rrn-                                           -----11 11-lrll l___rl ________ UI                              trl         J !II     0.22

                                                                                  1
                                                                1lnu                                                                                                                                  ·111                  .11r       ------111 -- ---11 °·20
                                                                                                                                                                                                                                                             0.1 8


                                                               II                      :                                                                                                                                                                     0.1 6


                                                                                                                                                                                                                                                             0.1 4

                                                                                                                                                                                                                                                             0.1 2

               0    Volume_Dn            0 .00   0     Voklme_ Up        J.«IO.JJO    0     Voklm e    3,000.00
                                            I




                                          L~,l i 1!t 1J
                                                                                                                                                                                                                                                             2 ,000,000.00




                                                                                            dJ ••L........w ......                                    -------■■---------•1t. .J....L11a   1..1J.1_,,__••J1.. I •· b•l-..d-. .--■------ ...·----••1:1 -~--
                        13:1 6 15:26             06            15:41 15:50                 09         09:41 09:48 09:55 10:02 10:09 10:1 6 10:23 10:30 10:37 10:44 10:51 10:58 11: 05 11:1 2 11:1 9 11:26 11: JJ 11:40 11: 47 11: 54 12: 01 12 :08



                                                                                                                     Figure IV.5.4 - TPLY days 1 and 2 of theP&D


               Figure IV.5.4 shows the start of the pump on March 6 2015 at open; a strong in-
               crease in volume can be noticed mid-day on the first day as the mails start being
               noticed by subscribers.

               Day 2 is marked by an additional spike before finally starting to fade. The mailer
               promotion officially ran from March 6th to March 9th , achieving a 130% price in-
               crease.
               0    V olume                                •    TLPY       El IEJ      USD 1 Day      El iB    Trade SMART nvs Stocks 2015-03-30 17:21:25 02B HsQ_QJ L.. 002 C-003 lest-003 +000 t6•:ii~ V•1 ,19l,100


                                                                                                                                                                                                                                                             O.SO


                                                                                                                                                                                                                                                             0.45



                                         ---ii                                                                                                                                                                                                               0.'10


                                                                                                                                                                                                                                                             O.l5


                                                                                                                                                                                                                                                             0.30
                                                                                                                                                                                                                                       •

                                                                                                                                                                                                                             JLI
                                                                                                                                                                                                                                                             025


                                                                                                                                                                                                                                                             020


                                                                ll
                                                               t1.                                             ,,- t •-1 u1-                                                        Ill' + -•••
                                                                                                                                                                                                            11I P
                                                                                                                                                                                                                    1
                                                                                                                                                                                                                        •
                                                                                                                                                                                                                            Tl
                                                                                                                                                                                                                                                 1·
                                                                                                                                                                                                                                           1:!:1 1
                                                                          U
                                                                          I
                                                                            ·til'If- •• -             11
                                                                                                                      I      _I       I
                                                                                                                                          --- • --
                                                                                                                                                     I -----
                                                                                                                                                     ---
                                                                                                                                                                    --~-H - •                   T                                     .-             '
                                                                                                                                                                                                                                                             o 15

                                                                                                                                                                                                                                                             0 10



                                                                                                                                                                                                                                                         l_l•Tm....
               lil ay     JLJri   JLJI           Oct                                                           o,c                                2015                             Feb                                        Mar



                                                                                                                             Figure IV.5.5 - TPLY daily chart

                                                                                                                             Buy Pump & Dumps                                                                                                                 265




Confidential                                                                                                                                                                                                                                                                 TS0007832
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 267 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies

           Figure IV.5.5 shows the daily chart for TPLY, showing the initial spike on March 6th ,
           the second high on March 7th and finally fading from that point on.

               It is worth noting in the figure above that the price dropped below the promotion's
               starting point by the time the promoter stopped promoting the stock.

               Potential profit for long positions
           BPD plays are plays that require experience and very good timing skill; moreover,
           they rely on proper knowledge of the capacity of a promoter to push a stock price
           up. Very few promoters are able to show this kind of performance when pumping
           a stock.

           Taking this into consideration, BPD plays can be very profitable by knowing that a
           reputable promoter is able to drive a stock 100%+; more importantly, these are
           easy profits if properly prepared and when played well, since these types of plays
           are fast moving and extremely predictable.




               266                            Buy Pump & Dumps




Confidential                                                                                         TS0007833
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 268 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               Chapter IV.6 - Short Pump & Dumps

           Strategy: SPD
               Difficulty: Medium/Hard
           Orientation: Short (Chapter 111.1)
           Suitability: Intermediate/Advanced traders

               Introduction
           Shorting Pump & Dumps truly is the heart of the original Penny stocking strategy.
               Even though the availability of good promoters has died down over the years, there
               are still some promotions that are worth the time and can offer some very profita-
               ble opportunities.

           SPD plays is the other side of the BPD strategy, instead of betting odds on the up-
           side which can potentially reach new heights with every promotional email, the
               downside is ensured after a certain period of time.

               What to look for
           The research parameters for the SPD play is exactly the same as the BPD strategy
               described in Chapter IV.5. A Pump and Dump stock can be profitable in both the
               upside and downside if played properly.

               How it works
               Being on the short side of a P&D does require experience and timing, more im-
               portantly, it may require the use of the Position Boxing technique, as described in
               Chapter 111.5.

           The reason for this, as described in both Chapters 111.1 and 111.5, is that availability
               of shares to short for these types of shares is often scarce and may require a trader
           to enter a position much sooner than the readiness of the price to crack and dive.

               Entry Signal

               Entering a short position for an SPD strategy takes into consideration price reversal
               after the stock price has been overextended for a certain period of time. A price


                                              Short Pump & Dumps                               267




Confidential                                                                                           TS0007834
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 269 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               reversal is often followed by the "dump" phase of the promotion, which results in
               a significant drop in price.

               Keep in mind that the promoters may continue pumping the stock following a price
               reversal and the seeming start of a "dump".

               Exit Signal
           The beauty of a P&D is the fact that, considering the shady type of company repre-
           sented by the stock at hand, the price has little to no chance of recovery. This
               means in essence that a position in an SPD strategy stock can potentially be ridden
               all the way to the bottom.

               Of course, as for every position taken, your RMS applies and you must respect your
               absolute stop rules; that being said, once a promotion is over, this is often not nec-
               essary.

               Case Study
               For the purpose of this case study we will take a look at a promotion pushed by
               ElitePennyStocks and StockTips Magazine on American Leisure Holdings, Inc., also
               known as AM LH.

           This stock was very heavily promoted, prompting numerous emails per day for a
               longer-than-usual promotion.

               Context
           A couple of weeks prior to the promotion start, ElitePennyStocks announced that
               it would

               Price action


               Potential profit for short positions




                268                           Short Pump & Dumps




Confidential                                                                                            TS0007835
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 270 of
                                              272
           The Complete Penny Stocking Course        Sample Penny Stocking Strategies


               Chapter IV. 7 - Timothy Sykes' 7-Step Penny Stocking Framework

           Strategy:
               Difficulty:
           Orientation:
           Suitability:

               Introduction



               What to look for



               How it works



               Case Study




                              Timothy Sykes' 7-Step Penny Stocking Framework    269




Confidential                                                                          TS0007836
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 271 of
                                              272
           The Complete Penny Stocking Course                              Appendix I


               Appendix I




               270      Timothy Sykes' 7-Step Penny Stocking Framework




Confidential                                                                         TS0007837
      Case 1:20-cv-22957-RNS Document 120-1 Entered on FLSD Docket 06/09/2021 Page 272 of
                                              272
           The Complete Penny Stocking Course                            Bibliography


               Bibliography
               Commission, S. a. (2005, 04 11). Division of Market Regulation: Key Points About
                     Regulation SHO. Retrieved from
                     https://www.sec.gov/spotl ight/keyregshoissu es. htm

               Commission, S. a. (2010, 05 10). Amendments to Regulation SHO . RIN 3235-AK35.
                     Retrieved from http://www.sec.gov/rules/final/2010/34-61595.pdf

               Commission, S. a. (n.d.). How to Read a 10-K. Retrieved from
                     http://www.sec.gov/answers/reada10k.htm

               Commission, S. a. (n.d.). Market Maker. Retrieved from
                     http://www.sec.gov/answers/mktmaker.htm

               Commission, S. a. (n.d.). Trading Halts and Delays. Retrieved from
                     http://www.sec.gov/answers/tradinghalt.htm

               Covel, M. W. (2009). The Complete Turtle Trader. HarperBusiness.

               Duman, M. (n.d.). Reverse Mergers: The Pros And Cons. Retrieved from
                     lnvestopedia:
                     http://www.investopedia.com/articles/stocks/09/introduction-reverse-
                     mergers.asp

               Goode, M., & Sykes, T. (2010). How to read SEC Filings. Bullship Press.

               Lee, B. (1971, December 9). The Lost Interview. (P. Burton, Interviewer)

               Lee, B., & Little, J. (Directors). (2000). Bruce Lee: A Warrior's Journey [Motion
                     Picture].

               Runup, B. (n.d.). Retrieved from Bio Runup: http://www.biorunup.com

           Sykes, T. (2010). PennyStocking. BullShip Press.

           Sykes, T. (2011). The New Rules of Pennystocking. BullshipShip Press.

               The Pump Tracker. (n.d.). Retrieved from http://www.thepumptracker.com/




                                 Timothy Sykes' 7-Step Penny Stocking Framework                    271




Confidential                                                                                             TS0007838
